     Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 1 of 143 Page ID
                                       #:5269




 1
      JAN STIGLITZ (SBN 103815)                        BRETT A. BOON (SBN 283225)
 2    LAW OFFICE OF JAN STIGLITZ                       brett@boonlawoffice.com
      225 Cedar St.                                    BOON LAW
 3
      San Diego, CA 92101                              411 Camino Del Rio S, Suite 106
 4    Tel.: (619) 525-1697                             San Diego, CA 92108
      Fax: (619) 615-1497                              T: (619) 358-9949
 5
                                                       F: (619) 365-4926
 6
      CRAIG S. BENNER (SBN 283913)                     ALEXANDER J. SIMPSON
 7
      craig@bennerlawfirm.com                          (SBN 235533)
 8    BENNER LAW FIRM                                  ajs@cwsl.edu
      411 Camino Del Rio S, Suite 106                  225 Cedar St.
 9
      San Diego, CA 92108                              San Diego, CA 92101
10    T: (619) 595-6795                                T: (619) 515-1525
      F: (619) 595-6796                                F: (619) 615-1425
11

12    Attorneys for Plaintiff LUIS
      LORENZO VARGAS
13
                              UNITED STATES DISTRICT COURT
14
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
15

16
      LUIS LORENZO VARGAS,                                 Case No. 2:16-cv-08684-SVW-AFM

17
                             Plaintiff, DECLARATION OF BRETT
                                        BOON, Esq. IN SUPPOT OF
18
               v.                       PLAINTIFF’S MOTION TO
                                        PERMIT EXPERT TESTIMONY
19
                                        AND OPINION
      CITY OF LOS ANGELES; LOS
20
      ANGELES POLICE                    HON. STEPHEN V. WILSON
      DEPARTMENT; COUNTY OF LOS
      ANGELES; OFFICE OF THE LOS        CTRM 10A
21    ANGELES DISTRICT ATTORNEY;
22
      LOS ANGELES SHERIFF’S             Date:            June 10, 2019
      DEPARTMENT; MONICA
      QUIJANO; RICHARD TAMEZ;           Time:            1:30 pm
23    SCOTT SMITH; AND DOES 1-10        Complaint Filed: November 12, 2016
24
      INCLUSIVE,                        Trial Date:      June 25, 2019
25
                          Defendants.

26
      ________________________________________________________________________________________________________
                                                        ___
27                                                                                      Page 1 of 2
      DECLARATION OF BRETT BOON
28
     Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 2 of 143 Page ID
                                       #:5270




 1    I, BRETT A. BOON, declare and state as follows:

 2
         1. I am over the age of 21 and not a party to this action. I am one of the
 3
             attorneys of record representing Plaintiff LUIS LORENZO VARGAS.
 4
         2. I make this declaration based on my personal knowledge. For those matters
 5
             which I lack personal knowledge, I make them based on information and
 6
             belief. If called to testify, I would competently testify to each matter set forth
 7
             herein.
 8
         3. Attached hereto as Exhibit 1 is a true and correct copy of Plaintiff’s retained
 9
             expert Mr. Roger Clark’s expert report in this Action.
10
         4. Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff’s retained
11
             expert Mr. Kurt David Hermansen, Esq.’s expert report in this Action.
12
         5. For the Court’s convenience, attached hereto as Exhibit 3 is a true and
13
             correct copy of the Ninth Circuit’s ruling in the matter of Susan Mellen v.
14
             Marcella Winn, 9th Cir. Case No. 17-55116 at Dkt. No. 43-1 (9th Cir. 2018).
15

16
             I declare under penalty of perjury under the laws of the state of California
17
      that the foregoing is true and correct. Executed on May 13, 2019 in San Diego,
18
      California.
19

20                                           /s/ Brett A. Boon
21                                           Brett A. Boon, Esq.
22

23

24

25
26
      ________________________________________________________________________________________________________
                                                        ___
27                                                                                      Page 2 of 2
      DECLARATION OF BRETT BOON
28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 3 of 143 Page ID
                                  #:5271



                             EXHIBIT 1
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 4 of 143 Page ID
                                  #:5272
                                      Roger Clark
                              Police Procedures Consultant, Inc.
                                  10207 Molino Road. Santee, CA 92071
                                Phone: (208) 351-2458, Fax: (619) 258-0045
                                           rclark9314@aol.com
                                           April 22, 2019




 Jan Stiglitz, Esq.
 Law Office of Jan Stiglitz
 225 Cedar Street
 San Diego, CA 92101


 Brett Boon, Esq.
 Craig Benner, Esq.
 Benner & Boon, LLP
 1516 Front Street
 San Diego, CA 92101


 Regarding:     Luis Lorenzo Vargas vs. City of City of Los Angeles; Los Angeles Police
               Department; Monica Quijano; Scott Smith; et al., Case No.:
               2:16-cv-08684-SVW-AFM.


 Dear Counsel:

 Thank you for retaining me to analyze and render opinions regarding the July 21, 1998
 wrongful arrest and June 15, 1999 wrongful conviction (including 16 years in prison) of
 Mr. Luis Vargas (Mr. Vargas) by Los Angeles Police Department (LAPD) Detectives.
 Including Detectives Monica Quijano (Detective Quijano) and Scott Smith (Detective
 Smith). Pursuant to the requirements of Rule 26, I have studied the reports, transcripts,
 and other material provided to me (as listed below) regarding this case. Please be advised
 that if/when any further information is provided, it is likely that a supplementary report
 will be necessary. I cannot state at this time what the effect of any additional data and/or
 documents would be on my opinions.

 It is also necessary to state at the beginning of my report that I have not made credibility
 determinations in expressing my opinions. That is, where there are differences in the

                                             Page 1 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 5 of 143 Page ID
                                  #:5273


 events proffered by the Defendants and/or other witnesses and Mr. Vargas and/or other
 witnesses, I do not opine for the trier of fact regarding who is the more believable
 witness. I consider that the resolution of any such conflicts will be in the purview of a
 jury to decide.


 Materials Provided and Reviewed Thus Far:

        1.     Second Amended Complaint for Damages.

        2.     In Chambers Order Granting In Part Motion for Summary Judgement
               and Requesting Further Briefing [47].

        3.     In Chambers Order Denying Defendants’ Motion for Summary
               Judgement[47].

        4.     Defendant Monica Quijano's Objections and Response To Plaintiff's
               Statement Of Additional Disputed Material Facts.

        5.     Defendant Monica Quijano's Supplemental Response To The Court's
               Order Dated March (Pacer No. 109); Of Points And Authorities;
               Declaration Of Surekha A. Shepherd; In-Camera Exhibit.

        6.     Declaration Of Brett A. Boon In Support Of Plaintiff Luis Vargas’
               Second Supplemental Brief In Opposition To Defendants’ Motion
               For Summary Judgment.

        7.     Plaintiff’s Response To Defendants’ Supplemental Statement Of
               Uncontroverted Facts And Conclusion And Law In Further
               Opposition To Defendants’ Motion For Summary Judgment.

        8.     Declaration of Kurt David Hermansen.

        9.     Plaintiff’s Further Supplemental Briefing And Points And
               Authorities In Support Of Opposition To Defendants’ Motion For
               Summary Judgment.

        10.    Deposition Transcripts:
               a.    Luis Lorenzo Vargas (Plaintiff), September 5, 2017.


                                        Page 2 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 6 of 143 Page ID
                                  #:5274


                 b.    Detective Sharlene Johnson, October 4, 2017.
                 c.    Frank D. Rorie, Esq. (Represented Mr. Vargas in
                       1998), October 10, 2017.
                 d.    Detective Dan Jenks (Person Most Knowledgeable),
                       October 12, 2017.
                 e.    Detective Monica Quijano (Defendant Detective),
                       October 18, 2017.
                 f.    Detective Scott Smith (Defendant Detective), February
                       13, 2018.

        11.      POST Learning Domains:
                 a.   #1: “Leadership, Professionalism & Ethics.”
                 b.   #2: “Criminal Justice System.”
                 c.   #3: “Policing in the Community.”
                 d.   #5: “Introduction to Criminal Law.”
                 e.   #15: “Laws of Arrest.”
                 f.   #16: “Search and Seizure.”
                 g.   #17: “Presentation of Evidence.”
                 h.   #18: “Investigative Report Writing.”
                 i.   #30: “Preliminary Investigation.”
                 j.   #36: “Information Systems.”

        12.      Criminal Investigations, Internal Association of Chiefs of
                 Police, Kendall/Hunt Publishing, Dubuque, Iowa, 1998.

        13.      Brady v. Maryland, 373 U.S. 83 (1963).


 Brief Overview of Events and Commentary:

 Introduction:

 Between February of 1998 and June of 1998 Karen P., Edith G., and Teresa R. were
 accosted and sexually assaulted. Following their sexual assaults, Mr. Vargas was
 identified as the assailant, incarcerated, and eventually found guilty and sentenced to 55
 years, to life, in prison. Recently, scientific analysis of DNA evidence has conclusively
 established that Mr. Vargas did not commit the crimes and was wrongly convicted and
 incarcerated. I have been asked to analyze how this occurred.

 Accordingly, my analysis of the original investigation is that it was significantly and

                                          Page 3 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 7 of 143 Page ID
                                  #:5275


 unforgivably flawed and that if the basic investigative procedures required from every
 detective and their supervisors occurred, Mr. Vargas would have been eliminated as a
 suspect and if the Brady requirements had been followed, it is likely that he would not
 have been convicted if taken to trial.

 Significant to my opinion is the fact that since 1963, detectives and their respective
 supervisors knew that, pursuant to Brady v. Maryland they were obligated to provide all
 relevant findings - including exculpatory facts - to the District Attorney and defense
 counsel before trial. In this case, several significant facts (as indicated below) were
 excluded. In my opinion they would have raised suspicion and doubt to any competent
 investigator about Mr. Vargas’ alleged role in the sexual assaults - and would have
 precluded his conviction and incarceration. The following pages briefly recounts the
 original investigation and comments on the failures of the LAPD detectives and those in
 their chain of command who were responsible for their investigatory oversight.


 Brief Overview:

 Karen P. was attacked on 40th Street and S. Avalon Boulevard in Los Angeles, California.
 The Detective Bureau assigned at the Newton Division of the Los Angeles Police
 Department initially investigated Karen P.’s case.

 Edith G. was attacked on 55th Street and Figueroa Street in Los Angeles, California.
 Teresa R. was attacked on Avalon Boulevard and 40th Place in Los Angeles, California.
 The Detective Bureau assigned at the 77th Division of the Los Angeles Police Department
 originally investigated these two attacks. The attacks of Edith G. and Teresa R. occurred
 on a Saturday morning around 6:00 a.m. (However, in May and June of 1998, Mr. Vargas
 worked in Hollywood at 5:00 a.m. or earlier every Saturday.)

 During the investigation into the rapes of Edith G. and Teresa R., Detectives Quijano and
 Smith began researching other rapes in the area to see if any other rapes were connected.
 The detectives were looking for similarities in the descriptions of the perpetrators or in
 the modus operandi of the crimes. Ultimately, detectives identified eight other sexual
 assaults in the Los Angeles area that were similar to the assaults on Edith G. and Teresa
 R. These assaults dated back as far as 1996, two years before the Edith G. and Teresa R.
 assaults. Detective Smith compiled the documents and information relating to these other
 sexual assaults into a binder titled the “Serial Rapist Book.”

 Despite the fact the attacks on Karen P., Edith G., and Teresa R. were all substantially
 similar - either in description, location, or modus operandi - to the other rapes detailed in

                                         Page 4 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 8 of 143 Page ID
                                  #:5276


 the “Serial Rapist Book,” no law enforcement agency or individual actor disclosed the
 book to the Vargas defense at any time.

 I have noted that the sex crime departments at the Newton Division and the 77th Division
 met once a month and compared relevant sex crimes information (a routine process).

 In May of 1998, Detective Monica was working in the Sex Crimes unit at the 77th Street
 Division, which operates under the major assault crimes unit. Detective Quijano
 investigated Teresa R.’s case, as well as Edith G.’s case. Detective Scott Smith was
 Quijano’s partner in May of 1998, and was also assigned to investigate the assaults on
 Teresa R. and Edith G.

 One of the names found in the “Serial Rapist Book” - Deborah H. - appears in the District
 Attorney’s file and was disclosed to the defense. However, the fact LAPD investigators
 believed this rape was connected to the crimes for which Vargas was convicted, or that
 investigators believed it was connected to other crimes in the “Serial Rapist Book,” was
 never meaningfully disclosed. Crimes in the Newton Division, Detective Richard Tamez
 investigated Karen P.’s case.

 Quijano, Smith, and Tamez concluded the same person committed all three attacks. This
 conclusion arose from the undeniable similarities all three crimes shared. Including the
 fact that the victims were all women between the ages of fifteen and twenty four. They
 were all attacked at or near a bus stop, as each was walking down the street alone at 6:00
 a.m. Each victim was approached by a man who initiated a conversation, held a knife to
 her body, relocated her to a secondary location, and either assaulted or attempted to
 assault her before being scared off. Quijano and Tamez were confident all three attacks
 were committed by the same perpetrator due to the similarities in the attacks and the
 descriptions of the suspect.

 After law enforcement concluded all three crimes were committed by the same person,
 the LAPD consolidated all three assaults in its investigation.

 Based on the description of the perpetrator given by two of the victims - Hispanic man
 with a teardrop tattoo - investigators honed in on Vargas as a suspect. Quijano, Smith,
 and Tamez noted that two of the victims described some sort of tattoo under the
 perpetrator’s eye. Vargas has a faded teardrop tattoo under his eye. Because of this, the
 detectives believed Vargas was the perpetrator.

 Detective Quijano provided Detective Tamez with a photograph of Vargas. Detective
 Tamez used that picture in the photo array he showed at least one of the victims, Karen P.

                                        Page 5 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 9 of 143 Page ID
                                  #:5277




 More than a month and a half after the attack, on July 16, 1998, Detective Quijano
 showed Edith G. a six-pack photo lineup with Vargas in the lineup. Edith G. identified
 Vargas, but said that unlike Vargas’s photo, her attacker had no hair and was heavier than
 Vargas. Specifically, Edith G. noted number 6 (Vargas) “should be without hair and the
 person is a bit [skinny].” A few days later, on July 21, 1998, Edith G. identified Vargas
 in a second photo lineup, but was not 100 percent certain of her identification.

 More than one month after the crime, on July 16, 1998, Teresa R. identified Vargas from
 a six-pack photo lineup. She identified him by the one teardrop below his left eye and
 believed his eyes and mouth were the same as those of her assailant. However, Teresa R.
 said Vargas’s nose was different than her attacker’s.

 On July 21, 1998, Teresa R. identified Vargas as her attacker in a second photo lineup,
 which depicted a more recent photograph of Vargas. She noted that her attacker looked
 older than Vargas looked in the photograph.

 Based on the tentative identifications of the victims, on July 21, 1998, law enforcement
 arrested Luis Vargas for these crimes.

 It must be noted here that between 1996 and 2012, Los Angeles was terrorized by an
 unknown perpetrator commonly referred to as the “Teardrop Rapist.” Finally, through
 DNA testing, the actual “Teardrop Rapist” has been linked to approximately 39 sexual
 assaults and include the sexual assaults for which the Teardrop Rapist is responsible are
 identical to those for which Vargas was convicted. During his long series of attacks the
 Teardrop Rapist left his DNA on at least 10 of these attacks. As noted, these attacks
 began before Vargas was even a suspect in this case, and they continued well after his
 arrest, conviction, and sentence.

 Further, and as noted above, Detectives Quijano and Smith were aware of other similar
 rapes in the area, and collected the information regarding these other rapes into a
 document entitled the “Serial Rapist Book.” (Emphasis added.)

 In addition, LAPD investigators had information regarding other rapes - similar to the
 rapes of Edith G., Teresa R., and Karen P., in either geographic location, perpetrator
 description, or modus operandi - and these other rapes were also documented during the
 time of the Vargas case. (Emphasis added.)

        Q.     Typically, and I understand it may vary based on staffing, number of
               crimes being committed on a given day or weekend, various other

                                        Page 6 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 10 of 143 Page ID
                                   #:5278


             factors, but typically how long does·that process take from the point
             in which an initial report·is generated by a patrol officer to the point
             where·Detective McCauley assigns it, if it were a sexual
             assault·within the 77th to a detective on the MAC Table?
        A.   Ideally within two days.··Could be longer.··But·for instance, if you
             have an outside division -- because·77th is so busy, Southeast comes
             in and handles the 77th ·report - they are going to go back to
             Southeast and·complete that report.··They'll turn it in to their
             Records·Department, he or she will see this is a 77th occurrence,·still
             input it into the system and then it could get·gray-mailed to 77th and
             show up four days later.··Who knows?
        Q.   And I'm going to assume that the objective is to·try to initiate the
             investigation as soon after the crime is·committed as possible; right?
        A.   Yes.
        Q.   That gives detectives such as yourself the best·opportunity to have a
             successful investigation; correct?
        A.   Yes.
        Q.   So this report dated February 13th 1999 ideally ·would have hit the
             table of the assigned detective within·the MAC Unit within two days
             of that date, but if there's·some extraneous circumstances it certainly
             would have hit·the MAC Table with an assignment to a detective
             from·Detective McCauley within a week at most of the date of
             the·incident; is that correct?
        MS. PESSIS:          Objection; lacks foundation as to·"McCauley," calls
                             for speculation. Go ahead.
        THE WITNESS:         Yes.
        Q.   (By Mr. Boon) So another detective within·the MAC Table would
             have been assigned this·particular investigation no later than
             February 20th of 1999, give or take, and ideally by February 15th
             ·1999; is that correct?
        MS. PESSIS:          Objection; calls for speculation.
        THE WITNESS:         Ideally.
        Q.   (By Mr. Boon) And you were assigned to the·MAC Table within the
             77th throughout the month of·February into the month of March of
             1999; is that·correct?
        MS. PESSIS:          Asked and answered.
        THE WITNESS:         To some point in March, yes.
        Q.   (By Mr. Boon) And you've testified earlier·that if another detective
             on the MAC Table came·across a report of a sexual assault that


                                        Page 7 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 11 of 143 Page ID
                                   #:5279


             had·similarities of those that you were including in the·serial rapist
             book, you would hope that they should·bring that to your
             attention.··Is that consistent·with what you've testified to?
        MS. PESSIS:          Objection; misstates the testimony.
        THE WITNESS:         I would like to have seen it even·though it's after the
                             date of arrest.
        Q.   (By Mr. Boon) So ideally this report·should have been brought to
             your attention when you·were on the MAC Table through February
             and into·March of '99?
        MS. PESSIS:          Objection; misstates the law, lacks·foundation, calls
                             for speculation. You can answer.
        THE WITNESS:         I'd say no.
        Q.   (By Mr. Boon) Why?
        A.   Pardon?
        Q.   Why?
        A.   Again, I would like it to have been brought to my·attention, but it's
             very easily that this could not have·been brought to my attention
             again because of everyone doing their own thing, if you will.
        Q.   Why do you say you would like it to have been·brought to your
             attention?··Why would you have liked it to·have been brought to
             your attention?
        A.   Well, if it was brought to my attention after·Mr. Vargas was arrested,
             that might bring into question:·Did, in fact, Mr. Vargas do these
             crimes or could it have·been this individual?
        Q.   So it could be evidence of, quote, unquote,·"third-party culpability";
             correct?
        MS. PESSIS:          Objection; calls for a legal·conclusion. You can
                             answer.
        THE WITNESS:         It would mean to me that given·everything here, with
                             the exception of there was a weapon·used, a handgun
                             used in this one, it could be one and the·same as Mr.
                             Vargas.
        Q.   (By Mr. Boon) So if that was brought to·your attention, it could have
             been one and the same·as Mr. Vargas, as you stated, would it have
             caused·you to raise a concern or a question as to whether·Mr. Vargas
             was, in fact, responsible for the sexual·assaults for which he was
             being prosecuted?
        MS. PESSIS:          Objection; misstates the law, calls·for a legal
                             conclusion, lacks foundation and calls for·speculation.
                             You can answer.

                                       Page 8 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 12 of 143 Page ID
                                   #:5280


        THE WITNESS:        If this report was brought to my·attention, I would have
                            looked into it, yes, as it relates·to Mr. Vargas.
        Q.   (By Mr. Boon) As you understand·obligations under the Brady v.
             Maryland case, and we·all understand the Brady allegation, do you
             believe·this would have qualified as something you may have·been
             obligated to disclose --
        MS. PESSIS:         Objection.
        Q.   (By Mr. Boon) -- or at least make efforts·to ensure that it was
             disclosed to Mr. Vargas if it·could call into question his
             responsibilities for·the sexual assaults for which he was
             being·prosecuted?
        MS. PESSIS:         Misstates the law as to the·disclosure; calls for a legal
                            conclusion. You can answer.
        THE WITNESS:        If I was made aware of this, like I·stated, I would
                            definitely have taken a look at it as it·relates to Mr.
                            Vargas, taken it to my DIII and then notified·the DA's
                            Office, yes. (Detective Smith Deposition, Pages
                            100-104. Emphasis added.)

  The table on the following page documents the attacks committed by the Teardrop Rapist,
  the attacks found within the “Serial Rapist Book,” and other, similar rapes known to
  LAPD investigators during the Vargas case, along with significant dates occurring in
  Vargas’s case for reference:




                                        Page 9 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 13 of 143 Page ID
                                   #:5281




                                  Page 10 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 14 of 143 Page ID
                                   #:5282


  As shown in the table, by the time Luis Vargas had been arrested for the sexual assaults in
  the instant case, the Teardrop Rapist had committed at least four other sexual assaults in
  the same area, one of which occurred only a week before LAPD investigators arrested
  Vargas. At least one of these rapes was committed in 77th Division, and was investigated
  by the same division to which Quijano and Smith were assigned. None of these rapes
  were ever disclosed to the defense. (Emphasis added.)

  As noted above, the “Serial Rapist Book,” created by Detective Smith and Detective
  Quijano, also included other similar sexual assaults; by the time Vargas had been arrested,
  eight other sexual assaults had been committed in the same area. Three of these were
  committed in 77th Division, and thus were investigated by the same division to which
  Quijano and Smith were assigned. Quijano and Smith dutifully recorded and documented
  these other rapes but they never disclosed them to the defense. The other four rapes were
  known to and investigated by LAPD, but were never disclosed to the defense. (Emphasis
  added.)

  Further, as shown in the table, LAPD was aware of and had investigated four other
  substantially similar sexual assaults by the time Vargas had been arrested. Two of these
  were committed in 77th Division, and thus were investigated by the same division to
  which Quijano and Smith were assigned. Confusingly, the two other assaults not
  committed in 77th Division—the rapes of Debora H. and Dania V.—were the ones
  disclosed to the defense. Neither of the rapes which occurred in 77th Division were
  disclosed to the defense. (Emphasis added.)

  After Vargas was arrested and in custody, and before Vargas was convicted, the Teardrop
  Rapist committed at least another three rapes, again in the same area, in the same manner
  as those with which Vargas had been charged. One of the Teardrop Rapist attacks
  occurred three days after Vargas had been arrested. Perhaps most disturbingly, the other
  two rapes were, again, investigated by 77th Division, the same division to which
  Detectives Quijano and Smith were assigned. Nobody from the Los Angeles Police
  Department - including Quijano and Smith - disclosed this exculpatory information at any
  time.

  Further, LAPD investigators were aware of two other sexual assaults from across Los
  Angeles—occurring after Vargas’s arrest but before his conviction - that had similarities
  to the crimes for which Vargas was convicted. The information relating to these rapes
  were collected by the LAPD but never disclosed to the defense. (Emphasis added.)

  Finally, after Vargas was convicted but before his conviction became final, the Teardrop
  Rapist committed yet another rape. As with the other rapes, this information was

                                        Page 11 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 15 of 143 Page ID
                                   #:5283


  dutifully collected by the LAPD, but never disclosed to the defense. (Emphasis added.)

  All told, LAPD investigators were aware of at least twenty other rapes with similarities to
  the crimes for which Vargas was convicted before Vargas’s conviction became final. At
  least seven of these sexual assaults were investigated by 77th Division. (Emphasis added.)

  Other important information was similarly withheld. According to the FBI’s description,
  the attacks which occurred in Vargas’s case matched with the Teardrop Rapist’s modus
  operandi perfectly:

                The suspect typically approaches women who are alone and
                on their way to school or work, or are waiting at a bus stop,
                between the hours of 5:15 AM and 8:00 AM. The suspect
                converses with the victim, then threatens to kill the victim
                with a handgun or a knife. The suspect then forces the victim
                from the sidewalk to a secondary location, where he sexually
                assaults her.

  The fact the attacks on Karen P., Edith G., and Teresa R. are carbon copies of the
  Teardrop Rapist’s modus operandi was a fact never disclosed by any actor or agency in
  case, including the Los Angeles Police Department, Detective Quijano, or Detective
  Smith.

  Further, as can be seen on the chart on the next page - a chart prepared by the Los
  Angeles Police Department - many of the Teardrop Rapist’s attacks occurred in close
  proximity to the attacks for which Vargas was convicted:




                                        Page 12 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 16 of 143 Page ID
                                   #:5284




                                  Page 13 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 17 of 143 Page ID
                                   #:5285

  The map seen on the following page combines the rapes committed by the Teardrop
  Rapist, the rapes found in the “Serial Rapist Book” created by Detectives Quijano and
  Smith, and the other substantially similar rapes investigated by the LAPD during this time
  period:




  Despi                                                                            te the
  fact                                                                             the
  Attac                                                                            ks on
  Kare                                                                             n P.,
  Edith                                                                            G., and


                                        Page 14 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 18 of 143 Page ID
                                   #:5286

  Teresa R. all occurred within miles of the other attacks committed by the Teardrop
  Rapist, within miles of the other attacks documented in the “Serial Rapist Book,” and
  within miles of the other, substantially similar attacks investigated by law enforcement at
  the time, no law enforcement agency or individual actor disclosed any information
  regarding the Teardrop Rapist or the vast majority of the other attacks at any time to
  Vargas.

  Almost six months after the attack, and less than a week after arresting Vargas, on July
  27, 1998, Detective Tamez sat down with Karen P. to show her a six-pack photo lineup
  with Vargas’s photo included. Tamez had obtained the photo from Detective Quijano.
  Karen P. identified Luis Vargas from the six-pack photo lineup. She was 85 percent sure
  Vargas was the perpetrator “because of the bump on his nose.”

  Ten months after the attack, on November 4, 1998, law enforcement brought Karen P. to
  the station to view Vargas in a live lineup. Karen P. thought her perpetrator was either
  Vargas or another male. She then rejected her other choice, but was only 70 percent sure
  about her identification of Vargas. Karen P. said in her 2014 interview that after the live
  lineup, officers reassured her that she selected the right person.

  Also at a live lineup, Teresa R. tentatively identified Vargas, but equivocated
  significantly. This lineup viewing was the third time Teresa R. saw Vargas, either in a
  photo or in person. To make sure the witnesses selected Vargas, Los Angeles Police
  Department officers arranged the photo arrays and lineups so that the only person who
  was the same person in the lineup or in the arrays was Luis Vargas.

  On February 16, 1999, law enforcement brought Edith G. to the station to view Vargas in
  a live lineup. Like Teresa R., this was the third time Edith G. saw Vargas, either in a
  photo or in person. Each time, Los Angeles Police Department officers had ensured the
  only person who was the same person in the lineup or in the arrays was Luis Vargas.
  Even despite the repeated showings, Edith G. could only tentatively identify Vargas in a
  photograph of a live lineup, stating “I am not too sure, I believe I recognize his face.”

  At trial, Karen P. described her attacker as a Latino male, approximately five foot, six
  inches tall, approximately 140 pounds, with a medium build. She remembered her
  attacker’s nose having a distinct shape with a bump. She recalled no facial tattoos or a
  mustache. At trial, with only Vargas sitting in the defendant’s chair, she said she was 100
  percent sure Vargas was her attacker.

  In court, after the prosecutor stood behind Vargas, Edith G. identified him as her attacker.
  Edith G. said it took a long time for her to identify Vargas in court because she was
  afraid.

                                         Page 15 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 19 of 143 Page ID
                                   #:5287

  Teresa R. testified she was more certain of her identification at the live lineup than with
  the photo lineup. In court, Teresa R. was certain that Vargas was her attacker.

  Vargas presented the testimony of Julio Arias and Enrique Lopez to support and
  corroborate his alibi that he was at work at the time of the attacks. In addition, Vargas
  presented witnesses to explain how Vargas did not match the description of the
  perpetrator.

  Julio Arias testified he had always noticed a scar on Vargas’s face and one teardrop tattoo
  under his left eye, which was inconsistent with the descriptions given by all three victims.
  Enrique Lopez and fellow co-worker Margarita Aparicio also testified they only noticed
  Vargas had one teardrop tattoo. Arias, Lopez, and Aparicio all testified Vargas had
  always had facial hair and had facial hair during the period the sexual assaults were
  committed, which was inconsistent with the descriptions given by the victims.

  Despite the significant problems with the identifications in the case, the prosecution
  proceeded with the case, relying on the strength of the in-court identifications and the
  theory that all of the crimes had to have been committed by the same person. In closing
  argument, the prosecution reiterated the theme:

                . . . the trademark features of these cases, each one of them
                are so similar that they were obviously committed by the same
                individual. The time of day, the location, the type of victim,
                the manner of attack, the use of the same type of weapon, the
                language, all of it remarkably similar. They are signature
                crimes.

  The jury convicted Vargas on July 22, 1999, one year and one day after he was falsely
  arrested for the three attacks.

  DNA and Misidentification Statistics Generally:

  DNA testing has become the foremost technique for conclusively identifying and
  excluding criminal suspects in cases where biological material is left at a crime scene.
  DNA stands in stark contrast to other kinds of evidence, such as eyewitness identification.

  The use of DNA in the post-conviction context has, to date, led to the exoneration of
  hundreds of innocent people from the nation’s prisons and death rows, including twenty
  in California alone. Of the first 325 post-conviction DNA exonerations, DNA testing led
  to the identification of the true perpetrator in approximately half of the cases. DNA
  testing identified the true perpetrator in 158 of the 325 cases.

                                         Page 16 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 20 of 143 Page ID
                                   #:5288


  Post-Conviction DNA Testing in Vargas’s Case:

  Pursuant to a joint stipulation between the Los Angeles District Attorney’s Office and the
  California Innocence Project, Orchid Cellmark, Inc. (Cellmark) conducted DNA testing
  on numerous items of evidence collected in the Teresa R. investigation. The tested items
  included the vaginal swabs collected from Teresa R., the jean shorts Teresa R. was
  wearing at the time of the attack, the panties Teresa R. was wearing at the time of the
  attack, buccal swab samples from Luis Vargas, and buccal swab samples from Teresa R.
  Because the police did not collect physical evidence relating to the attacks of Karen P.
  and Edith G., no testing had been performed on anything from these attacks.

  In April 2014, Cellmark completed its testing on the vaginal swabs and clothing and
  issued a report. In June 2014, Cellmark completed its testing on the buccal swab samples
  from Luis Vargas and Teresa R. The results of the testing definitively showed that Luis
  Vargas was not the perpetrator of the rapes and sexual assaults for which he was
  convicted, and that the Teardrop Rapist was that actual perpetrator of these crimes.

  Problems Inherent with the Eyewitness Identifications in Vargas’s Case

  Since the time of Vargas’s conviction, significant research and study has been devoted to
  the science of eyewitness identifications. Thus, research has called into significant
  question the nature of eyewitness identification testimony, as well as the often misleading
  relationship between a witness’s confidence in the identification and its accuracy.

  Misidentifications - whether offered in good faith or perjured—are, without a doubt, one
  of the primary causes of wrongful convictions in the United States criminal justice
  system.10 Studies have shown that eyewitnesses select nonsuspects from photo and live
  lineups around 20% of the time. In fact, both the California Supreme Court and the
  United State Supreme Court have agreed with the numerous studies showing that
  eyewitness identifications are often unreliable. The United States Supreme Court has
  stated that “[t]he vagaries of eyewitness identification are well known and the annals of
  criminal law are rife with instances of mistaken identifications.”

  State v. Henderson:

  State v. Henderson: is a Case that changed the landscape of eyewitness identification
  evidence in New Jersey, and even when such was considered in a reliability analysis, that
  consideration was limited to the five factors set forth by the United States Supreme Court
  in Manson v. Brathwaite, 432 U.S.98, 114 (1977). There the court determined that the
  court (and I would stress detectives evaluating witness identifications) must determine:

                                         Page 17 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 21 of 143 Page ID
                                   #:5289

         (1)    if the identification procedure was impermissibly suggestive and
         (2)    if so, whether the procedure resulted in a “very substantial likelihood
                of irreparable misidentification.

  In the second part of the test, the court (and detectives) must consider:
          (1)   witness' opportunity to view the person at the time of the crime,
          (2)   witness' degree of attention,
          (3)   accuracy of the witness' prior description,
          (4)   level of certainty at the time of the confrontation, and
          (5)   time between the crime and confrontation.

  The Henderson court explored all of the scientific data and research regarding witness
  perception and memory in order to determine the reliability of eyewitness identification
  evidence and found a “troubling lack of reliability in eyewitness identifications” and that
  the possibility of mistaken identification is a very real problem in our legal system. The
  current scientific research supports the position that the human memory is malleable and
  that an array of variables can affect memory and lead to misidentifications.

  The scientific literature has divided those variables into two categories: (1) system
  variables (factors such as lineup procedures that are within the control of the criminal
  justice system); and (2) estimator variables (factors related to the witness, the perpetrator,
  or the event itself - i.e., distance, lighting, or stress - over which the legal system has no
  control.)

  With respect to system variables, the Henderson court found, in relevant part, there is an
  increased likelihood of misidentification where: (1) the eyewitness views more than one
  photo of the suspect because successive views of the same person can make it difficult to
  know whether the later identification stems from a memory of the original event or a
  memory of the earlier identification procedure; (2) the identification procedure is
  administered by someone who knows the identity of the suspect because even the
  best-intentioned, non-blind administrator can act in a way that inadvertently sways an
  eyewitness trying to identify a suspect; and (3) either pre- or post-identification feedback
  is given to the witness by administrators because it can falsely enhance the witnesses
  recollection of the suspect.

  In Vargas’s case, detectives intentionally exposed the victims to Vargas’s photo multiple
  times before trial. Edith G. viewed two photo lineups, each displaying Vargas. Edith G.
  again had an opportunity to see Vargas at the live lineup. It was not until she viewed
  Vargas three separate times that Edith G. became positive that Vargas was the
  perpetrator.



                                          Page 18 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 22 of 143 Page ID
                                   #:5290

  Similarly, Teresa R. had three opportunities before trial to see Vargas - twice in two
  separate photo line ups and once in a live lineup. Again, Teresa R.’s confidence
  increased at trial, after viewing Vargas on three separate occasions.

  Karen P. viewed one photo lineup and the live line up before testifying at trial that she
  was certain Vargas was the perpetrator. Karen P. expressed confidence in her
  identification again in 2014 stating, “going through the proceedings, seeing the
  individual, it just jarred [her] memory a little bit more.”


  Obligation to Disclose Evidence (Brady Disclosure):

  In Brady v. Maryland, the Supreme Court held that withholding exculpatory evidence
  violates due process “where the evidence is material either to guilt or to punishment,” and
  the court determined that under Maryland state law the withheld evidence could not have
  exculpated the defendant but was material to the level of punishment he would be given.
  Hence the Maryland Court of Appeals’ ruling was affirmed. (Brady v. Maryland, 373
  U.S. 83 (1963).

  A defendant’s request for “Brady disclosure” refers to the holding of the Brady case, and
  the numerous state and federal cases that interpret its requirement that the prosecution
  disclose material exculpatory evidence to the defense. Exculpatory evidence is “material”
  if “there is a reasonable probability that his conviction or sentence would have been
  different had these materials been disclosed.” Brady evidence includes statements of
  witnesses or physical evidence that conflicts with the prosecution's witnesses, and
  evidence that could allow the defense to impeach the credibility of a prosecution witness.
  Every Detective since the decision was handed down is trained regarding, “The Brady
  Rule.”

  As indicated above, documentation of evidence is required and crucial because unless it is
  included into the detective’s investigative file it will not be made available to the District
  Attorney, and thus it will not be turned over to the defense and a constitutional rights
  violation will occur. Detectives are trained to document all evidence. Accordingly, the
  totality of the “Serial Rapist Book,” should have been provided to the defense in the
  Vargas case. If facts are important enough for detectives (such as the Defendant
  Detectives) to similar crimes in the course of the investigation, that information should be
  documented and placed into the investigative file. Here, there were monthly meetings
  and contacts and a specific “Serial Rapist Book.” These facts demonstrate Brady
  requirements.




                                          Page 19 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 23 of 143 Page ID
                                   #:5291

  Concluding Remarks:

  It is now uncontested that Mr. Vargas was wrongfully convicted of the sexual assaults. It
  is uncontested that the court found Mr. Vargas to be factually innocent. Due to the
  maleficence, Mr Vargas spent 16 years incarcerated for a crime he did not commit.

  I am very critical of the fact that there were rapes that were reported and investigated,
  which fit the description of the attacker of the three women whom Mr. Vargas was
  accused of attacking, and that no intra-department communication or coordination was
  pursued, and that the information was either deliberately withheld from the District
  Attorney or erroneously and negligently withheld from the District Attorney.

  It cannot be overstated that this incident would likely not have resulted in the 16-year
  incarceration of Mr. Vargas, had the information been dutifully forwarded to the District
  Attorney:


  My Opinions Thus Far:

         1.     As a former police detective and commander of detective units, I can
                attest to the latitude and discretion placed into the hands of
                investigators to follow leads and solve crimes. Detectives must have
                investigative authority to be effective, but it is a public trust
                necessarily linked to the oath offered at trials to provide only “the
                truth, the whole truth, and nothing but the truth.” Thus, detectives
                are trained that criminal investigations must, above all, be an honest
                search for the truth – this is the moral obligation required and
                implicit in the detective assignment. The practical, legal and moral
                impediments to an honest investigation range from simple
                incompetence to deliberately illegal and immoral acts that
                contaminate the core of the investigation itself. These deliberate acts
                can include statements from witnesses that are extracted through
                mental coercion, and/or physical force, the manipulation of the
                evidence to favor a predetermined point of view, and hiding reports
                of exculpatory facts discovered during the investigation that would
                be important to the defendant. According to the record, a number of
                these acts occurred in this case.

         2.     The detective investigation resulting in the arrest, booking and
                prosecution of Mr. Luis Vargas was grossly deficient and did not
                meet the legal and professional standards and procedures required

                                         Page 20 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 24 of 143 Page ID
                                   #:5292

               from every POST certified officer and which are taught at every
               Basic POST Academy and which are also required by State and
               Federal Law (as taught by POST).

        3.     The facts in the record document an inexcusably misleading
               investigation by Detectives Ouijano and Smith in particular. It
               cannot be overstated that they were trained investigators allegedly
               versed in the detective skills and who, by virtue of their training and
               experience, would be expected to know what was required in an
               investigation of this type.

        4.     Detectives are trained that they have a sworn duty to follow the basic
               investigative procedures that protect the constitutional rights of
               citizens and must act with lawful authority. The Defendant
               Detectives appear here to have disregarded their duty to conduct the
               necessary investigation that would have prevented Mr. Vargas’
               conviction. In Particular, this includes their failures to vet witnesses
               and their failure to consider the alleged crimes in the context to other
               obvious similar crimes he could not have committed and to include
               all exculpatory evidence to the District Attorney. Their failures in
               this regard are obvious, and they are a reckless abuse of their police
               powers.

        5.     Los Angeles Police Department Chain of Command appears to have
               endorsed the unconstitutional and out-of-policy investigative acts
               that are connected to this incident. As such, their collective approval
               of these actions puts the citizens they serve at unnecessary future risk
               from Detectives Smith and Quijano and other detectives who have
               been, or are now, similarly trained and/or supervised.


  My Qualifications To Review This Case:

  My opinions are based in part on my training, professional experience and education. I
  am a twenty seven year veteran of the Los Angeles County Sheriff’s Department (LASD).
  I was hired on December 1, 1965, and I retired from active service on March 31, 1993.
  My career included six years at the rank of Deputy Sheriff, six years as a Sergeant, and
  fifteen years as a Lieutenant. I retired holding a California Peace Officer Standards and
  Training (POST) Advanced Certificate, and I am a graduate of the POST Command
  College (class #5, 1988). The POST Command College was a Masters level two-year

                                        Page 21 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 25 of 143 Page ID
                                   #:5293

  course of study requiring a thesis, in Police Administration, with the diploma awarded by
  the California Department of Justice (and not the California University system).

  During the course of my service with the department, I had a wide range of duties. Those
  duties included an 18 month assignment as a staff jail deputy and two years as an
  Administrator/Lieutenant in the same jail facility (Men’s Central Jail). I also served on
  the department as a patrol officer, field supervisor, jail watch commander and
  administrator, station watch commander, and commanding officer of investigative units.
  I was a field training officer while assigned as a patrol deputy, and I trained new officers
  in POST and department approved patrol procedures, field investigations, apprehension
  techniques, and emergency procedures.

  I was a Station Detective and, as such, reviewed and assessed cases passed on to me by
  the patrol officers. Those cases included possible complaints relating to both
  misdemeanor and felony crimes. They frequently required follow up investigations and
  interviews before the exact nature of the case could be determined. As a field officer and
  detective, I was trained in interview and interrogation methods and subsequently trained
  other officers.

  Among other assignments as a Sergeant, I supervised field officers and station detectives
  as they took complaints and conducted preliminary investigations regarding criminal and
  administrative matters.

  As a Sergeant and as a Lieutenant, I served on the training staff of the Los Angeles
  County Sheriff’s Department’s Patrol School which taught the POST accepted patrol
  tactics, and investigation and apprehension methods.

  As a Watch Commander and as a Lieutenant, I responded to, investigated, and reported
  on the use of force and officer-involved shootings. I was also assigned by my Department
  to sit as a member of Departmental review committees regarding the reasonable or
  unreasonable use of force and tactics.

  As stated above, during my career I was assigned to the Los Angeles County Men’s
  Central Jail (MCJ) for a period of 18 months as a line officer. Upon my subsequent
  promotion to Lieutenant, I returned to the same facility approximately 10 years later.
  During that time, I was assigned as a Jail Watch Commander, and as the Facility Training
  and Logistics Administrator. At the time of my assignment, the MCJ held a daily
  population in excess of 7,000 inmates, including a hospital, which was serviced by a staff
  of more than 900 sworn and civilian personnel.



                                         Page 22 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 26 of 143 Page ID
                                   #:5294

  During my assignment as the Administrative Lieutenant of the Department’s Reserve
  Forces Bureau, I worked closely with the State of California Peace Officer Standards and
  Training in revamping our Reserve Academy to bring it into state compliance. This
  process gave me an expertise in the POST Basic curriculum. I also supervised the
  training of cadets at our Reserve Training Academy. They were taught proper
  investigation, interview, and apprehension procedures. Among other topics, I lectured the
  Reserve Academy on the POST syllabus: “The Legal and Moral Use of Force and
  Firearms.”

  During the 1984 Olympics held in Los Angeles, I was assigned and served as the
  Department’s Intelligence Officer at the Los Angeles Olympics Emergency Operations
  Center.

  During the last five and one half years of my career, I commanded a specialized unit
  known as the North Regional Surveillance and Apprehension Team (N.O.R.S.A.T.),
  which was created to investigate, locate, observe and arrest major (career) criminals. I
  held this position until my retirement from the Department on March 31, 1993.

  Criminals investigated and arrested by N.O.R.S.A.T. included suspects involved with
  homicide, robbery, kidnaping, extortion, burglary, major narcotics violations and police
  corruption. The majority of our cases were homicide cases, including the murder of
  police officers. Arrests frequently occurred in dynamic circumstances including crimes in
  progress.

  My unit also conducted major narcotics investigations including undercover narcotics
  buys, buy busts, and reverse stings. We frequently deployed at the request of
  investigative units, such as Narcotics, which provided the initial investigative leads for
  our operations. These narcotics cases usually involved multiple kilogram quantities of
  drugs and amounts of money ranging from one hundred thousand to more than one
  million dollars.

  Approximately 80% of cases assigned to N.O.R.S.A.T. were active Homicide
  investigations. In that regard, the unit processed, under my command and supervision,
  various aspects (depending on the complexity of the cases involved) of approximately
  1,000 Homicides ranging from deaths of police officers to serial homicide suspects.

  Additionally, the majority of the over 1750 cases for which I have been retained as a
  consultant (since 1993) have involved injuries or deaths connected with some aspect of
  force during either apprehension or while in police custody.


                                         Page 23 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 27 of 143 Page ID
                                   #:5295

  During the first three months of my command of N.O.R.S.A.T., the unit had three
  justifiable shooting incidents. From that time, and over the next five years of my
  command, N.O.R.S.A.T. established a remarkable record of more than two thousand
  arrests of career criminals without a single shot fired – either by my officers or by the
  suspects whom we arrested.

  Many of these suspects were armed and considered to be very dangerous. Some were
  apprehended during the course of their crimes and were very prone to use firearms to
  escape apprehension. This record of excellence was accomplished through the use of
  proper tactics, management and supervision of personnel, training in correct apprehension
  methods, and adherence to the moral and ethical standards endorsed by California POST
  and my Department. These methods and principles are also embraced by every state
  training commission of which I am aware, as well as the national standards established by
  the U.S. Department of Justice.

  As a result of my position and record as the commanding officer of N.O.R.S.A.T., I was
  assigned to author Field Operations Directive 89-3, “Tactical Operations Involving
  Detective Personnel.” This order remained in force 20 years (until September 30, 2009),
  and included the basic standards and considerations with which investigative officers
  must comply in the event of a tactical deployment such as the dynamic entry into a
  building for the purpose of an arrest and/or seizure of evidence.

  Since my retirement, I have testified as an expert on use of force, jail procedures and jail
  administration, investigations, police procedures, police tactics, investigative procedures,
  shooting scene reconstruction, and police administration in Arizona State Courts,
  California State Courts, Washington State Courts and Federal Courts in Arizona,
  California, Colorado, Florida, Illinois, Indiana, Louisiana, Missouri, Nevada, Ohio,
  Oregon, Pennsylvania, Texas, Utah, Washington, New Mexico, New York and
  Wisconsin. I have testified before the Los Angeles Police Department Board of Rights
  and the Los Angeles County Civil Service Commission. I have testified before the Harris
  County (Texas) Grand Jury and the Cleveland Grand Jury. I have also submitted written
  opinions in matters before Alaska, Delaware, Idaho, Montana, North Carolina, New
  York, Oregon, Kentucky, and Wyoming Federal and State Courts. I was selected
  (January 20, 2007) to present on the topic of: “Police Experts” at the National Police
  Accountability Project held at Loyola Law School, Los Angeles, California. I was
  selected (September 23, 2010) to present on the topic of: “Using POST Modules to
  Establish Police Officer’ Standard of Care” at the National Police Accountability Project,
  National Lawyers Guild Convention, in New Orleans, Louisiana. I was selected (March
  30, 2012) to present to the Kern County Public Defenders in Bakersfield, California, on
  the topics of “Ethics, Police Investigations, the California POST Curriculum, and the

                                          Page 24 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 28 of 143 Page ID
                                   #:5296

  M26 and X26 Taser weapons.” On August 7, 2013 I was invited and presented to the
  Texas Civil Rights Project (TCRP) 2013 Annual Legal Summit in Austin, Texas on the
  topic: “Ethically Working with Experts from the Prospective of a Police Expert.” On
  October 15, 2015 I was the invited presenter at a Community Forum in Victorville,
  California on the topics of Police Procedures, Community Policing, Use of Force, and
  features of the M26, X26 and X2 Taser weapons.

  I have worked on several projects with the Paso Del Norte (El Paso, Texas) Civil Rights
  Project and the Texas Civil Rights Project (Austin, Texas). As a result of my expert
  testimony in Border Network, et al. v. Otero County, et al., Case No. 07-cv-01045
  (D.N.M. 2008), a federal court issued a temporary injunction to stop the illegal and
  widespread immigration raids in Chaparral, New Mexico, implemented pursuant to
  Operation Stonegarden. The case resulted in the adoption of a model policy for inquiring
  into a person’s immigration status, which has been adopted nationwide and has also been
  presented to the United States Senate, the Secretary of Homeland Security, and other
  government officials seeking to reform immigration enforcement.

  I have been recognized, and my expert report was quoted by the USDC in Burns v. City of
  Redwood City, 737 F.Supp2nd.1047. I have been recognized, and my expert report was
  quoted by, the United States Court of Appeals for the Ninth Circuit as an expert in Police
  Administration and Use of Force in Blankenhorn v. City of Orange, et al., 485 F.3d 463,
  485 (9th Cir. 2007). The Ninth Circuit also drew from my expert report in a second
  published case involving Police Detective Investigations. Torres, et al. v. City of Los
  Angeles, et al., 540 F.3d 1031, 1042-43 (9th Cir. 2008). The Torres case was appealed to
  the U.S. Supreme Court and returned for trial. I provided the expert opinion in Chavies
  Hoskin v. City of Milwaukee, et al. (USDC Case No. 13-cv-0920), regarding field strip
  and cavity searches, hiring, training, discipline and supervision, and which resulted in
  significant policy changes within the MPD. My opinions supported argument in the
  Ninth Circuit case: Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1102 (9th Cir. 2014).
  The Ninth Circuit also drew from my expert reports regarding credible threats justifying
  the use of force, Hayes v. County of San Diego, 658 F.3d 867 (9th Cir. 2011), and Young
  v. County of Los Angeles, 655 F.3d 1156 (9th Cir. 2011). The Ninth Circuit also drew
  from my expert reports regarding Jail Administration and Administrative Responsibilities,
  Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011). The Ninth Circuit also drew from my
  expert reports regarding an officer’s violation of the 14th Amendment if an officer kills a
  suspect when acting with the purpose to harm, unrelated to a legitimate law enforcement
  objective, in AD v. California Highway Patrol, 712 F. 3d 446 (9th Cir. 2013). The Fifth
  Circuit drew from my expert report regarding search and seizure, investigations and no-
  knock requirements in Bishop et al. v. Arcuri et al., 674 F.3d 456 (5th Cir. 2012). The
  Ninth Circuit also drew from my expert report regarding the use of impact weapons

                                        Page 25 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 29 of 143 Page ID
                                   #:5297

  (PepperBall) on civilians in Nelson v. City of Davis, 685 F.3d 867 (9th Cir. 2012). I was
  the expert in the Ninth Circuit opinion regarding the allegations proffered by police
  officers and their use/display of firearms against civilians in Green v. City and County of
  San Francisco, 751 F. 3d 1039 (9th Cir. 2014). Most recently, I was the expert in an
  important Ninth Circuit opinion regarding the allegations proffered by police officers and
  their use of lethal force against unarmed persons in Jennifer Cruz, et al., v. City of
  Anaheim, et al., 765 F.3d 1076 (9th Cir. 2014). I was the expert at trial in the Ninth
  Circuit opinion regarding the order of evidence at trial in Estate of Manuel Diaz, v. City
  of Anaheim, et al., No. 14-55644. My opinion is quoted in the Ninth Circuit opinion
  regarding the use of lethal force in A.K.H. a minor, et al, v. City of Tustin, et al., No. 14-
  55184. My opinions supported argument in the Ninth Circuit case: Estate of Angel Lopez,
  et al., v. Kristopher Michael Walb, No. 14-57007 (not for publication) wherein the Ninth
  Circuit Affirmed the Denial of Summary Judgement by the District Court. My opinions
  supported argument in the Ninth Circuit case: Estate of Shakina Ortega, et al., v. City of
  San Diego, et al. No. 14-56824 (not for publication) wherein the Ninth Circuit Affirmed
  the Denial of Summary Judgement by the District Court. My opinions supported
  argument in the Ninth Circuit case: Jerry Newmaker, et al., v. City of Fortuna, et al. No.
  14-15098 (for publication). My opinions supported argument in the Ninth Circuit Case:
  Tonya E. Shirar, v. Miguel Guerrero, et al. regarding use of lethal force and “suicide by
  cop,” No. 15-55029 (not for publication). My opinions supported argument in the Ninth
  Circuit Case Angel Mendez; Jennifer Lynn Garcia, v County of Los Angeles, et al., Nos.
  13-56686, and 13-57072 (for publication) and which was settled before the Supreme
  Court, No. 16-369, regarding the use of lethal force and searches. My opinions supported
  argument in the Ninth Circuit case: Chien Van Bui, et al, v City and County of San
  Francisco, et al, No. 14-16585 (not for publication), regarding the use of lethal force. My
  opinions supported argument in the Sixth Circuit opinion, Case No. 16-5322, Carey
  Woodcock v. City of Bowling Green, et al, Originating Case No. 1:13-cv-00124 regarding
  the use of lethal force. My opinions supported argument in the Ninth Circuit opinion,
  Case No. No. 14-17388 (for publication), Johnathan Jones, et al v. Las Vegas
  Metropolitan Police Department, et al, Originating Case No. 2:12-cv-01636- regarding
  the use of lethal force and Taser weapons. My opinions supported argument in the Ninth
  Circuit opinion, Case No. 16-15606 (for publication), Christian Longoria, et al v. Pinal
  County, et al, Originating Case No. 2:15-cv-00043, PHX SRB, regarding the use of lethal
  force after a vehicle pursuit. My opinions supported argument in the Ninth Circuit case:
  S. B. v. County of San Diego, 864 F.3rd 1010 (9th Cir. 2017), (for publication) regarding
  issues of qualified immunity. My opinions supported argument in the Tenth Circuit case:
  Russell Tenorio v. Brian Pitzer, Case No. 2012-CV-01295 (U.S. Supreme Court No. 15-
  795) regarding issues of qualified immunity and use of deadly force. I participated as a
  retained expert in the USDC Fifth District case, Stephen McCollum et al., v. Texas
  Department of Criminal Justice, et al., Case No.3:12-CV-02037 regarding in-custody

                                          Page 26 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 30 of 143 Page ID
                                   #:5298

  hyperthermia deaths. My opinions supported argument (and I was cited by name) in the
  Ninth Circuit opinion, Case No. 17-55116 (for publication), Susan Mellen, et al v.
  Marcella Winn, et al, D.C. Case No. 2:15-cv-03006, GW AJW, regarding Detective
  Investigations and Qualified Immunity.

  The California Court of Appeal (Second Appellate District) drew in part from my expert
  report regarding search warrant service, Macias v. County of Los Angeles, 144 Cal.
  App.4th 313, 50 Cal. Rptr.3d 364 (2006). The California Supreme Court drew in part
  from my expert opinion regarding police tactics and the use of deadly force, Hayes et al.
  v. County of San Diego et al., 57 Cal.4th 622 (2013). I was quoted by the California
  Appellate Court (Second Appellate District, Division Three) in B.B., a Minor, etc., et al.,
  v. County of Los Angeles, et al., Case No. B264946 Super. Ct. Nos. TC027341,
  TC027438, BC505918 regarding positional asphyxia issues.

  On February 10, 1989, I was personally commended at the Los Angeles County Hall of
  Administration by United States Attorney General, the Honorable Edwin Meese III, for
  my work to establish California Penal Code Section 311.11 (forbidding the Possession of
  Child Pornography). On February 22, 1993 (at the time of my retirement), Mr. Meese
  presented a second personal commendation for the success of this critical five-year effort
  to bring this law into effect. California Penal Code Section 311.11 is required training for
  all Law Enforcement Officers in California and taught extensively in the POST Basic
  Learning Domain #9: “Crimes Against Children,”pages 1-18 to pages 1-21.

  On December 7, 2015 I was requested by the Cleveland District Attorney to present my
  opinions to the Cleveland Grand Jury regarding the November 22, 2014 shooting death of
  Tamir Rice by City of Cleveland police officers. In March, 2016 I was requested by the
  Delaware Attorney General to review and provide my opinions regarding the shooting
  death of Jeremy McDole. The AG report was published May 12, 2016.

  I have been found competent by both Federal and State Courts to render opinions as to
  responsibilities as occurred in this case. A number of my cases have involved law
  enforcement officers as civil plaintiffs and as criminal defendants.

  Since my retirement, I have become an expert in the features and the use of TASER
  International’s products, including the Model M26, Model X26 and Model X2 ECDs. I
  own each, along with the download software. I have reviewed all the TASER training
  materials and am familiar with the risks and tactics associated with these potentially lethal
  devices. I have qualified as an expert on TASER products and testified both in deposition
  and before juries on their usage. Two published examples are Lee v. Nashville, 596 F.
  Supp. 2d 1101, 1121-22 (M.D. Tenn. 2009), and Heston v. City of Salinas, 2007 U.S.

                                         Page 27 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 31 of 143 Page ID
                                   #:5299

  Dist. LEXIS 98433, *25-*26 (E.D. Cal. 2007). My most recent Federal
  acceptance/certifications as an expert in the general use and deployment of the TASER
  weapon (including Taser International product warnings/bulletins sent to every agency
  using the Taser weapon) occurred in Los Angles, California on November 7, 2017 in
  William Mears, et al., v. City of Los Angeles, et al, USDC Case No.: CV 15-08441 JAK
  (AJWx) and on February 22, 2018 in Maria Hernandez; A.J., Jr., et al, v. City of Los
  Angeles, et al, USDC Case No. 2:16-c-02689 AB (JEMx), and on May 3, 2018 in Heleine
  Tchayou, et al. v. City of Los Angeles, et al., Case No. 16-cv-06073-TJH-MRW. There
  are many others.

  Attached as Exhibit A is a statement listing my law enforcement qualifications and
  experience; Exhibit B is my fee schedule; Exhibit C is a listing of matters in which I have
  testified in the last four years as an expert.

  I reserve the right to modify my opinions to the extent additional information is provided.

  I declare under penalty of perjury that the foregoing is true and correct. Executed April
  22, 2019 at Santee, CA.




                                         Page 28 of 28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 32 of 143 Page ID
                                   #:5300




                              EXHIBIT A
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 33 of 143 Page ID
                                   #:5301


  ROGER A. CLARK
  10207 Molino Road • Santee CA 92071 • Telephone: (208) 351-2458. Fax: (619) 258-0045.



     EXPERIENCE



               Police Procedures Consultant (self employed)
               April 1, 1993 to Present.................................................................. 26 years

               I have been certified by Federal and State courts as expert in jail and police
               procedures in Federal and State Courts. I select my cases carefully and have
               consulted in approximately 1800 cases thus far since my retirement from the
               Los Angeles County Sheriff’s Department.



               Substitute Teacher, Madison School District
               August 1994 to 2003......................................................................... 9 years

               I substitute teach at all levels in the school district (elementary to high school).
               As a volunteer, I wrote and managed a $85,000.00 federal grant for our
               Central High School. This grant is in its sixth year and has generated
               $510,000.00 for the school.



               District Liaison, State of Idaho Department of Juvenile Corrections
               August 1, 1995 to March 1, 1997..........................................1 year, 7 months

               I represented the new Department of Juvenile Corrections to the ten counties
               in the Seventh Judicial District. As such, I worked closely with Probation
               Officers, County Commissioners, Judges, other state agencies, private care
               providers, etc. in the implementation of the new Idaho Juvenile Corrections
               Act of 1995. I wrote or participated in the writing of several federal grants for
               the District. I conducted training - both formal and informal - and developed a
               series of new therapy programs for juveniles with private care providers. I
               also served as the Director of the Detention Center and the State Placement
               Coordinator during this time.




                                                          -1-
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 34 of 143 Page ID
                                   #:5302




             Los Angeles County Sheriff's Department
             December 1, 1965 to March 31, 1993.................................27 years 4 months

             Note: In 1993 the Los Angeles County Sheriff's Department had 7,000 sworn
             and 3,000 civilian personnel and a daily County Jail inmate population of
             23,000.


             Service as a Lieutenant (15 Years, 0 Months):


             1. Field Operations Region I
                NORSAT                                    11/15/87 to 3/31/93 64 months

             I commanded a specialized unit created to investigate, locate, observe and
             arrest major (career) criminal offenders. This unit was designed as a
             multijurisdictional effort for the cities in the northern region of Los Angeles
             County. The command consisted of four (4) Sergeants, seventeen (17)
             Deputies, four (4) Police Officers, twenty five (25) Reserves, and three (3)
             civilian employees. The 1992 budget set at $1.5 million. The arrest rate
             averaged 500 career criminal arrests per year with a 97% conviction rate and
             no shots fired (on either side) for 61 consecutive months.


             Significant contributions while assigned at this Bureau were:

             •       Increase in participating police agencies.
             •       Direct participation with corporate (private) agencies.
             •       Formation of a reserve and volunteer unit.
             •       Establishment of NORSAT Foundation private funding.
             •       Computerization of the unit.
             •       Promotion of fourteen personnel.
             •       Fleet expansion from 13 to 28 vehicles (donated).
             •       Formation of the DEA Valley Task Force.
             •       Field Operations Directive 89-3.


             2.      Executive Offices
                     Reserve Forces Bureau            05/01/84 to 11/15/87 42 months

             I was the administrative officer to a specialized bureau responsible for
             coordinating the activities of 1,000 sworn reserve personnel, 900 civilian


                                                -2-
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 35 of 143 Page ID
                                   #:5303


             volunteers, and 450 law enforcement explorer scouts. The Bureau identifies
             programs for their effective utilization throughout the Department; develops
             and tracks training programs; sponsors activities designed to promote growth
             and keep morale at high levels.

             Significant contributions while assigned at this bureau are:

             •      Total restructure of the Academy training process for reserve Deputies.
             •      Implementation of upgrade programs to move lower level reserves to
                    level I status.
             •      Departmental Reserve Certification procedures.
             •      Annual leadership seminar.
             •      The Reserve News, a nationally recognized police magazine.
             •      Computerization of the Bureau.


             3.     Field Operations Region I
                    Crescenta Valley Station 04/01/80 to 05/01/84 49 months

             Crescenta Valley Station is a full service police facility of 100 personnel
             serving a population of 50,000 (including the Contract City of La
             Canada-Flintridge) and a total area of 250 square miles. During my four years
             service at this facility I served in every management role:

             •      Nine months as the Station Commander during an extended absence
                    by the Captain (08/01/83 TO 05/01/84).
             •      Sixteen months as the Operations Lieutenant (03/01/82 TO 08/01/83).
             •      Twelve months as the station Detective Bureau Commander (03/01/81
                    to 01/01/82).
             •      Twelve months as a Watch Commander (04/01/80 to 03/01/81).

             Significant contributions while assigned at this command are:

             •      Negotiation of an enhanced city contract (at a savings to the City).
             •      Formation of a volunteer community support group.
             •      Development and implementation of an integrated community
                    emergency response plan.
             •      High School undercover narcotics operation.
             •      Restructure of the Station Detective Bureau.
             •      The annual station picnic, which was effective in boosting station
                    morale.




                                              -3-
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 36 of 143 Page ID
                                   #:5304


             4.     Custody Division
                    Central Jail                    04/01/78 to 04/01/80 24 months

             The Los Angeles County Central Jail is the largest jail facility in the State of
             California, with a daily inmate population of seven thousand (7,000), an
             assigned staff of six hundred (600), and two hundred (200) civilian personnel.
             My service at this command was equally divided into two major assignments:

             C      Training and Logistics Lieutenant (04/01/79 to 04/01/80).
             C      Watch Commander (04/01/78 to 04/01/79).

             Significant contributions while assigned at this command are:

             •      "Hot Fire" Training program, which is now a State (POST) mandated
                    training module for all custody personnel throughout California.
             •      The "Defend in Place" fire safety operational plan for jail facilities.
             •      New fire safety specifications for jail bedding and mattresses.
             •      The development of fire safe jail mattress material.
             •      The development of a facility emergency response plan.
             •      The computerization of training, timekeeping, and scheduling for the
                    facility (800 sworn and 200 civilian personnel).
             •      "Spouse day at CJ"--A program for spouses of employees.


             Service as a Sergeant (6 Years, 4 Months):


             5.     Administrative Division
                    Federal Surplus Property        01/12/76 to 04/01/78 27 months

             This program was entirely my idea and developed while I was assigned at my
             previous assignment (Emergency Operations Bureau). The unit provides
             millions of dollars in free federal excess and surplus food and property from
             clothing to heavy equipment and aircraft to the department each year. I am
             very proud of this contribution to the Department.


             6.     Patrol Division
                    Emergency Operations            02/01/74 to 01/12/76 23 months

             I was among the original personnel that formed this unit which blended the
             activities of the Department's planning unit with emergency operations
             planning and preparation. I was assigned as the Personnel and Logistics
             Sergeant.

                                              -4-
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 37 of 143 Page ID
                                   #:5305




             Significant contributions while assigned at this command are:

             •      Formation of a new County Emergency Operations Center.
             •      Participation in the 1974 Federal earthquake studies of Los Angeles
                    County.
             •      Development of the Department's specialized Field Command Post
                    equipment.
             •      Development of the Department's Field Booking Team.


             7.     Patrol Division
                    Civil Defense Bureau            12/01/73 to 02/01/74 02 months

             I was assigned to this unit to facilitate the orderly transition into the new
             Emergency Operations Bureau.


             8.     Patrol Division
                    San Dimas Station               12/12/72 to 12/01/73 12 months

             I performed all the duties of a Watch and Patrol Sergeant. I also frequently
             served as the Watch Commander.


             9.     Technical Serviced Division
                    Communications Bureau 12/01/71 to 12/12/72 12 months



             I served as the Watch Commander in The Sheriff's Department's old radio room
             located at the Hall of Justice, and assisted in the transition to the existing
             communications facility.


             Service as a Deputy (6 Years, 0 Months):


             10.    Patrol Division
                    San Dimas Station
                    Detective Bureau                01/01/70 to 12/01/71 23 months

             I served as a Station Detective assigned to the evening watch. I handled the first
             response to all crimes requiring investigations. I processed all evening juvenile
             matters, prepared criminal complaints and juvenile petitions.
                                              -5-
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 38 of 143 Page ID
                                   #:5306




             11.    Patrol Division
                    San Dimas Station Patrol        01/29/68 to 01/01/70 24 months

             I performed all duties assigned to Station Patrol: Jailer, Desk, Watch Deputy,
             Patrol, and Traffic.


             12.    Technical Services Division
                    Transportation Bureau       11/01/67 to 01/29/68 02 months

             I was temporarily assigned to the Beverly Hills Municipal Court pending my
             assignment to a Patrol Station.


             13.    Custody Division
                    Central Jail                    05/06/66 to 11/01/67 18 months

             I returned to my previous assignment at the Central Jail after graduation from the
             Academy. I performed all aspects of a Custody Deputy i.e. Module Officer,
             Prowler, Control Booth, High Power, etc.


             14.    Administrative Division
                    Academy                         01/17/66 to 05/06/66 04 months

             I was a Sheriff's trainee assigned to Class #110.


             15.    Custody Division
                    Central Jail                    12/01/65 to 01/17/66 01 month

             I was a pre-academy Custody Deputy assigned to the Central Jail as an "off the
             street" Deputy Sheriff.


                                 DEGREES AND CERTIFICATION


             P.O.S.T. Command College (Class #5)           POST                    1988
             Management Certification                      POST                    1980
             Advanced Certification                        POST                    1975
             Associate of Science Degree                   Chaffey College         1971


                                              -6-
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 39 of 143 Page ID
                                   #:5307




                              EXHIBIT B
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 40 of 143 Page ID
                                   #:5308
                                   Roger A. Clark
                               Police Procedures Consultant, Inc.
                                   10207 Molino Road. Santee, CA 92071
                                 Phone: (208) 351-2458, Fax: (619) 258-0045
                                            rclark9314@aol.com
                                             April 21, 2019



  Jan Stiglitz, Esq.
  Law Office of Jan Stiglitz
  225 Cedar Street
  San Diego, CA 92101


  Brett Boon, Esq.
  Craig Benner, Esq.
  Benner & Boon, LLP
  1516 Front Street
  San Diego, CA 92101


  Regarding:       Luis Lorenzo Vargas vs. City of City of Los Angeles; Los Angeles Police
                  Department; Monica Quijano; Scott Smith; et al., Case No.:
                  2:16-cv-08684-SVW-AFM.


  Dear Counsel:

  My fee schedule is as follows:
         •      Travel time at the rate of $50.00 per hour.
         •      (Travel via automobile to and from San Diego to Los Angeles 8 hours $400.00)
         •      All case review, consulting, and writing of expert opinions (such as Rule 26
                reports) at $250.00 per hour.
         •      All testimony (either at trial or deposition) at $350.00 per hour, with a two hour
                minimum required.
         •      A retainer fee of $3,500.00 when initially retained will be used against the above
                listed fees. Subsequent billings at the rates specified.
         •      A “rush fee” of $500.00 for work required less than three weeks from
                notice/retention.
         •      An invoice will be submitted periodically upon request reflecting the activities
                and charges associated with the account. Payment is due upon receipt of the
                invoice.

  There is no formal contract required. My Federal Tax ID Number is XX-XXXXXXX.

  Sincerely,



                                              Page 1 of 1
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 41 of 143 Page ID
                                   #:5309




                              EXHIBIT C
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 42 of 143 Page ID
                                   #:5310
                                     Roger Clark
                            Police Procedures Consultant, Inc.
                                 10207 Molino Road. Santee, CA 92071
                               Phone: (208) 351-2458, Fax: (619) 258-0045
                                          rclark9314@aol.com


                UPDATED LIST OF SWORN TESTIMONY FOR RULE 26

                                April 14, 2015 to April 15, 2019
                                   (Revised April 15, 2019)




        Deposition. April 14, 2015. Jose Gutierrez, v. United States Customs and Border Protection,
        USDC Case No. 2:13-CV-00585 DGC.

        Trial. April 16, 2015. Nagy Salib, v. City of Riverside, et al. Case No. EDCV 13-1682 MWF
        (OPX).

        Trial. April 15 and 17, 2015. Jim Maxwell et al. v. San Diego County, et al. USDC Case No.
        07-cv-2385 JAH (Wmc).

        Trial. April 20 & 21, 2015. Naji Muhammad (Jackson), et al., v. Frank Pawlowski, et al.
        USDC (Pennsylvania) Case No. 2:11.

        Deposition. April 22, 2015. Robert J. Reese, Jr. v. County of Sacramento, et al., Case No. 2:13-
        cv-00559 JAM DAD.

        Deposition. April 24, 2015. Guillermo Ramirez, et al. v. City of Oxnard, et al., USDC Case
        No.: CV 13-01615 MWF AN.

        Deposition. April 28, 2015. Idalia J. Morgutia-Johnson,· v. City of Fresno, et al. USDC Case
        No. 1:14-CV-000127 LJO-SKO.

        Trial. April 29, 2015. Sara Valtierra, and Javier Arrazola, v. City of Los Angeles, et al. USDC
        Case No. CV 13-07562-CAS (Ex).

        Trial. May 6 & 7, 2015. Brian Reed, et al., v. City of Modesto, et al. USDC Case No. 1:11-
        CV-01083-GSA.

        Deposition. May 11, 2015. Carey Woodcock, et al. v. City of Bowling Green, Kentucky, et al.
        USDC Case No. 1-13-CV-00124-JHM.

        Deposition. May 18, 2015. Kimberly Deen, et al, v. City of Redding, et al. USDC Case No.
        2:13-CV-01569 KJM-CMK.

                                                Page 1 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 43 of 143 Page ID
                                   #:5311




        Trial. May 20, 2015. John Warner Stephens, v. County of San Diego, et al. USDC Case No.,
        11cv2832 AJB (KSC).

        Deposition: May 26, 2015. Joshua Chavez v. City of Hayward et al., Case No.:C-14-00470
        DMR ADR.

        Deposition: May 27, 2015. Edward Monroe, v. City of Richmond, et al., Case No.: 3:14 CV
        00795 WHO.

        Trial: May 28, 2015. Merricks Prudhomme, v. City of Orange, et al. Superior Court (Orange
        County) Case No. 30-2013 00654570.

        Deposition: May 29, 2015. Jonathan Meister, v. City of Hawthorne, et al. USDC C.D. Cal.
        Case No. CV 14-1096-MWF (SHx).

        Deposition: June 1, 2015. Cash Jerome Ferguson-Cassidy, v. City of Los Angeles, et al., USDC
        Case No. CV14-06768 SVW (JPRx).

        Trial: June 8, 2015 Harrison Orr, v. California Highway Patrol, el al., Case No. 2:14-cv-00585-
        WBS-EFB.

        Trial: June 11, 2015. Idalia J. Morgutia-Johnson,· v. City of Fresno, et al. USDC Case No.
        1:14-CV-000127 LJO-SKO.

        Deposition: June 15, 2015. Juan Herrera, v. City of Los Angeles, et al. USDC Case No. 2:13-
        cv-08831-ABC AS.

        Trial: June 23, 2015. Guillermo Ramirez, et al. v. City of Oxnard, et al., USDC Case No.: CV
        13-01615 MWF AN.

        Deposition: June 26, 2015. C.E.W. a minor, et al., v City of Hayward, et al., Case No.: C 13-
        04516 LB.

        Trial: July 1 & 2, 2015. Juan Herrera, v. City of Los Angeles, et al. USDC Case No. 2:13-cv-
        08831-ABC AS.

        Deposition: July 10, 2015. Perla Carr, v. Montgomery County, Texas, et al., Case No.: 4:13-cv-
        2795.

        Deposition: July 13, 2015. Stephanie Bruno, et al, v. Donald Hubbard, et al., Circuit Court,
        Jackson County (Missouri), Case No. 1416-CV 18501.



                                              Page 2 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 44 of 143 Page ID
                                   #:5312


        Deposition: July 16, 2015. Donna Lancaster, v. Kansas City Board of Police Commissioners, et
        al., Case No.:4:14-cv-00171-SOW.

        Deposition: July 23, 2015. Sharam Borjkhani, et al. v. CHP, et al. Superior Court, State of
        California (Los Angeles County). Case No. BC487580.

        Deposition: July 27, 2015. Michael Fulton v. Brian Thayer, et al., Case No.: CV10-00137-JCG.

        Deposition: July 29, 2015. Orly Vered, et al., v County of Los Angeles, et al., Case No.: CV14-
        9559 MWF (MANx).

        Trial: August 6, 2015 Oscar Morales v. City of Los Angeles, et al. USDC Case No. CV 11-
        04757 SVW (Shx).

        Deposition. August 11, 2015 Kimberly Mitchell, et al, v. Muhlenberg Community Hospital, et
        al. Muhlenberg Circuit Court, Commonwealth of Kentucky Case No. 12

        Deposition: August 12, 2015. Russell Martinez v. Joseph Salazar, et al., D.N.M. Case No. 14-
        cv-00534 KG/WPL.

        Deposition. August 17, 2015. Dr. Gary D. Frakes, v. Sergeant William R. (Billy) Masden and
        Captain Dustin Ott. USDC (Texas) Case No. 4:14-cv-1753.

        Deposition. August 20, 2015. Emmanuel Bracy, v. City of Los Angeles, et al. Case No. C13-
        09350 (JC).

        Deposition. August 24, 2015. Porfirio Santos-Lopez, an Individual v. City of Long Beach et al.,
        Case No.: CV14-05781-FMO-AS.

        Deposition: August 26, 2015. Aaron Vincent Arde Catacutan, v. City of San Jose, et al.
        Superior Court, State of California (Santa Clara County) Case No. 113 CV 254501.

        Deposition: August 31, 2015. Sammy Sanchez, et al v. City of Tucson, et al. USDC Case No.
        XX-XXXXXXX.

        Trial: September 8, 2015. Cash Jerome Ferguson-Cassidy, v. City of Los Angeles, et al., USDC
        Case No. CV14-06768 SVW (JPRx).

        Deposition: September 10, 2015. Juventino Rodarte, v. Alameda County, et al. USDC Case
        No. 4:14-cv-00468-KAW.

        Deposition: October 2, 2015. Brennan Colbert, v. County of Kern, et al., Case No.: 1:13-cv-
        01589-JLT.

                                              Page 3 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 45 of 143 Page ID
                                   #:5313


        Trial: October 7, 2015. Michael Fulton v. Brian Thayer, et al., Case No.: CV10-00137-JCG.

        Trial: October 16, 2015. Kristy Beets, et al, v. County of Los Angeles, et al. Superior Court,
        State of California (County of Los Angeles) Case No. KC 057667.

        Trial: October 19, 2015 & October 20, 2015. Christopher J. Windsor, v. Chris Eaves, et al.,
        Case No. 5:13-CV-00038.

        Deposition: October 27, 2015. Francisco Arrieta, et al., v. County of Kern, et al., Case
        No.:1:14-CV-00401-LJO-JLT.

        Deposition: October 28, 2015. Lorenzo Adamson, an individual, v. City of San Francisco, et
        al., Case No.: 4:13-cv-05233-DMR.

        Trial. October 29, 2015. Robert J. Reese, Jr. v. County of Sacramento, et al., Case No. 2:13-
        cv-00559 JAM DAD.

        Trial. November 3, 2015. Lance Ricotta, v. City of Imperial, Ca, et al., Case No.: 13CV1454
        DMS WVG.

        Deposition. November 9, 2015. Dorothy Jean Sams, et al, v. City of Los Angeles, et al,
        Superior Court (Los Angeles County) Case No. BC537879.

        Trial. November 10 & 11, 2015. People v. Former Webster Police Officer D. Bassett. 339th
        District Court, Harris County, Texas, Cause No. 1411316.

        Trial. November 12, 2015. People v. Marcus Stewart, Superior Court (Santa Clara County),
        State of California Case No. C1370824.

        Trial. November 13, 2015. Lorenzo Adamson, an individual, v. City of San Francisco, et al.,
        Case No.: 4:13-cv-05233-DMR.

        Deposition: November 18, 2015. Miguela Nuila, v. City of Los Angeles, e al. USDC Case No.
        CASE NO. CV 14-9160 DDP (PJWx).

        Deposition: November 18, 2015. Damion Russell et al., v. City of Los Angeles, et al., Case
        No.: CV-14-09433-JFW (Ex).

        Deposition: November 20, 2015. Raymond Newberry et al. v. County of San Bernardino, ED-
        CV14-02298 JGB (SPx)

        Deposition: November 23, 2015. Robert Barron, v. City of Redding, et al., USDC Case No.: 2-
        14-CV-01107 MCE-CMK.

                                              Page 4 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 46 of 143 Page ID
                                   #:5314


        Deposition: December 2, 2015. Sukhwinder Kaur, et al, v. City of Lodi, et al. USDC Case No.
        2:14-cv-00828 GEB-AC.

        Deposition: December 3, 2015. Isaiah Salvadore Zepeda, te al, v, County of Los Angeles, et al.
        Superior Court (Los Angeles County) Case No. BC450200.

        Grand Jury Testimony: December 7, 2015. People v. Officer Timothy Loehman and Officer
        Fran Garmback, Cuyahoga County (Ohio) Grand Jury. [Civil Case No: 14 Civ. 02670.]

        Trial: December 9 & 10, 2015. Superior Court, State of California (Los Angeles County),
        People v. Ugene Park & Sarah DeLeon, Case No. 5SY03653, DR No. 15-1087.

        Trial: December 15, 2015. Alejandra Ruiz, et al., v. City of Medford, et al. Circuit Court, State
        of Oregon (Jackson County), Case No. 13CV07663.

        Trial: December 17, 2015. Isaiah Salvadore Zepeda, et al, v, County of Los Angeles, et al.
        Superior Court (Los Angeles County) Case No. BC450200.

        Deposition: December 22, 2015. Jordan Edward Branscum, v. San Ramon Police Department,
        et at. Case No. Case No.: C11-04137 LB.

        Deposition: December 28, 2015. Susan Rush, v. City of Santa Monica, et al. USDC Case No.
        BC568815.

        Preliminary Hearing & Motion to Suppress: January 5, 2016. People v. Gregory Williams,
        Superior Court, State of California (Solano County), Case No. VCR223119.

        Preliminary Hearing & Motion to Suppress: January 5, 2016. People v. Gregory Williams,
        Superior Court, State of California (Solano County), Case No. VCR223119.

        Deposition: January 8, 2016. Doris Ray Knox v. City of Fresno, et al. USDC Case No.
        1:14!CV!00799 EPG.

        Deposition: January 11, 2016. Refugio Nieto, et al., v. City and County of San Francisco, et al.,
        Case No.: C14-03823-NC.

        Deposition: January 12, 2016. Garry Bradley, v. County of Los Angeles, et al. Superior Court,
        State of California (Los Angeles County), Case No. BC473200.

        Deposition: January 13, 2016. Jesse Trevino, v. Bakersfield Police Department, et al., Case No.
        1:14-CV-01873 JLT.

        Deposition: January 21, 2016. Richard A. Collender, et al., v. City of Brea, et al. USDC Case

                                              Page 5 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 47 of 143 Page ID
                                   #:5315


        No. SACV 11000530 AIJ-MLGx.

        Deposition: January 26, 2016. The Estate of Cecil Elkins, Jr., et al., v. California Highway
        Patrol, et al., Case No.: 1:13-CV-01483-AWI-SAB.

        Trial: February 2 and 3, 2016. Dorothy Jean Sams, et al, v. City of Los Angeles, et al. Superior
        Court, State of California (Los Angeles County), Case No. BC537879

        Deposition: February 4, 2016. Rayven Vinson, et al, v. City of Los Angeles, et al. USDC Case
        No.: CV 14-4488-PLA.

        Deposition: February 10, 2016. V.W., a minor, et al., v. Robert Nichelini, et al., Case No.:
        2:12-CV-01629-LKK-AC.

        Deposition: February 12, 2016. Maria Del Carmen Rivas, et al., v. City of Los Angeles, et al.,
        Case No.:2:15-CV-000456-JFW-JEM.

        Trial: February 19, 2016. Esperanza Booke, et al, v. City of Sanger, et al., Case No.: 1:13-cv-
        00586-AWISAB.

        Deposition: February 22, 2016. Fernando Del Castillo, et al., v. City of Tempe, et al., Case No.:
        CV-214-1945-PHX-DLR.

        Deposition: February 29, 2016. J.A.L., a Minor, et al, v. Mike Santo, et al. USDC Case No.:
        CV-15-00355.

        Trial: March 2, 2016. Richard A. Collender, et al., v. City of Brea, et al. USDC Case No.
        SACV 11000530 AIJ-MLGx.

        Deposition: March 3, 2016. Michael A. Storms, v. City of Clarkston, et al., Case No.: 2:14 CV
        000254 TOR.

        Trial: March 7, 2016. Refugio Nieto, et al., v. City and County of San Francisco, et al., Case
        No.: C14-03823-NC.

        Deposition: March 15, 2016. J.J.D. v. City of Torrance, et at. USDC Case No.
        CV14-07463-BRO-MRW.

        Trial: March 17, 2016, People v. Mark Cappello, Superior Court, State of California (Sonoma
        County). Case No. SCR-630974.

        Deposition: March 23, 2016. Ioana Aronovici, v. City of Anaheim, et al., Orange County
        Superior Court Case No. 30-2014-00762502 CU-PA-CJC.

                                              Page 6 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 48 of 143 Page ID
                                   #:5316


        Deposition: March 25, 2016. Reynalda Molina, et al, v. City of Visalia, et al. CASE NO. 1:13-
        CV-01991-LJO-SAB.

        Deposition: April 4, 2016. Ayounna McClinton (Estate of Duane Strong), v. City of
        Tallahassee, et al., Case No.: 4:15-CV-278-RH/CAS.

        Trial: April 1 & 5, 2016. K.C.R. (Rivera) a minor, et al, v. County of Los Angeles, et al.
        USDC Case No. CV 13-03806 PSG (SSx).

        Trial: April 5, 2016. J.J.D. (Dolak) v. City of Torrance, et al. USDC Case No. CV14-07463
        BRO-MRW.

        Trial: April 6, 2016. Garry Bradley, v. County of Los Angeles, et al. Superior Court, State of
        California (Los Angeles County) Case No. BC473200.

        Trial: April 12, 2016. Jesse Michael Espinoza, v. City of Mesa, et al. USDC (Arizona) Case
        No. CV2013-092842.

        Deposition: April 14, 2016. The Estate of Anthony Agustin Banta, et al. v. City of Walnut
        Creek, et al. USDC Case No. C13-00342 CRB.

        Deposition: April 18, 2016. Stephen McCollum et al., v. Texas Department of Criminal Justice,
        et al. Case No.3:12-CV-02037.

        Deposition: April 27, 2016. Tan Lam v. City of Los Banos, et al. Case No. 2:15-cv-00531
        MCE, KJN

        Deposition: May 2, 2016. Edsell Ford, et al. v City of Los Angeles, et al. USDC Case No.
        CV14-7268 JFW - MAN.

        Deposition: May 4, 2016. Susan Mellen, et al. v. City of Los Angeles, et al., Case No. CV15-
        03006 GW (AJWx).

        Deposition: May 10, 2016. Dennis Mitchell Mueller, v. Deputy Manuel Cruz, County of
        Orange, et al. USDC Case No. CV 13-01274 CJC (JCGx).

        Deposition: May 13, 2016. Robert Jackson III, v. County of San Bernardino, et al. USDC Case
        No. EDCV 13-01650-JGB (DTBx).

        Trial: May 17, 2016. Gordon v. Harris County et al.,USDC Case No. 4:14-cv-03463, S.D. of
        Texas (Houston).

        Deposition: May 27, 2016. Oscar Ramirez, Sr. v. County of Los Angeles; Bryan Moreno, et.

                                              Page 7 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 49 of 143 Page ID
                                   #:5317


        al.U.S. District Court Case No.: CV 15-03062 AB (PLAx).

        Deposition: June 6, 2016. Brett Lewis, v. Café Club Fais Do Do, et al., Superior Court, State of
        California (Los Angeles County), Case No. BC 468234.

        Trial: June 13, 2016. Rayven Vinson, et al, v. City of Los Angeles, et al. USDC Case No.: CV
        14-4488-PLA.

        Deposition: June 14, 2016. Edin S. Castellanos, v. State of California, et al., Case No.: 4:15-cv-
        00272-JSW.

        Deposition: June 20, 2016. Lance McClain, et al, v. City of Eureka, et al. Case No. 3:15-cv-
        02070 WHO.

        Deposition: June 21, 2016. Moises Palacios, Victoria et al., v. City of Los Angeles, et al., Case
        No.: 14-cv-09639-MJF (AJWx).

        Trial: June 24, 2016. Brett Lewis, v. Café Club Fais Do Do, et al., Superior Court, State of
        California (Los Angeles County), Case No. BC 468234.

        Deposition: June 29, 2016. Terence Wyatt, v. Gary Colbert, et al., USDC Case No. 5:15-cv-
        586.

        Deposition: June 30, 2016. Sergio Pina v. City of Los Angeles, et al. USDC Case No. 13-CV-
        04989-FMO-MRW.

        Deposition: July 8, 2016. R.R.R., et al. v. City of Banning, et al., USDC Case No. 5:14-cv-
        01430-CAS-FFM.

        Deposition: July 13, 2016. Justin L. Palmer, v. City of Santa Monica, el al., Case No.: 2:15-cv-
        06183-SJO-JC.

        Trial: July 14, 2016. Robert Jackson III, v. County of San Bernardino, et al. USDC Case No.
        EDCV 13-01650-JGB (DTBx).

        Trial: July 18, 2016. Edin S. Castellanos, v. State of California, et al., Case No.: 4:15-cv-
        00272-JSW.

        Deposition: July 21, 2016. Arthur Scott, v. City of San Diego, et al. Superior Court, State of
        California (San Diego County), 37-2015-00001940 CU-OE-CTL.

        Deposition: July 28, 2016. 1506. Gladis Herrera, et al. v. City of Ontario, et al. Case No. 5:15-
        cv-01370.

                                               Page 8 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 50 of 143 Page ID
                                   #:5318




        Deposition: August 1, 2016. Estate of Andrea Naharro (Barnard), et al., vs. County of Santa
        Clara, et al., Case No.: 14-04570.

        Trial: August 3 & 4, 2016. Dennis Mitchell Mueller, v. Deputy Manuel Cruz, County of
        Orange, et al. USDC Case No. CV 13-01274 CJC (JCGx).

        Deposition: August 5, 2016. Sarai Urdez Navarro, et al., v. County of Riverside, et al. USDC
        Case No. ED CV14-01201 GHK (PLAx).

        Trial: August 11, 2016. Daniel L. Kloberdanz, v. Joseph M. Arpaio, et al., USDC Case No.:
        2:13-cv-02182-PHX-JWS.

        Deposition: August 17, 2016. Catherine Smith, et al., v. County of Butte, et al. USDC Case
        No. 2:15-CV-00988 GEB-CMK.

        Deposition: August 25, 2016. Joshua Osorio, et al. v. State of California (CHP) et al. Superior
        Court State of California (San Diego County) Case No. 37-2013-0072536 CU-CR-CTL

        Deposition: August 26, 2016. J.L.D. (Douchet), et al, v. City of Los Angeles, et al. USDC
        Case No. CV11-03141 SVW - MAN.

        Trial: August 29, 2016. People v. Gabrielle Lemos. Superior Court, State of California,
        Sonoma County Case No. SCR-674200.

        Trial: August 31, 2016. Justin L. Palmer, v. City of Santa Monica, el al., Case No.: 2:15-cv-
        06183-SJO-JC.

        Deposition: September 2, 2016. Maria Teresa Abrego, et al, v. City of Los Angeles, et al. Case
        No. CV15-00039 BRO (JEMx).

        Trial: September 9, 2016. 1518. J.L.D. (Douchet), et al, v. City of Los Angeles, et al. Superior
        Court Case No. CV11-03141 SVW - MAN.

        Trial: September 15, 2016. The Estate of Anthony Agustin Banta, et al. v. City of Walnut
        Creek, et al. USDC Case No. C13-00342 CRB.

        Deposition: October 7, 2016. Teresita Garcia, et al, v. County of Los Angeles, et al. State of
        California, Superior Court (Los Angeles County), Case No. BC553204.

        Deposition: October 17, 2016. Robert Zambrano, et al, v. Redondo Beach, et al. State of
        California, Superior Court (Los Angeles County), Case No. BC566142.



                                              Page 9 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 51 of 143 Page ID
                                   #:5319


        Deposition: October 18, 2016. Nyla Moujaes v. San Francisco Police Department Officer David
        Wasserman and Sergeant Gary Buckner, Case No.: 3:15-cv-03129 DMR.
        Client Attorney:

        Deposition: October 19, 2016. Richard Vos, et al, v. City of Newport Beach, et al., Case No.:
        8:15-cv-00768-JCG.

        Deposition: November 1, 2016 Darren Donald Liess, et al. (Darren) v. City of Los Angeles, et
        al. Superior Court Case No. BC541691.

        Trial: November 3, 2016. 1506. Gladis Herrera, et al. v. City of Ontario, et al. Case No. 5:15-
        cv-01370.

        Deposition: November 7, 2016. Adolfo Garcia, et al v. William Davidson, et al. Superior
        Court (San Diego County) Case N0. 37-2014-00021070 CU-CR-CTL.

        Deposition: November 15, 2016. 1546. Keivon Young v. County of San Bernardino, et al.
        Case No. 5:15-CV-01102 JGB-SP.

        Trial: November 17, 2016. Lance McClain, et al, v. City of Eureka, et al. Case No. 3:15-cv-
        02070 WHO.

        Deposition: November 21, 2016. Mark Covert, v. City of San Diego, et al, USDC Case No.:
        15cv2097 AJB (WVG).

        Trial: November 23, 2016 and November 28, 2016. Emmanuel Bracy, v. City of Los Angeles,
        et al. Case No. C13-09350 (JC).

        Trial: December 1, 2016. Keivon Young v. County of San Bernardino, et al. Case No. 5:15-
        CV-01102 JGB-SP.

        Trial: December 2, 2016. Terence Wyatt, v. Gary Colbert, et al., USDC Case No. 5:15-cv-586.

        Trial: December 8, 2016. People v. George Clayton Maurer II. Superior Court, State of
        California (Los Angeles County) Case No. 5JB09210.

        Trial: December 9 & 12, 2016. Darren Donald Liess, et al. (Darren) v. City of Los Angeles, et
        al. Superior Court, State of California (Los Angeles County) Case No. BC541691.

        Trial: December 16, 2016. Nyla Moujaes v. San Francisco Police Department Officer David
        Wasserman and Sergeant Gary Buckner, Case No.: 3:15-cv-03129 DMR.

        Deposition: December 21, 2016. Anthony T. Baker, v. City of Glendale, et al., Case No.: 2:15-

                                             Page 10 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 52 of 143 Page ID
                                   #:5320


        cv-02432-DLR.

        Deposition: January 3, 2017. Wilmer Deckard and Nicol Deckard, v. City of Anaheim, et al.,
        Superior Court, State of California (Los Angeles County), Case No 30-2015-00819021 CU-CR-
        CJC

        Deposition: January 4, 2017. The Estate of Julian Ramirez-Galindo, et al., v. Untied States of
        America, et al., Case No.: 15-CV-1694 W(NLS).

        Deposition: January 5, 2017. Karen Fusilier, v. County of San Bernardino. Superior Court,
        State of California (San Bernardino County), Case No. CIVDS1313206.

        Deposition: January 11, 2017. I.A. and C.S., et al., vs. City of Emeryville, et al., Case No.:
        4:15-cv-04973-DMR.

        Deposition: January 13, 2017. The Estate of Ashley DiPiazza, et al., v. City of Madison, and
        Justin Bailey, Gary Pihlaja, and Carey Leerek, Case No.: 16cv060.

        Trial: January 18, 2017. Arthur Scott, v. City of San Diego, et al. Superior Court, State of
        California, (San Diego County). Case No. 37-2015-00001940 CU-OE-CTL

        Deposition: January 24, 2017. William Mears, et al., v. City of Los Angeles, Case No.: CV 15-
        08441 JAK (AJWx).

        Deposition: January 27, 2017, Sylvia Perkins, as Personal Representative of the Estate of Bobby
        Moore, III, Deceased, vs. Joshua Hastings, et al., Case No.: 4:14-CV-310-BSM.

        Deposition: January 31, 2017. Ian Medjes v. City of Los Angeles, et al. Case No. CD Cal. 2:14-
        cv-5377-DDP-RZ.

        Deposition: February 3, 2017. S.R. Nehad (Rawshaneehad), et al v. City of San Diego, et al.
        Case No. 15-cv-1386-WQH-NLS

        Deposition: February 21, 2017. Osvaldo Ureta, et al. v. County of Los Angeles, et al. Superior
        Court, State of California (Los Angeles County), Case No. BC501051.

        Trial: February 22, 2017. Maria Teresa Abrego, et al, v. City of Los Angeles, et al. Case No.
        CV15-00039 BRO (JEMx).

        Trial: February 28, 2017. 1428. Alice Smithen, v. United States of America (U.S. Marshall), et
        al. Case No. CV 09-0414 GW (PJWx).

        Trial: March 1, 2017. Wilmer Deckard and Nicol Deckard, v. City of Anaheim, et al., Superior

                                              Page 11 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 53 of 143 Page ID
                                   #:5321


        Court, State of California (Los Angeles County), Case No 30-2015-00819021 CU-CR-CJC.

        Trial: March 6, 2017. Regarding: Russell Martinez v. Joseph Salazar, et al., D.N.M. Case No.
        14-cv-00534 KG/WPL (Albuquerque, NM.)

        Deposition: March 9, 2017. Maria Delores Ramirez, v. City of Los Angeles, et. al. USDC Case
        No: CV 15-02179 MWF (FFMx).

        Deposition: March 17, 2017. Lisa Lopez, et. al., v. County of Los Angeles, et al., USDC Case
        No.: CV 16-00098-AB-KS

        Deposition: March 24, 2017. Monica Ramirez, et al, v. City of Los Angeles, et al. Superior
        Court State of California (Los Angeles County), Case No. BC597276.

        Deposition: March 27, 2017. Sheronda A. Byrd-Givens, et al, v. Stephen E. Asch, et al., Case
        No. 2 :16-cv-00410-MHW-KAJ D.

        Trial: March 28, 2017. Maria Delores Ramirez, v. City of Los Angeles, et. al. USDC Case No:
        CV 15-02179 MWF (FFMx).

        Deposition: April 3, 2017. Walter Deleon, et al., vs. City of Los Angeles, et al., Case No.: 2:16-
        cv-03721-FMO-RAO. 1595

        Trial: April 5, 2017. Joshua Osorio, et al. v. State of California (CHP) et al. Superior Court
        State of California (San Diego County) Case No. 37-2013-0072536 CU-CR-CTL

        Deposition April 7, 2017. Channel Centeno, et al., v. City of Fresno, et al., Case No.: 1:16-CV-
        00653-DAD-SAB.

        Deposition: April 10, 2017. Allen B. Shay v. County of Los Angeles – Case No. 15-CV-4607
        CAS (RAO).

        Deposition: April 14, 2017. Eliel Paulino, v. Marco Cruz, et al., Case No. CV16-02642-NC.

        Trial: April 20, 2017. Marius Mitchell v. Neal A. Robertson, Case No.: 2:16.

        Deposition: April 24, 2017. Mercedes Hernandez, v. Department of Motor Vehicles, et al.
        Superior Court Case No. BC588742.

        Deposition: April 26, 2017. Daniel Smith v. City of Anaheim, et al. Case No. SACV15-1776
        CJC (DFMx).

        Trial: April 27 &28, 2017. Ray Webb, v. Officer J. Ackerman, (Long Beach) et al., Case No.:

                                              Page 12 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 54 of 143 Page ID
                                   #:5322


        CV013-09112.

        Deposition: May 8, 2017. Ethan Morse vs. County of Merced, et al., Case No.: 1:16-CV-
        00142-DAD-SKO.

        Deposition: May 10, 2017. Dyrone Leake, Sr. v. City of Los Angeles, et al. Superior Court
        Case No. BC 606819.

        Deposition: May 22, 2017. Isabel Bel Montez, et al., v. City of Stockton, et al., Case No.: 2:10-
        cv-03149 MCE FEB.

        Deposition: May 26, 2017. Antonio Ortiz, Luiz Ortiz, vs. City of Fullerton, et al., Case No.:
        CV-16-01499 DOC (DFMx).

        Deposition: May 30, 2017. Estate of Derek Williams Jr., et al., vs. City of Milwaukee, et al.,
        Case No.: 2:16-cv-00869.

        Deposition: June 5, 2017. Lee Darnell Watson, vs. City of San Jose, et al., Case No.: 3:15-cv-
        04054.

        Deposition: June 12, 2017. Estate of Gustavo Najera, et al. v. City of Anaheim, et al., Case No.
        8:16-CV-01243 JLS (JCG).

        Deposition: June 15, 2017. Estate of Danny Cecil Jones, et al., vs. City of Spokane, et al., Case
        No.: 2:16-cv-00325.

        Trial: June 16 & 19, 2017. People v. Robert Branch, Superior Court, State of California, (San
        Diego County) Case No. CD264516.

        Deposition: June 20 &26, 2017. Kierra Williamson, Princeton Williamson, and Michael
        Williamson, vs. Chicago Police Officer Wilfredo Ortiz, et al., Case No.: 14 CV 6397.

        Deposition: June 27, 2017. Doyma Vanessa Michel, v. United States of America. Case No.
        Case No.16-CV-0277 GBC-RBB.

        Trial: July 12, 2017. The Estate of Ashley DiPiazza, et al., v. City of Madison, and Justin
        Bailey, Gary Pihlaja, and Carey Leerek, Case No.: 16cv060.

        Deposition: July 21, 2017. Graciela Lopez Franco, et al, v. United States, et al. Case No. 15-
        cv-2626 - JM (RBB).

        Trial: July 24, 2017. Maria Del Carmen Rivas, et al., v. City of Los Angeles, et al., Case
        No.:2:15-CV-000456-JFW-JEM.

                                             Page 13 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 55 of 143 Page ID
                                   #:5323


        Trial: July 31, 2017. People v Amanda Christine Jaramillo. Superior Court, Orange County,
        Case CHPW 14-1404

        Deposition: August 1, 2017. Randy Conan v. City of Fontana, et. al. Case No. 15:16-cv-01261.

        Trial: August 4, 2017. Shirar et al, v. CHP Officer Miguel Guerrero, et al, USDC Case No.
        EDCV 13 - 0906 JGB (OPx).

        Deposition: August 14, 2017. Breanna Cooke, et al., vs. City of Stockton et al, Case No. 2:14-
        cv-00908-KJM-KJN.

        Deposition: August 15, 2017. Marcus Vaughn, et al. v. City of Los Angeles, et al. Case No.
        2:16-cv-03086 AB-AJW.

        Deposition: August 17, 2017. Shawna Brown, et al., vs. City of Stockton, et al., Case No. 2:13-
        CV-01007-KJM-KJN.

        Deposition: August 21, 2017. Sandra Salazar, et al., vs. Deputy Shandon Deasey, et al., Case
        No. 5:16-cv-01103-JFW-KK.

        Deposition: August 21, 2017. Sufle v. City of Gardena, et al., Case No. CV
        16-00384-GW-MRWx

        Deposition: August 22, 2017. Andrew Jeremy Garcia v. City of Garden Grove, et al. Case No.
        8:16-cv-00154 DOC (KESx).

        Trial: August 28, 2017. The Estate of Angel Lopez, et al., v. City of San Diego, et al. Case
        No.: 13CV2240 GPC BGS.

        Deposition: September 7, 2017. Arthur Moore, et al, v. City of Berkeley et al, Case No.: 14-cv-
        000669 CRB.

        Deposition: September 8, 2017. Estate of Ruben Nunez, et al v. County of San Diego, et al.,
        Case 3:16-cv-01412-BEN-MDD.

        Trial. September 11, & 12, 2017. Kierra Williamson, Princeton Williamson, and Michael
        Williamson, vs. Chicago Police Officer Wilfredo Ortiz, et al., Case No.: 14 CV 6397.

        Trial. September 15, & 18, 2017. Lee Darnell Watson, vs. City of San Jose, et al., Case No.:
        3:15-cv-04054.

        Deposition: September 20, 2017. Aubrey Williams vs. City of Birmingham, et al., Case No.:
        2:16-cv-00650-JEO.

                                             Page 14 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 56 of 143 Page ID
                                   #:5324


        Deposition: September 25, 2017, Douglas Cruse and Iveta Cruse, v. Jacob Emory Swigger, and
        Signal Hill Police Department, et al. Superior Court (Los Angeles County) Case No. BC602211.

        Deposition: September 27, 2017. Lastenia Marizol Rodriguez, vs. City of Fontana, et al., Case
        No. 5:16-cv-01903 JGB-KK.

        Deposition: September 28, 2017. Herbert O. Allen v. City of Santa Monica, et al, USDC Case
        No. 2:11-cv-10139 R-GJS

        Trial: October 5, 2017. Graciela Herrera, et. al., v. City of Los Angeles, et al., USDC Case
        No.:2:16-cv-02719-DSF-SK.

        Deposition: October 9, 2017. Dionne Smith-Downs, et al v. City of Stockton, et al. Case No.
        2:10-cv-02495 MCE-GGH.

        Deposition: October 12, 2017. Evangelina Gonzalez and Victor Gonzalez vs. County of Los
        Angeles, Deputies Adrian Dominguez, Steven Velasquez, et al., Case No.: 2:16-cv-07018

        Deposition: October 13, 2017, & December 15, 2017. Felipe Navarro, et al., vs. State of New
        Mexico, et al., Case No.: 2:16-cv-01180 MCA/CG.

        Trial: October 17, 2017. Mayumi Donaldson, et al. v. Deputy U.S. Marshal Michael Hall, et al.
        Case No. 3:15-cv-00908 BAS-KSC.

        Deposition: October 19, 2017. Giselle Genesis Lopez, et al v. City of Inglewood, et al. Superior
        Court (Los Angles County) Case No. Case No. BC563203.

        Trial. October 25, 2017.Randy Conan v. City of Fontana, et. al. Case No. 15:16-cv-01261.

        Trial. October 27, 2017. Estate of Manuel Diaz, Genevieve Huizar, v. City of Anaheim, et al.
        USDC Case No. 12-01897 JVS (RNBx).

        Trial. November 7, 2017. William Mears, et al., v. City of Los Angeles, Case No.: CV 15-
        08441 JAK (AJWx).

        Trial: November 15, 2017. Shellabarger et al, v. Dicharry et al, Case No. 13-cv-00188-TLN-
        CMK.

        Deposition: November 21, Heleine Tchayou, et al. v. City of Los Angeles, et al., Case No., 16-
        cv-06073-TJH-MRW

        Deposition: November 27, 2017. Monica Ortiz, et al. v. City of Rialto, et al., Case No. 5:16-cv-
        01384-JGB. (KSx).

                                             Page 15 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 57 of 143 Page ID
                                   #:5325




        Deposition: December 1, 2017. C.R. Co-Successor-in-Interest to Decedent Rakeem Rucks, et
        al., vs. City of Antioch, et al., Case No.: C16-03742 JST.

        Trial: December 8, 2017, Sammy Sanchez, et al v. City of Tucson, et al. USDC Case No. 72-
        1576857.

        Deposition: December 11, 2017. Estate of Roshad McIntosh, v. City of Chicago, et al. USDC
        Case No. 1:15-cv-01920

        Deposition: December 14, 2017. Taylor Swift vs. David Woo, Vera Hicks, et al. USDC Case
        No.: 3:17-cv-00866-VC.

        Deposition: December 18, 2017. Domingo Davis, Jr., vs. City of Santa Clara and Cuong Phan,
        Case No. 5:15-CV-05603-EJD.

        Deposition: December 27, 2017. Estate of Pierre Loury v. City of Chicago, et al. USDC Case
        No. 1:16-C-04452.

        Trial: January 11, 2018. Giselle Genesis Lopez, et al v. City of Inglewood, et al. Superior Court
        (Los Angles County) Case No. Case No. BC563203.

        Deposition: January 12, 2018. Filiberto Valencia, Sr., et al., vs. City of Stockton, et al., Case
        No.: 2:16-cv-02081-JAM-AC.

        Deposition: January 16, 2018. Edmon Washington v. City of Los Angeles, et al., Case No.
        2:17-02829-PA (FFMx)

        Deposition: January 22, 2018. Shainie Lindsey, et al., vs. City of Pasadena, et al., Case No.: CV
        16-8602 SJO (RAOx).

        Trial: January 24, 2018. Penelope Armstrong, v. County of Los Angeles, et al., Superior Court
        Case No.:BC528453

        Deposition: January 30, 2018. Joe Robles and Elvira Robles vs. Aransas County, Texas:
        Matthew Campbell Individually, Civil Action No.: 2:15.

        Trial: February 1, 2018. S.B. a minor, et al (Brown), v. County of San Diego, et al., Case No.
        14CV0072, JAH KSC.

        Deposition: February 1, 2018.. Jenny Tucker, et al., v. The County of Riverside, et al., Case
        No.: 5:16-CV-02275-JGB (DTBx).



                                              Page 16 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 58 of 143 Page ID
                                   #:5326


        Trial: February 7, 2018. People v. Gilberto Fajardo. Superior Court, State of California, (Kern
        County). Case No. BF160536A

        Deposition: February 8, 2018. Archibald et al. v. County of San Bernardino et al. USDC Case
        No. CV 16-01128 AB (SPx). Mr. Dale K. Galipo

        Deposition: February 12, 2018. Estate of Johnny Martinez, et al. v. County of Los Angeles, et
        al., Superior Court, State of California, (Los Angeles County), Case No. BC579140 MPL (Dept
        34).

        Deposition: February 14, 2018. Maria Hernandez; A.J., Jr., et al, . City of Los Angeles, et al
        Case No. 2:16-c-02689 AB (JEMx).

        Deposition: February 15, 2018. Marc Alan Corbin, v. County of Los Angeles, et al., Superior
        Court, State of California (Los Angeles County), Case No. BC 512036

        Trial: February 22, 2018. Maria Hernandez; A.J., Jr., et al, v. City of Los Angeles, et al.
        Case No. 2:16-c-02689 AB (JEMx).

        Deposition: February 23, 2018. Robert Ayala, vs. Aransas County, Texas and Anthony
        Ciarletta, In The United States District Court For The Southern District of Texas Corpus Christi
        Division, Case No. 1:15

        Hearing: March 7, 2018. People v. Michael David Suyssman, Superior Court, State of
        California (Los Angeles County), Case No. M232634DV.

        Trial: March 13, 2018: April 10, 2014. Chien Van Bui, et al, vs. City and County of San
        Francisco, et al. USDC Case No. CV 11-04189 LB.

        Deposition: March 19, 2018. Kevin Foy vs. Pulaski County, Arkansas, Austin Callahan, et al.,
        Case No.: 4:17-cv-358-BSM.

        Deposition: March 23, 2018. Anthony Wilson, et al., vs. City of Douglasville, GA, et al.., Case
        No.: 1:17-cv-00634-ELR.

        Trial: March 26, 2018. Adolfo Garcia, et al v. William Davidson, et al. Superior Court (San
        Diego County) Case N0. 37-2014-00021070 CU-CR-CTL.

        Deposition: March 27, 2018. Jane Doe vs. County of Fresno, et al. Superior Court State of
        California, (Fresno County) Case No. 16CECG03273

        Deposition: March 28, 2018. Phillip Murry v. North Las Vegas Police Department, etal. Case
        No.: 2:17-cv-00157-APG-CWH.

                                             Page 17 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 59 of 143 Page ID
                                   #:5327


        Deposition: April 5, 2018. Alma Ramirez, et al, v. City of Gilroy, et al. Case No. 5:17-cv-
        00625 HRL

        Deposition: April 12, 2018. Melane Jackson v. City of Los Angeles, et al., Superior Court,
        State of California (Los Angeles County) Case No. BC609513.

        Deposition: April 17, 2018.1701. Leticia Solis, et al, v. City of City of Los Angeles, et al. Case
        No. 2:17-cv-02352, AB-PJW

        Deposition: April 19, 2018. Jesse Sanchez, v. City of Stockton, et al. Superior Court State of
        California (San Joaquin County), Case No. CV-2015-0006499.

        Trial: April 20, 2018. Ethan Morse vs. County of Merced, et al., Case No.: 1:16-CV-00142-
        DAD-SKO

        Deposition: April 26, 2018. Marco A. Figueroa vs. City of Casa Grande, et al., Case No: 2: 16-
        CV-03275-ROS

        Deposition: April 27, 2018. Tanya A., et al., v. City of San Diego, et al., Case No.: 3:14-cv-
        01942-L-RBB, and Jane Doe, v. City of San Diego, et al. Case No. 14cv1941-L-AGS.

        Trial: April 30, 2018. Melane Jackson v. City of Los Angeles, et al., Superior Court, State of
        California (Los Angeles County) Case No. BC609513.

        Trial: May 1, 2018. Estate of Gustavo Najera, et al. v. City of Anaheim, et al., Case No. 8:16-
        CV-01243 JLS (JCG).

        Trial: May 3, 2018. Heleine Tchayou, et al. v. City of Los Angeles, et al., Case No., 16-cv-
        06073-TJH-MRW.

        Deposition: May 8, 2018. Amber Wallisa, v. City of Hesperia, et al., Case No.: 5:16-cv-2638.

        Trial: May 10, 2018. The People of the State of California v. Michael David Sussman. Case
        No. M232634DV.

        Deposition: May 11, 2018. Rosamanda Flores vs. The City of Concord, et al., Case No.: 4:15-
        cv-05244-PJH, and Rosamanda Flores vs. The City of Concord, et al., Case No.: 4:17-cv-05810-
        PJH (Combined by the Court).

        Deposition: May 18, 2018. Estrella Lysandra Zayas vs. State of California, et al., Case No.:
        3:17-CV-02739-EMC.

        Deposition: May 22, 2018. Denise Garcia vs. Harris County, Texas, et al., Case No.: 4:16-cv-

                                              Page 18 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 60 of 143 Page ID
                                   #:5328


        2134.

        Trial: May 24, 2018. Graciela Lopez Franco, et al, v. United States, et al. Case No. 15-cv-
        2626 - JM (RBB).

        Deposition: May 29, 2018. Royce Belcher vs. Williamson County, Texas Deputy Jeremy
        Ellison, individually, and Deputy Gauna, Individually, Case No.: 1:17-cv-00153-SS.

        Deposition: June 4, 2018. Cynthia Briones, et al., v. City of Ontario et al., Case No.: 5:17-cv-
        00590-DMG-JPR.

        Deposition: June 5, 2018. E.H., (Martin Hurtado deceased) et al. v. City of Long Beach, et al.
        Case No. 2:16-v-09641-SJO (KSx).

        Deposition: June 6, 2018. R.J. v. City of Los Angeles, et al., Case No. 2:16-CV-07232 CBM
        (Skx).

        Deposition: June 11, 2018. Chandra Jacquez individually, and as successor-in-interest to
        Richard Jacquez (deceased), v. City of San Jose, et al. Case No. 5:16-CV-5343. NC.

        Deposition: June 12, 2018. Kelly Carter vs. County of Alameda, et al., Case No.: 3:16-cv-
        05132-WHO.

        Trial: June 14, 2018. Leticia Solis, et al, v. City of City of Los Angeles, et al. Case No. 2:17-cv-
        02352, AB-PJW

        Trial: June 14, 2018, Alma Rosa Godinez, v. San Diego County, et al. Case No. 3:16-cv-00236
        BAS-NLS.

        Trial: June 19, 2018. Floyde Armbrester, v. City of Berkeley et al. Case No. 3:16-cv-04615.

        Deposition: June 20, 2018. Ashley Lauren Watts vs. City of Newport Beach, Christine
        Maroney, Monica Aguilar, et al., Case No.: 8:17-cv-01099-AG (Skx).

        Deposition: June 25, 2018. Matthew Francois, v. The City of San Diego, et al. Superior Court,
        State of California (San Diego County), Case No. 37-2016-00003251.

        Deposition: July 12, 2018. Maurice Lallemand v. County of Los Angeles, et al., Case No.
        CV17-00781 JAK (SS)

        Trial: July 19, 2018. Matthew Francois, v. The City of San Diego, et al. Superior Court, State of
        California (San Diego County), Case No. 37-2016-00003251, CU-OB-CTL.



                                              Page 19 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 61 of 143 Page ID
                                   #:5329


        Deposition: July 24, 2018. Cesar Cuellar, Sr. et al. v. City of Laredo (Texas), et al. USDC Case
        No. 5:17-cv-00076.

        Trial: July 26, 2018. Jesse Sanchez, v. City of Stockton, et al. Superior Court State of
        California (San Joaquin County), Case No. CV-2015-0006499.

        Trial: August 7, 2018. Tan Lam v. City of Los Banos, et al. Case No. 2:15-cv-00531 MCE,
        KJN.

        Deposition: August 8, 2018. Dane Zeen, v. County of Sonoma, et al, Case No. Case No: 3:17-
        cv-02056-LB

        Deposition: August 9, 2018. Aram Tagmazyan, Angela Tagmazyan, v. City of Los Angeles, et
        al. Superior Court (Los Angeles County) Case No. BC561908.

        Deposition August 13, 2018. Marina Borawick, v. City of Los Angeles, et al. Case No. 2:17-
        cv-02036 BRO-JC

        Trial: August 20, 2018. Dane Zeen, v. County of Sonoma, et al, Case No. Case No: 3:17-cv-
        02056-LB.

        Trial: August 24, 2018. Gina Best and Shaun Lowrance, et al., vs. Virginia Beach Police
        Officers Ferreira, Roys, Thorson, and Ziemer, Case No.: CL17-1137.

        Trial: August 29, 2018. People v, Jon Luthuli Larson, Superior Court State of California (Napa
        County), Case No. CR

        Deposition: August 30, 2018. Wilson Ramos, As Administrator of the Estate of Jose A.
        Maldonado, v. Town of East Hartford, et al. Case No. 3:16-cv-00166 VLB

        Deposition: September 5, 2018. Teresa Dominguez, et al, vs. City of Los Angeles, et al. Case
        No.: CV 17-04557 DMG (PLAx).

        Trial: September 6, 2018. Chandra Jacquez individually, and as successor-in-interest to Richard
        Jacquez (deceased), v. City of San Jose, et al. Case No. 5:16-CV-5343. NC.

        Deposition: September 7, 2018. Teresa Todero, as Special Administrator of the Estate of
        Charles Todero vs. City of Greenwood, Brian Blackwell, Renee Elliott, and Elizabeth Laut, Case
        No. 1:17-cv-01698-TWP-MJD.

        Deposition: September 14, 2018. David P. Demarest vs. The City of Vallejo, et al. Case No.:
        2:16-cv-0227-GEB-KJN.



                                              Page 20 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 62 of 143 Page ID
                                   #:5330


        Deposition: September 21, 2018. Taina Rozier, et al (Okwera Olango, deceased), v. City of El
        Cajon, et al. USDC Case No. 17-cv-347-BAS-NLS, and Case No. 3:17-cv-00089 BAS-NLS, and
        Lucy Olango, v. City of El Cajon, et al., Superior Court Case No. 37-2017-00005331 CU-PO-
        CTL

        Deposition: October 9, 2018. Joseph Earl Wheeler vs. Graves County Kentucky and Graves
        County Sheriff’s Department and Dewayne Redmon, et al., Case No.: 5:17-cv-38-TBR.

        Deposition: October 11, 2018. Jimmy Brooks vs. City of Vallejo, et al., Case No.: 2:16-cv-
        02376-WBS - EFB.

        Trial: October 19, 2018 and October 23, 2018. People v. Steve Rodriguez, San Bernardino
        Case No: MWV1507990.

        Trial: October 31, 2018 and November 1, 2018, Alma Rosa Godinez, v. San Diego County, et
        al. Case No. 3:16-cv-00236 BAS-NLS.

        Trial: November 2, 2018. Jenny Tucker, et al., v. The County of Riverside, et al., Case No.:
        5:16-CV-02275-JGB (DTBx).

        Deposition: November 6, 2018. Ramon Cortesluna, v. City of Union City Police Officer
        Manuel Leon, et al, Case No.: 3:17-cv-05133-JSC.

        Deposition: November 7, 2018. Estate of Kevin Matthews, et al., vs. City of Dearborn
        (Michigan), et al. Case No. 2:16-cv-13763 GCS-SDD

        Deposition: November 8, 2018. D.F., M.F., A.F., N.F., (Minors), Panfilo Flores, and Yolanda
        Flores, v. City of Anaheim, et al. Case No. 8:17-cv-01194 AG-JCG.

        Trial: November 14, 2018: Estrella Lysandra Zayas vs. State of California, et al., Case No.:
        3:17-CV-02739-EMC.

        Trial: November 15, 2018. Teresa Dominguez, et al, vs. City of Los Angeles, et al. Case No.:
        CV 17-04557 DMG (PLAx).

        Deposition: November 16, 2018. Roy Nelson III, Successor-in-Interest to Decedent Roy
        Nelson; Orenell Stevens, Individually, v. City of Hayward, et al. USDC Case No. 3:16-cv-7222

        Deposition: November 20, 2018. Neftali Monzon, et al. v. City of Murrieta, et al. Case No.
        2:17-cv-01371 ODW (Skx)

        Deposition: November 21, 2018. Leticia Barron vs. State of California, Case No.: 8:17-cv-
        01275-JVS-KES.


                                             Page 21 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 63 of 143 Page ID
                                   #:5331




        Deposition: November 27, 2018. Estate of Juan Manuel Avila, JR., et al. v. City of Long
        Beach, et al. Case No. 2:17-CV-05067 AB JPR.

        Deposition: November 29, 2018. Chris Mathis, v. Nicholas Stevens and Edward Black. USDC
        (Texas) Case No. 3:17-cv-1835-S.

        Deposition: November 30, 2018. Trinidad Brown vs. Eddie Diaz, Eric Howard, Laertis
        Moraitis, and Daniel Villalobos, Case No.: 2:17-cv-01157-KJM-AC.

        Trial: December 3, 2018 and December 4, 2018. Donna Lancaster, v. Kansas City Board of
        Police Commissioners, et al., Case No.:4:14-cv-00171-SOW.

        Deposition: December 5, 2018. Ryan M. Larson vs. John L. Sander, et al., Case No.: 0:17-cv-
        00063.

        Deposition: December 11, 2018. Leslie A. Merritt, Jr. vs. State of Arizona, et al., United
        States District Court, District of Arizona, Case No. CV17-4540-PHX-DGC

        Trial: December 13, 2018. Leticia Barron vs. State of California, Case No.: 8:17-cv-01275-
        JVS-KES.

        Deposition: December 14, 2018. Estate of Joseph Valverde (Isabelle Padilla), et al, v. Justin
        Dodge, and the City and County of Denver, Colorado, Case No. 1:16-cv-01703 MSK-KMT.

        Trial: December 19, 2018. People v. Anthony J. McGaff. Superior Court, San Diago County,
        California, Case No. SCE379648, DA NO. MBQ014.

        Trial: January 17, 2019. L. Alicia Rascon, individually, et al., vs. Clinton H. Brookins, et al.
        Case No.: 2:14-cv-00749-PHX-JJT.

        Deposition: January 30, 2019.. Xaime Casillas v. City of Los Angeles, et al. USDC Case No.
        2:16-cv-09606-TJH-GJS

        Deposition: January 31, 2019. Tony Nunez, et al. v. City of San Jose, et al. Case No.
        17-cv-03860 LHK.

        Deposition: February 4, 2019, Kathryn Green (individually and as a representative of the Estate
        of Patrick Green, Deceased), David Green, vs. Harris County, Texas, Former Harris County
        Sheriff, et al., Case No.: 4:16-cv-00893.

        Deposition: February 6, 2019. Sofia Valenzuela (Jose Romero), et al, v. City of Long Beach, et


                                              Page 22 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 64 of 143 Page ID
                                   #:5332


        al. Superior Court Case No. BC672993.

        Deposition: February 7, 2019. Rubia Rosaura Serna, et al. v. City of Bakersfield and Reagan
        Selman U.S. Dist. Court, Eastern District of CA - Case No. 1:17-CV-01290-LJO-JLT.

        Deposition: February 11, 2019. Annice Evans (aka Ramos), et al. v. City of Vallejo, et al.
        Case No: 2:17-cv-01619-TLN-AC.

        Depositoin: February 15, 2019 L.M., et al., vs. City of Redding, et al., Case No.: 2:14-CV-
        00767 MCE-AC.

        Trial: February 20, 2019. Akrem Azzam vs. City of Houston, Texas, et al., Case No.: 4:17-cv-
        1242.

        Trial: February 22, 2019. Moises Palacios, Victoria et al., v. City of Los Angeles, et al., Case
        No.: 14-cv-09639-MJF (AJWx).

        Trial: February 27, 2019. Russell Tenorio v. Brian Pitzer, et al., Case No.: 2012-CV-01295
        LH/KBM.

        Trial: March 4, 2019. Sofia Valenzuela (Jose Romero), et al, v. City of Long Beach, et al.
        Superior Court Case No. BC672993.

        Deposition: March 5, 2019. Puente, an Arizona Nonprofit Corporation, et al, v. City of
        Phoenix, et al., Case No. 2:18-cv-02778-JJT.

        Deposition: March 8, 2019. Lawrence, et al. v. Las Vegas Metropolitan Police Department, et
        al. (USDC Case No. 2:16-cv-03039-JCM-NJK)

        Deposition: March 12, 2019. Estate of Omar Gonzalez, et al. vs . City of Los Angeles, Officer
        Eden Medina, et al., Case No.: BC660356.

        Deposition: March 14, 2019. Jasmin Salcido, et al., vs. City of Whittier, et al., Case No.: 2:17-
        cv-8819-CBM (Asx).

        Deposition: March 19, 2019. L.F., a minor, by and through Danisha Brown, and K.F., a minor,
        by and through Danisha Brown, vs. City of Stockton, et al. Case No.: 2:17-cv-01648-KJM-DB.

        Deposition: March 25, 2019. Kevin DeCarlo, et al. v. City of Vallejo, et al. Case No. 4:18-cv-
        00109 JSW.

        Deposition: April 5, 2019. Jacob Gorsky, and Olesya Gorsky, v. Harris County, Texas, et al.
        Case No; 4:16-cv-2877

                                              Page 23 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 65 of 143 Page ID
                                   #:5333




        Trial: April 11, 2019, &April 12, 2019. Estate of Omar Gonzalez, et al. vs . City of Los
        Angeles, Officer Eden Medina, et al., Case No.: BC660356.

        Trial: April 15, 2019. The State of Arizona vs. John David Rothrock, Case No.: CR2016-
        137374-001.




                                             Page 24 of 24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 66 of 143 Page ID
                                   #:5334



                             EXHIBIT 2
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 67 of 143 Page ID
                                   #:5335

                                           Law Office of
                                  Kurt David Hermansen
                                Board Certified Criminal Law Specialist
                          California State Bar’s Board of Legal Specialization
  501 West Broadway, Suite 1510                                                   Tel 619.236.8300
  San Diego, California 92101                                                     Cell 619.436.8117
  www.KurtDavidHermansen.com                                           KDH@KurtDavidHermansen.com


                                           May 5, 2019

  To:

   Jan Stiglitz                                        Craig S. Benner
   Law Office of Jan Stigliz                           Benner Law Firm
   225 Cedar Street                                    411 Camino Del Rioe S. Suite 106
   San Diego, CA 92101                                 San Diego, CA 92108
   Brett A. Boon                                       Alexander J. Simpson
   Boon Law                                            225 Cedar St.
   411 Camino Del Rioe S. Suite 106                    San Diego, CA 92101
   San Diego, CA 92108


  Re: Luis Lorenzo Vargas Case No. 2:16-cv-08684-SVW-AFM

  As this report indicates, I’ve concluded that Defendants possessed — and
  should have disclosed to Vargas — compelling third-party-culpability
  evidence. And if such evidence had been disclosed, Vargas’s wrongful con-
  viction and consequent 16 years of incarceration would have been avoided.
  Given the initially weak eyewitness identifications, and Vargas’s alibi
  evidence, no reasonable jury would have found Vargas guilty of the “sig-
  nature” sexual assaults if they had been informed of the other similar
  assaults that Defendants did not attribute to Vargas. The Defendants’
  suppression of Brady evidence undeniably resulted in the conviction of an
  innocent man. Here, the term “suppression” refers to Defendants’ failure
  to disclose evidence that was favorable to Vargas, despite their duty to so
  disclose.



                                                   1
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 68 of 143 Page ID
                                   #:5336


                                      Table of Contents                                            Page

  1.    My qualifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

  2.    No prior testimony . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

  3.    Compensation to be paid for the report . . . . . . . . . . . . . . . . . . . . 11

  4.    Documents reviewed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

  5.    Analytical introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

  6.    Call of the question and answer . . . . . . . . . . . . . . . . . . . . . . . . . . 15

  7.    Teardrop Rapist’s profile according to LAPD press releases. . . . 16

  8.    Quijano was aware of similar sexual assaults . . . . . . . . . . . . . . . 16

  9.    Smith was aware of similar sexual assaults . . . . . . . . . . . . . . . . 19

  10.   Brady standard and applicable case law . . . . . . . . . . . . . . . . . . . 22

  11.   Suppression . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

  12.   Favorable . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

  14.   Right to present a complete defense. . . . . . . . . . . . . . . . . . . . . . . 26

  15.   Third-party-culpability evidence is material, powerfully so . . . . 29

  16.   The relevance of third-party-culpability evidence here . . . . . . . . 29

  17.   Material evidence was suppressed . . . . . . . . . . . . . . . . . . . . . . . . 34




                                                     2
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 69 of 143 Page ID
                                   #:5337

  1.     My qualifications.
         I am an attorney licensed to practice law in the State of California,
  in all the United States District Courts in California, in the United States
  Court of Appeals for the Ninth Circuit, and in the United States Supreme
  Court.
         I’ve practiced law since 1993, almost exclusively criminal law.
         My law degree is from Loyola Law School in Los Angeles (where I
  served as Chief Note and Comment Editor on the Loyola Law Review),
  and my undergraduate degree is from UCLA. While at Loyola Law School,
  I gained 230 hours of in-court experience as a certified law student in the
  Los Angeles County District Attorney’s offices in the downtown criminal
  courts building and in the Compton courthouse.
         After law school, I worked as a criminal research attorney for the
  San Diego Superior Court for about two years. There, I drafted bench
  memoranda and dispositive orders for criminal law and motion judges, the
  criminal presiding judge, and the criminal habeas corpus writs panel
  judges. I then worked for about five years for the United States District
  Court for the Southern District of California as a Pro Se (Habeas Corpus)
  Law Clerk. There, I provided judges and law clerks with advice on habeas
  corpus law and procedure; assisted chambers in managing over two
  hundred non-capital habeas corpus cases annually, from initial screening
  through final disposition; researched law; reviewed pleadings and
  transcripts; drafted orders for district judges and reports and recom-
  mendations for magistrate judges; advised judges during evidentiary
  hearings; and maintained an outline on habeas corpus law and procedure.
         For my first seven years as a lawyer, I helped state and federal jud-
  ges adjudicate habeas petitions, which necessitated reviewing thousands
  of pages of trial transcripts. After reviewing transcripts from hundreds of
  trials during those seven years, I became a criminal defense trial attorney
  and have been one for more than 18 years.
         From December 2000 to December 2005, I worked as a trial attorney
  for Federal Defenders of San Diego, Inc., where I represented clients in
  federal court from initial court appearance through trial in the United
  States District Court for the Southern District of California, and on appeal
  in the Ninth Circuit Court of Appeals, against felony criminal charges in-
  volving mostly border-related crimes such as drug smuggling, people
  smuggling, and illegal entry after deportation. I also represented clients


                                       3
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 70 of 143 Page ID
                                   #:5338

  charged with bank robbery, fraud, aggravated assault, narcotics
  distribution, firearms, multi-defendant conspiracies, and sex crimes.
        In 2006, I obtained the reversal of my client’s conviction because the
  Ninth Circuit agreed, in the published opinion in United States v. Baha-
  monde, 445 F.3d 1225 (9th Cir. 2006), that reversal was required where
  the government suppressed third-party-culpability evidence by preventing
  the case agent from testifying. I sought to show at trial that the case agent
  failed to investigate possible third-party culpability, but the trial court
  prevented me from cross-examining the case agent. Id. at 1232. In
  reversing the conviction, Bahamonde cited United States v. Sager, 227
  F.3d 1138, 1145 (9th Cir. 2000). which noted “the legitimacy and
  importance of a defense of failure to investigate properly.” Bahamonde,
  445 F.3d at 1232. And Bahamonde cited United States v. Crosby, 75 F.3d
  1343, 1349 (9th Cir. 1996), which noted the importance and legitimacy of
  a “third-party culpability defense.” Bahamonde, 445 F.3d at 1232.
        In December 2005, I opened the Law Office of Kurt David Herman-
  sen. My firm focuses on state and federal criminal trials, appeals, and
  habeas corpus. I’ve been recognized as a Super Lawyer in criminal law in
  San Diego every year from 2008 to the present. In addition to representing
  criminal defendants at state and federal felony jury trials, I frequently
  argue before the Ninth Circuit Court of Appeals and the California Court
  of Appeal. I’ve also argued before the United States Supreme Court, the
  California Supreme Court, and en banc in the Ninth Circuit Court of
  Appeals.
        I served as a Lawyer Representative to United States District Court
  for the Southern District of California (2009–12).
        As a criminal defense attorney, I’ve briefed more than 100 state ap-
  peals, briefed more than 100 federal appeals, represented hundreds (if not
  thousands) of criminal defendants, and completed over 40 serious felony
  trials.
        I’ve had numerous cased dismissed because of third-party culpability
  evidence or shoddy law enforcement investigation, in both state and fed-
  eral court. Recent cases include: (a) Patrick Heard, 3:17cr1028-BTM,
  which was dismissed because evidence eventually showed that someone
  else possessed the gun; (b) Gerardo Alain Rodriguez-Gomez, 17cr2076-
  BAS, which had drug charges dismissed because of third-party culpability
  evidence; and (c) Joshua Zamora, SCD260442, which was dismissed once
  faulty eyewitness testimony was debunked pretrial.
                                        4
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 71 of 143 Page ID
                                   #:5339

        Of the cases that went to trial (a) despite third-party-culpability
  evidence, (b) despite the case agent’s lack of investigation regarding “spec-
  ulative” third-party-culpability evidence, or (c) despite problems with eye-
  witness identifications, these were the results:
        (1) acquittal (Joaquin Corbala-Aldama, 3:03cr1926-JM);
        (2) guilty verdict, but stipulated reversal (because the trial court
              prevented me from cross-examining the case agent about his
              shoddy investigation of other possible suspects) and remand
              for lesser charge (Leandro Moya-Angulo, 3:03cr0070-BTM; 9th
              Cir. No. 03–50489);
        (3) guilty verdict, but reversed (because the trial court prevented
              me from cross-examining the case agent about his shoddy in-
              vestigation of other possible suspects); dismissed on remand
              (Louis Joseph Bahamonde, 3:04cr0463-JAH; 9th Cir.
              No. 04–50618);
        (4) acquittal (Victor Manuel Perea, 3:04cr3185-WQH);
        (5) acquittal (Laura Zaragoza, 3:05cr2300-W);
        (6) acquittal (Sylvia Gallegos, 06cr2644-W);
        (7) acquittal (Bernard Lee Hamilton, Jr., SCD209853);
        (8) acquittal (Jose Garcia-Leal, 3:14cr1043-CAB);
        (9) dismissed seven days before trial at motion-to-compel-dis-
              covery hearing concerning faulty eyewitness identifications of
              another co-defendant who had a solid alibi (Joshua Zamora,
              SCD260442); and
        (10) hung jury; mistrial; dismissal with prejudice (Roberto Lopez
              Figueroa, 15cr3151-LAB).
        In addition to the reversal I garnered in Bahamonde, discussed
  above, my opening brief in United States v. Moya-Angulo, 03-50489,
  resulted in a stipulated reversal because the trial judge would not let me
  impeach the case agent regarding his shoddy investigation of third-party-
  culpability evidence.
        Beyond practicing law, I’ve also taught as an adjunct professor at
  California Western School of Law where I prepared LL.M. candidates for
  federal criminal trial practice, by training them on everything from writ-
  ing and arguing motions to conducting two mock trials. The LL.M. pro-
  gram courses combined classroom instruction on substantive federal
  criminal law, trial skills training, and client representation in a federal


                                        5
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 72 of 143 Page ID
                                   #:5340

  defender or Criminal Justice Act attorney’s office. I have taught both the
  Trial Skills and Motion Practice courses.
        I’ve been a Board Certified Criminal Law Specialist by the California
  State Bar Board of Legal Specialization since March 2009.
        In 2018-2019, the California State Bar hired me to write 50 multiple
  choice questions for the Criminal Law Specialist examination.
        I’ve served on the Criminal Law Advisory Commission to the Califor-
  nia State Bar’s Board of Legal Specialization. Chair (2014–15), Commis-
  sioner (Oct. 2011 to Oct. 2015). Commissioners review, grade, and develop
  the State Bar’s criminal law specialist exam. They also review certified-
  specialist applications and recommend that the Board of Legal Specializa-
  tion either approve or reject applications.
        In April 2016, the Board of Directors of Federal Defenders of San
  Diego, Inc., and Appellate Defenders, Inc. awarded me the E. Stanley Con-
  ant Award for benefitting the San Diego legal community and demon-
  strating exceptional and unselfish devotion to protecting the rights of the
  indigent accused.
        I served on the Criminal Law Section Executive Committee to the
  California State Bar. I was appointed by the State Bar Board of Trustees
  to serve from October 2, 2016 to September 15, 2019. The committee is
  comprised of an equal number of prosecutors and criminal defense
  attorneys.
        My publications are as follows: (1) Kurt D. Hermansen, Editor,
  Habeas Corpus: Scope of the Writ, Ch. 9, in APPEALS AND WRITS IN
  CRIMINAL CASES (CEB University of California 2018 and 2019 forth-
  coming). (2) Kurt Hermansen, 1996 Habeas Corpus Reform, in NEW
  DEVELOPMENTS IN THE FED. LAW OF HABEAS CORPUS (Matthew Bender,
  pub. for Fed. Jud. Ctr. Sept. 1996). (3) Kurt D. Hermansen, Comment,
  Analyzing The Military’s Justifications For Its Exclusionary Policy: Fifty
  Years Without A Rational Basis, 26 LOY. L.A. L. REV. 151 (1992). Comment
  cited for its “particularly thorough and insightful analysis,” Meinhold v.
  United States Dep’t of Defense, 808 F. Supp. 1455 (C.D. Cal. 1993), and
  cited in over thirty law review articles.
        My published opinions include the following:




                                       6
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 73 of 143 Page ID
                                   #:5341


         People v. Flores, No. D073215, 2019 Cal. App. LEXIS 341, 2019
         WL 1577743, ___ Cal. App. 5th ___ (April 12, 2019) (reversing
         attempted murder and assault weapons convictions and expand-
         ing McCoy v. Louisiana, 138 S.Ct. 1500 (2018) to the noncapital
         context)
         People v. Diaz, 21 Cal. App. 5th 538 (2018) (conditionally re-
         manding to the juvenile court for a transfer hearing, and for a
         hearing under People v. Franklin (2016) 63 Cal.4th 261).
         United States v. John Doe, 870 F.3d 991, 1002 (9th Cir. 2017)
         (reversing the denial of Doe’s motion to seal or strike docket-
         entry text mentioning § 5K1.1 where publicly revealing Doe’s
         cooperation would endanger Doe’s life and his family members’
         lives)
         United States v. Castillo-Mendez, 868 F.3d 830, 839 (9th Cir.
         2017) (reversing conviction; finding “the district court’s legally
         erroneous and confusing supplemental instruction was prejudic-
         ial” in an attempted-illegal entry case, which requires proof of
         specific intent to enter free from official restraint)
         Taylor v. Cate, (9th Cir.2014) 772 F.3d 842, 848 (9th Cir. 2014)
         (reversing conviction on federal habeas review; “Resentencing
         Taylor for a criminal role on which the jury was instructed, but
         did not find, violates his Sixth Amendment right to be tried and
         convicted by a jury.”)
         >    reh’g en banc granted by 787 F.3d 1241 (9th Cir. 2015)
         >    reversed by Taylor v. Beard, 811 F.3d 326, 335 (9th Cir.
              2016) (en banc) (finding no constitutional violation)




                                       7
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 74 of 143 Page ID
                                   #:5342


         "     Williams v. Cavazos, 646 F.3d 626 (9th Cir. 2011) (revers-
               ing conviction on federal habeas — under a de novo review
               standard — because a holdout juror was dismissed mid-
               deliberations)
         >     rev’d by Johnson v. Williams, 133 S.Ct. 1088 (2013) (hold-
               ing that an adjudication-on-the-merits presumption ap-
               plies to reasoned opinions and finding the presumption
               was not rebutted)
         >     granting cert. and remanding 134 S.Ct. 2659, 573 U.S. ___
               (2014) (remanding for merits determination under
               deferential § 2254(d) standard)
         >     824 F.3d 814 (9th Cir. 2016) (finding relief unavailable on
               remand absent clearly established Supreme Court law re-
               garding juror removal).
         >     In re Tara S. Williams, No. B280379 (Cal. Ct. App.
               Aug. 31, 2017) (reversing LWOP sentence by retroactively
               applying People v. Banks, 61 Cal.4th 788 (2015) and find-
               ing insufficient evidence of the reckless-indifference-to-
               human-life special circumstance where Williams was a
               robbery-felony-murder getaway driver, not a “major par-
               ticipant”).
         In re Heard, 223 Cal.App.4th 115 (2014) (reversing Heard’s
         sentence of 23 years and 80 years to life and remanding for a re-
         sentencing hearing at which the court is to focus on the differ-
         ences between adult offenders and juvenile offenders), review
         granted, 323 P.3d 1, remanded, 381 P.3d 221 (2016) (ordering
         Court of Appeal to remand to trial court to make a record of mit-
         igating evidence associated with youth)
         People v. Bernal, 222 Cal.App.4th 512, 520 (2013) (concluding
         “that forceful resistance of an officer by itself gives rise to a vio-
         lation of section 69, even without proof that force was directed
         toward or used on any officer)




                                         8
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 75 of 143 Page ID
                                   #:5343


         People v. Woodall, 216 Cal.App.4th 1221, 1238 (2013) (rejecting
         facial and as-applied constitutional challenges to the probation
         revocation procedures set forth in section 1203.2; “constru[ing]
         section 1203.2 to impliedly require a probable cause hearing if
         there is any significant delay between the probationer’s arrest
         and a final revocation hearing.”)
         People v. Perez, 214 Cal.App.4th 49, 59–60 (2013) (upholding
         sixteen-year-old Perez’s 30-years to life sentence for a one-strike
         sex offense and finding the sentence is not cruel or unusual)
         United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir.
         2011) (“The district court did not clearly err in finding that Rod-
         riguez did not meet his burden to prove he had a minor role in
         the offense, and it did not abuse its discretion in declining to
         award Rodriguez the minor-role reduction under § 3B1.2(b).”)
         Roberts v. Marshall, 627 F.3d 768, 773 (9th Cir. 2010) (finding
         that the district court did not abuse its discretion by denying
         Roberts an evidentiary hearing, and affirming the denial of
         equitable tolling of the AEDPA’s statute of limitations despite
         some evidence of mental incompetence)
         Slovik v. Yates, 556 F.3d 747, 755 (9th Cir. 2009) (reversing con-
         viction [and life sentence] on federal habeas because “the trial
         court’s limit on Slovik’s ability to cross-examine Featherstone
         had a substantial and injurious effect or influence in determin-
         ing the jury’s verdict.”)
         People v. Hernandez, 180 Cal.App.4th 337, 345–46, 348–50
         (2009) (acknowledging that appellate courts may review any in-
         struction given, refused or modified, even where no objection
         was made below, but finding that Mayberry and unanimity in-
         structions were unwarranted)




                                       9
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 76 of 143 Page ID
                                   #:5344


         In re Jose C., 45 Cal.4th 534, 547–50 (Cal. 2009) (finding that
         juvenile wardship proceedings that entail adjudication of
         whether a federal criminal statute has been violated are not ex-
         pressly preempted by 18 U.S.C. § 3231; finding that 8 U.S.C.
         § 1329 poses no jurisdictional preemption; finding that 8 U.S.C.
         § 1324 does not preempt states from substantively regulating
         immigration matters)
         In re Angel R., 163 Cal.App.4th 905, 911–15 (2008) (finding that
         stickers are “marking substances” (i.e., graffiti tools) proscribed
         by section 594.2(c)(2); construing the plain language of section
         654k, which defines when a knife becomes a proscribed switch-
         blade)
         Woods v. Carey, 525 F.3d 886, 890 (9th Cir. 2008) (reversing
         district court’s dismissal of Woods’s petition for being barred as
         successive under 28 U.S.C. § 2244(b) because the district court
         should have construed Woods’s pro se petition as a motion to
         amend the habeas petition that was still pending before the
         district court when the new petition was filed)
         Harrison v. Ollison, 519 F.3d 952, 958 (9th Cir. 2008) (conclud-
         ing that appellate courts cannot require that a habeas petitioner
         obtain a certificate of appealability following the denial of a pet-
         ition under 28 U.S.C. § 2241 where such a petition qualifies for
         § 2255’s escape hatch)
         Estrada v. Scribner, 512 F.3d 1227, 1237 (9th Cir. 2008) (“Al-
         though ‘having to ignore the most direct evidence of prejudice —
         [i.e., the jurors’] testimony that [a juror] relied on the extrinsic
         information — lends an ‘Alice in Wonderland’ quality to the dis-
         cussion … the weight of authority and sound policy reasons sup-
         port this view [of Fed. R. Evid. 606(b)].”)
         United States v. Zepeda-Martinez, 470 F.3d 909 (9th Cir. 2006)
         (concluding “that the Apprendi error committed by the district
         court was harmless” under Neder v. United States, 527 U.S. 1
         (1999))



                                       10
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 77 of 143 Page ID
                                   #:5345


         United States v. Bahamonde, 445 F.3d 1225 (9th Cir. 2006) (re-
         versing conviction; finding that 6 C.F.R. § 545(a), “as applied in
         this criminal prosecution, violates due process by failing to pro-
         vide reciprocal discovery” as required by Wardius v. Oregon, 412
         U.S. 470, 472 (1973); finding that the district court failed to
         weigh countervailing interests before excluding agent Rodmel’s
         testimony; finding that Bahamonde “need not reveal the nature
         of his anticipated defense testimony [from agent Rodmel] in
         order to challenge the regulation that improperly requires him
         to reveal such testimony.”)
         United States v. Mays, 430 F.3d 963, 965–60 (9th Cir. 2005)
         (finding that district courts have jurisdiction to impose post-
         judgment garnishment orders on criminal defendants even after
         supervised release is terminated if the defendant fails to pay a
         judgment of restitution imposed by the court)

       My relevant, recent continuing legal education presentations in-
  clude:
  "— (Jan. 26, 2019) Joining the Brady Bunch: Getting What You Need,
       by Kurt Hermansen and Bridget Kennedy. Community Defenders,
       Inc., and University of San Diego School of Law.
  "— (Aug. 28, 2018) Coached and trained military Judge Advocates at
       the San Diego Marine Corps Recruit Depot on how to litigate sexual
       assault cases; the training included plenary lectures and small
       group learn-by-doing breakout sessions.

  2.    No prior testimony.
        Plaintiff has retained me as an expert consultant based on my
  training, experience, and qualifications. Although I’ve been retained to
  assist other attorneys with criminal cases, I’ve not served as an expert in
  a civil case, have never been deposed, and have never testified as an
  expert.

  3.   Compensation to be paid for the report.
       My hourly fee for preparing this report is $250. I worked a total of
  6.5 compensable hours on this report. My total fee of $1,625 is not


                                      11
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 78 of 143 Page ID
                                   #:5346

  contingent whatsoever on rendering a specific opinion. Rather, my fee is
  for my time, regardless of the opinions I render.

  4.    Documents reviewed.
        I’ve reviewed at least the following relevant documents, which serve
  as the basis for my opinion as stated in this declaration:
        a.     The 123-page transcript of Defendant Detective Scott Smith’s
               February 13, 2018 deposition.
        b.     Relevant documents from Luis Lorenzo Vargas’s conviction in
               Los Angeles Superior Court Case No. BA171718.
        c.     The closing arguments from the trial in People v. Vargas, Case
               No. BA171718.
        d.     The state appellate opinion in People v. Vargas, Case No.
               B133822.
        e.     The March 15, 2016 Petition for Writ of Habeas Corpus filed
               in the Los Angeles Superior Court, which successfully chal-
               lenged Vargas’s conviction in BA171718.
        f.     Exhibits A-F from the March 15, 2016 habeas petition.
        g.     A draft of the proposed Second Amended Complaint in Vargas
               v. City of Los Angeles, et al., in the U.S. District Court for the
               Central District of California, Western Division, Case No.
               16-cv-8684.
        h.     Various relevant pleadings and orders in this case, 16-cv-8684.
        i.     VARGAS-LAPD discovery pages 1-399 produced in 16-cv-8684,
               which include documents from the “Serial Rapist Book” and
               documents regarding the Teardrop Rapist.1/
        j.     A rough draft of the transcript for Defendant Quijana’s
               October 18, 2017 Deposition Testimony.
        k.     The docket and pleadings in O’Connell, et al. v. J.D. Smith, et
               al., (U.S. Dist. Ct. Central Dist. Cal. Case No. 13-cv-1905) in
               which Los Angeles County agreed to pay a $15 million
               settlement based on Brady violations, Monell liability,
               fabricated evidence, and alleged suggestive eyewitness ident-
               ifications.

         1/
                 Specifics from the discovery documents are not recounted here because a watermark
  (“Confidential Material Subject to Protective Order”) on the discovery documents indicates they are
  under a protective order.

                                                  12
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 79 of 143 Page ID
                                   #:5347

        l.    The International Association of Chiefs of Police’s Model Policy
              on Brady Disclosure Requirements.
        m.    The International Association of Chiefs of Police National Law
              Enforcement Policy Center’s Concepts and Issues Paper
              regarding Brady Disclosure Requirements (August 2008).
        n.    Various LAPD press releases and media interviews regarding
              the Teardrop Rapist, who has terrorized women in Los Angeles
              from February 1996 to 2012.

  5.    Analytical introduction.
        From my courtroom and appellate experience, from trial advocacy
  books and courses, from teaching trial advocacy, and from observing and
  talking with stellar trial attorney colleagues, I’ve learned that what
  convinces jurors to vote a certain way usually comes down to one thing —
  a compelling narrative; and the side with the most compelling narrative
  usually wins.
        Crucial at Vargas’s trial was the prosecutor’s false but compelling
  narrative: the rapist had a signature modus operandi that was so specific
  only one person (i.e., Vargas) could have committed all three sexual
  assaults.
        Without adequate discovery of similar sexual assaults, defense
  counsel could not counter that compelling narrative.
        DNA evidence has since exonerated Vargas and proven that
  Quijano’s, Smith’s, and the prosecutor’s theory was wrong, created from
  too-small a sample size based on selective criteria.
        Any similar sexual assaults known to the Smith-Quijano partnership
  team and other Defendants should have been disclosed to the prosecutor
  and Vargas.
        The evidence at Vargas’s trial did not point unerringly to one
  assailant because Karen P. did not see a teardrop tattoo.
        If the jury had been presented with evidence regarding other similar
  sexual assaults, in conjunction with the victims’ inconsistent descriptions
  of their assailants, the police-prosecution’s theory would have been de-
  bunked or at least severely undermined. There is a reasonable probability
  there would have been a hung jury or an acquittal.
        The sexual assaults in discovery each contain elements of the
  Teardrop Rapist’s signature. It is logical to infer that a serial rapist might
  not follow the exact same modus operandi every time. If the other similar
                                        13
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 80 of 143 Page ID
                                   #:5348

  sexual assaults had been disclosed, Vargas’s defense attorney could have
  cross-examined Quijano about the similarities and differences and thereby
  debunked the prosecution’s narrow theory.
        Because the prosecutor was able to narrowly focus on three very sim-
  ilar assaults, the jury was only presented with a narrow, unrealistic
  universe of facts.
        Rather than seeing only three of a kind, Vargas should have been
  given access to all the similar sexual assaults known to the Smith-Quijano
  partnership team and other Defendants.
        Third-party-culpability evidence does not have to point unerringly
  to a specific person to raise reasonable doubts in a juror’s minds. In fact,
  third-party-culpability evidence can point to a “mystery man” whom the
  police should have investigated. I know many attorneys and defendants
  who have received acquittals or hung juries after presenting a mystery-
  man defense.
        I’m certainly not the only attorney who has obtained six acquittals
  based on a mystery-man theory. I know many attorneys who have achiev-
  ed similar results. In some cases, we presented evidence of an uncle, a son,
  a friend, or a lookalike who might have committed the crime. For other
  acquittals, we presented a theory that a stranger was responsible. We
  never proved the mystery man was responsible. But that was not the
  defense’s burden. In each acquittal, however, we showed reasonable doubt.
  When interviewed after each acquittal, jurors expressly referenced the
  beyond-a-reasonable doubt burden as the reason they voted not guilty.
        The lesson I’ve drawn from my trial experiences and from discussing
  trials with colleagues and from studying real-world trial advocacy, is that
  a compelling narrative is crucial to winning at trial. And the corollary is
  also true. A compelling defense narrative is usually needed for reasonable
  doubt to combat a prosecution’s compelling narrative.
        But at Vargas’s trial he was deprived of presenting evidence to show
  the fallacy underlying the police-prosecutor’s compelling narrative.
        Because the police-prosecution team allegedly did not disclose
  evidence regarding similar sexual assaults, Vargas could not show the
  jury the flaws in the police-prosecution theory.




                                       14
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 81 of 143 Page ID
                                   #:5349

  6.     Call of the question and answer.
         Qustion. I’ve been retained as an expert by Plaintiff and asked to
  issue an opinion regarding whether Defendants Monica Quijano and Scott
  Smith failed to comply with their obligations under the Brady v. Maryland
  373 U.S. 83 (1963) line of case.
         Conclusion. If Quijano and Smith were aware of, and failed to
  disclose, the Serial Rapist Book or Teardrop-Rapist evidence to Vargas’s
  prosecutor, Quijano and Smith violated their duties under Brady and its
  progeny.
         Quijano and Smith should have disclosed to Vargas’s prosecutor any
  evidence of similar sexual assaults when Quijano and Smith brought three
  sexual assaults to the prosecutor, which they grouped together because of
  factual similarities and victim identifications, despite a lack of physical
  evidence tying Vargas to the three “signature” sexual assaults.
         Assuming Quijano and Smith failed to give Vargas’s prosecutor the
  Serial Rapist Book, that failure was a Brady violation. Quijano helped
  Smith create the Serial Rapist Book, possessed it at trial, and had access
  to it at the MAC2/ Unit’s sexual assault “table” at LAPD’s 77th Division.
         And to the extent Quijano and Smith also knew of Teardrop-Rapist
  evidence, failing to disclose that evidence to the prosecution also violated
  Brady.
         With the contents of the Serial Rapist Book or evidence of other
  Teardrop Rapist assaults, defense counsel could have presented a com-
  pelling narrative to debunk the police-prosecutor’s narrow modus-
  operandi theory, which was based on cherry picking similar assaults even
  though similar sexual assaults preceded and followed Vargas’s arrest but
  did not fit a narrowly constructed signature.
         Vargas’s jury was willing to convict Vargas by overlooking the fact
  that victim Karen P. did not see a teardrop tattoo. But if the jury had also
  heard about other teardrop sexual assaults that occurred while Vargas
  was in custody — that Smith-Quijano did not attribute to Vargas because
  they did not fit their selective criteria — it is my conclusion that
  reasonable doubt would have resulted in a hung jury or an acquittal.


         2/
                 See Feb. 13, 2018 Smith Deposition (hereafter Smith Depo.) at 15–16 (stating that
  “MAC” stands for the Major Assault Crimes unit, which included a sexual assault table staffed by
  detective partners Smith, Quijano, and others).

                                                15
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 82 of 143 Page ID
                                   #:5350

  7.    Teardrop Rapist’s profile according to LAPD press releases.
        LAPD has identified at least 35–47 similar incidents of sexual
  assault that occurred between February 1996 and 2012. Eleven of the
  sexual assaults have been linked with a DNA match, and the remaining
  25–36 assaults have been linked through the suspect’s distinct modus
  operandi.
        All of the crimes occurred in the early morning hours between 5
  a.m. and 8 a.m. The suspect typically walked up to each victim and en-
  gaged them in conversation before producing a knife or firearm. He
  would then walk them to a secluded area and sexually assault them. The
  victims ranged from 14 to 41 years of age.
        The Teardrop Rapist is a male Hispanic, and since 1996 he’s been
  described as 27-to-40-years old, with brown eyes and brown hair. He
  stands between 5 feet 2 inches and 6 feet tall and weighs between 130 and
  200 pounds. He’s been described as having a light complexion, a possible
  teardrop tattoo(s) or scar(s) below one of his eyes and clean shaven or with
  a mustache. He may also have attempted to remove his teardrop tattoo.
  He’s been seen wearing a beanie, a baseball cap, a hooded sweatshirt, and
  bandana.

  8.    Quijano was aware of similar sexual assaults.
        At least seventeen sexual assaults attributed to the Teardrop Rapist
  occurred before Vargas’s arrest, with the remaining sexual assaults (about
  30) occurring after Vargas’s arrest.
        Quijano testified at Vargas’s trial.3/ According to Quijano’s Octo-
  ber 18, 2017 deposition testimony, Smith was her senior partner in 1998,
  and they were each equally responsible for the Vargas case.4/ Quijano was
  an LAPD Detective I, Scott Smith was a Detective II, and Richard
  McCauley (their supervisor) was a Detective III.5/
        According to Quijano, she or Smith initially created the Serial Rapist
  Book.6/ (According to Smith, he created the Serial Rapist Book.)7/


        3/
             Oct. 18, 2017 Quijano Deposition (rough draft) at 40 (hereafter Quijano Depo.).
        4/
             Quijano Depo. at 41.
        5/
             Id. at 8, 12, 13.
        6/
             Id. at 19.
        7/
             Smith Depo. at 42–43, 48, 50, 51, 53, .

                                             16
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 83 of 143 Page ID
                                   #:5351

        The assigned detectives on the Serial Rapist Book are listed as S.
  Smith and M. Quijano.8/
        Smith’s handwriting appears mostly on pages 15–22 and on various
  other pages of the Serial Rapist Book.9/
        Quijano’s handwriting also appears in the Serial Rapist Book on var-
  ious pages.10/
        Smith and Quijano would have discussed organizing the notebook in
  a three-ring binder with dividers.11/ It has a table of contents.12/
        If reports were part of the investigation, they would have been in-
  cluded in the Serial Rapist Book.13/
        A Crime Analysis Detail (CAD) report might have been included in
  the book.14/ A CAD report can, for example, list specific crimes committed
  in a certain area.15/
        A Penal Code section 290 sex-offender-registration report from the
  parole department was probably included in the Serial Rapist Book.16/
        Unless Quijano was using the Serial Rapist Book for court purposes,
  the book was maintained at the 77th Division.17/
        Quijano and Smith worked the Teresa R. case together.18/
        Any reports Quijano wrote she shared with Smith.19/
        Although Smith probably created the Serial Rapist Book, Quijano
  provided documents for the book.20/



        8/
              Quijano Depo. at 27.
        9/
              Id. at 28, 36.
        10/
              Id. at 28, 35–36.
        11/
              Id. at 28, 30.
        12/
              Id. at 44.
        13/
              Id. at 69.
        14/
              Id. at 71.
        15/
              Id. at 73.
        16/
              Id. at 72.
        17/
              Id. at 62-63.
        18/
              Id. at 29.
        19/
              Id. at 29.
        20/
              Id. at 33.

                                      17
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 84 of 143 Page ID
                                   #:5352

         McCauley’s name appears in the book on documents that indicate
  “similar in nature.”21/
         Two sexual assaults from Newton Division ended up in the Serial
  Rapist Book even though Quijano and Smith were assigned to the 77th
  Division.22/ They were included in the book because they “believe[d] they
  were all related.”23/ Smith and Quijano had gone to Newton Division to
  look for sex registrants and gang books.24/
         Anything that would further the investigation could go in the Serial
  Rapist Book. If a report discussed an assailant who matched the suspect’s
  description, that could go in the book.25/ If the manner of the assault
  (modus operandi) matched, that information could go in the book.26/ Other
  criteria for including information in the book included: (1) the crime’s loca-
  tion; (2) the nature of the crime; (3) race; (4) identifying marks; (5) height
  and weight; and (6) things the assailant said or did.27/
         Mario Contreras was identified as a suspect in the book.28/
         Quijano used the Serial Rapist Book for Vargas’s trial.29/ At the time
  of trial, Quijano had the Serial Rapist Book in a three-ring binder with
  everything in it.30/
         VARGAS-LAPD discovery pages 15–28 were part of the Serial Rapist
  Book,31/ but it might not be possible to reconstruct the Serial Rapist Book
  today.
         Quijano attended a live line-up procedure on November 4, 1998, in
  which Vargas was in position #1. At that live line-up, victim Teresa R. in-
  dicated on her statement form: “It looks like Number 1 but I don’t know


        21/
              Id. at 65.
        22/
              Id. at 37.
        23/
              Id. at 37.
        24/
              Id. at 38.
        25/
              Id. at 46.
        26/
              Id. at 46.
        27/
              Id. at 62–63.
        28/
              Id. at 47.
        29/
              Id. at 31.
        30/
              Id. at 31.
        31/
              Id. at 31.

                                        18
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 85 of 143 Page ID
                                   #:5353

  a (sic) couldn’t really tell because the other one had 2 drops on his left
  eye.”

  9.    Smith was aware of similar sexual assaults.
        Smith’s deposition testimony mirrors Quijano’s in many respects.
        When Smith worked with Quijano in the MAC unit, assigned to the
  sexual assault table, Smith (a Detective II) was partners with Monica
  Quijano (whom he calls “Monica” throughout his deposition testimony).
  Because Quijano was a Detective I at the time, Smith was her superior
  officer.32/ But Smith viewed her as his partner with whom he collaborated
  on the Vargas prosecution.33/ They investigated “cases together as part-
  ners.”34/ Their decisions were “mutual.”35/
        After noting similarities among sexual assaults, Smith created a
  Serial Rapist Book, which included reports and information that matched
  identified modus operandi factors, crime locations, suspect descriptions,
  and things of that nature.36/ Smith created the Serial Rapist Book to keep
  the investigatory material together and organized with tabs.37/ Smith and
  Quijano collectively decided which materials to include in the book.38/
  McCauley was not involved in decisions about what to include in the
  Serial Rapist Book.39/
        The Serial-Rapist-Book investigation was assigned to Smith and
  Quijano as partners.40/
        At the 77th Division, Quijano investigated two of the three sexual
  assaults for which Vargas was wrongly convicted, and the third assault
  Detective Tamez investigated at the Newton Division.41/


        32/
              Smith Depo. at 20, 24.
        33/
              Id. at 25–26.
        34/
              Id. at 26.
        35/
              Id. at 27.
        36/
              Id. at 50.
        37/
              Id. at 68.
        38/
              Id. at 72.
        39/
              Id.
        40/
              Id. at 39.
        41/
              Id. at 78.

                                       19
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 86 of 143 Page ID
                                   #:5354

         Apparently unconcerned about Vargas’s alibi defense and the initial-
  ly weak victim identifications, once Vargas was arrested, Smith did not
  continue to run queries for the Teardrop Rapist criteria despite similar,
  unsolved assaults in Smith’s Serial Rapist Book.42/ The detectives had
  even “eliminated” Vargas as a suspect “in some of those other DR
  numbers” in the Serial Rapist Book.43/ Yet, Vargas remained on the hook
  for trial. And Smith’s “investigation” “pretty much” ended “once the case
  was filed” against Vargas.44/
         Because of the apparent serial nature of the sexual assaults, the
  Serial Rapist Book investigation was a “Category 1,” (i.e., top priority) in-
  vestigation. That meant Smith and Quijano would have kept their super-
  visor, McCauley, apprised throughout the investigation.45/
         Although Smith and Quijano collectively decided to include numer-
  ous sexual assault DR numbers that reference teardrop tattoos in the
  Serial Rapist Book, Vargas was not arrested, charged, or convicted for
  those sexual assaults.46/
         At LAPD bates number 20, Smith noted that the victim reiterated
  that her assailant had “two teardrops.”47/ On the next page, Smith noted
  that for two crimes the suspects described the assailant as having two
  teardrops under the left eye.48/ Smith acknowledged ordering three sexual
  assault reports that listed the suspect as a male Hispanic with a teardrop
  tattoo. Two reports were from the Newton Division, and one report was
  from the Rampart Division.49/ Smith and Quijano reviewed and included
  reports that listed the suspect with one, two, or no teardrop tattoos.50/
         At LAPD bates number 21, from the Serial Rapist Book, a report
  describes a sexual assault by a suspect with a teardrop tattoo.51/

        42/
              Id. at 32.
        43/
              Id. at 79. “DR” stands for District Reporting. Id. at 98–99.
        44/
              Id. at 98.
        45/
              Id. at 38–39.
        46/
              Id. at 80.
        47/
              Id. at 55.
        48/
              Id. at 56.
        49/
              Id. at 57.
        50/
              Id. at 58.
        51/
              Id. at 51–52.

                                               20
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 87 of 143 Page ID
                                   #:5355

        At LAPD bates number 22, a report describes a sexual assault by a
  suspect with a teardrop tattoo, which Smith included in the Serial Rapist
  Book.52/
        At LAPD bates number 26, a report describes a sexual assault by a
  suspect with a teardrop tattoo, which Smith included in the Serial Rapist
  Book.53/ Page 26 also accurately notes, according to Smith, that Smith and
  Quijano both attended a life lineup on November 4, 1998, which was after
  Quijano had left the 77th Division.54/ And although Smith left the 77th
  Division in March of 1999, the last entry in the Serial Rapist Book —
  dated May 19, 1999 — was Smith’s entry.55/ That entry shows that Smith
  was continuing to work with the prosecutor at least up to May 19, 1999,
  by providing lineup photos, crime reports, and six-pack photos based on
  the contents and the investigation conducted within the Serial Rapist
  Book.56/
        Smith, Quijano, and McCauley collectively decided to bring selective
  sexual assaults from the Serial Rapist Book to the district attorney for
  charges against Vargas.57/ Although Smith and Quijano did not need
  McCauley’s approval before arresting Vargas, they would not have
  arrested Vargas without letting McCauley know.58/
        Notably, if Smith had known of a February 13, 1999 sexual assault
  within the 77th Division involving a suspect with two teardrop tattoos,
  Smith would have included it in the Serial Rapist Book because the
  suspect was a male Hispanic and the victim was a female Hispanic
  attacked in the early morning hours.59/ So, although that assault involved
  a handgun, Smith would have included it in the book.60/ Although that
  assault occurred while Smith was assigned to the 77th Division MAC
  Unit’s sexual assault table, the investigating detective (Al Contreras) ap-

        52/
              Id. at 53.
        53/
              Id. at 54, 62.
        54/
              Id. at 63.
        55/
              Id. at 64, 84.
        56/
              Id. at 65.
        57/
              Id. at 61.
        58/
              Id. at 62.
        59/
              Id. at 89, 95.
        60/
              Id.

                                      21
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 88 of 143 Page ID
                                   #:5356

  parently failed to bring it to Smith’s attention, despite a follow-up
  investigation DR dated March 25, 1999.61/ Smith “would like to have seen”
  the reports and flyer concerning the February 13, 1999 assault “even
  though it’s after the date of [Vargas’s] arrest.”62/ “[I]f it was brought to
  [Smith’s] attention after Mr. Vargas was arrested, that might bring into
  question: Did, in fact, Mr. Vargas do these crimes or could it have been
  this [other] individual?”63/ Smith “would definitely have taken a look at it
  as it relates to Mr. Vargas, taken it to [his] DIII and then notified the DA’s
  Office, yes.”64/
         In addition, the sexual assault that occurred on May 15, 1999, which
  was investigated in the 77th Division involved a suspect description of a
  teardrop tattoo by the right eye.65/ Like the February 13, 1999 sexual
  assault, the May 15, 1999 sexual assault should have been brought to
  Smith’s attention given the Category 1 importance of the Serial Rapist
  Book’s contents, and the timing and circumstances of the assault.66/ Like
  the February 13, 1999 assault, the May 15, 1999 assault would have
  called into question the validity of Varga’s arrest and prosecution.67/

  10.   Brady standard and applicable case law.
        Since 1963, Brady v. Maryland 373 U.S. 83 (1963) has clearly
  established the requirement that police and prosecutors must disclosure
  to the accused any evidence that is favorable to the defense concerning
  guilt or punishment. And the Supreme Court has found that the state has
  a continuing obligation to disclose Brady violations that have already oc-
  curred. See, generally, e.g., Banks v. Dretke, 540 U.S. 668, 675–76 (2004);
  see also Tennison v. City & Cty of San Francisco, 570 F.3d 1078 (9th Cir.
  2009). But see DA’s Office v. Osborne, 557 U.S. 52, 68 (2009).
        Until a criminal conviction is final, the state has a duty under Brady
  to produce exculpatory evidence to a defendant. And state law and ethical

        61/
              Id. at 90–98.
        62/
              Id. at 101–102.
        63/
              Id. at 103.
        64/
              Id. at 104.
        65/
              Id. at 108–109.
        66/
              Id. at 109–110.
        67/
              Id. at 110.

                                        22
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 89 of 143 Page ID
                                   #:5357

  duties may compel prosecutors to disclose exculpatory evidence any time
  they learn of it, even after a conviction is final. Runningeagle v. Ryan, 686
  F.3d 758, 772 n.6 (9th Cir. 2012).
        After a conviction, the prosecutor is bound by the ethics of her office
  to inform the appropriate authority of information that casts doubt upon
  the conviction’s correctness. Imbler v. Pachtman, 424 U.S. 409, 427 n.25
  (1976); People v. Gonzalez, 51 Cal.3d 1179, 1261 (citing Cal. Rules of Prof.
  Conduct, rule 5-220; ABA Model Code Prof. Responsibility, DR 7–103(B),
  EC 7–13; ABA Model Rules Prof. Conduct, rule 3.8(d).)
        Brady disclosure requirements extend to the police. United States v.
  Blanco, 392 F.3d 382, 388 (9th Cir. 2004); Youngblood v. West Virginia,
  547 U.S. 867, 869–70 (2006).
        To prevail on a Brady-disclosure-violation claim, Vargas must show
  (a) defendant suppressed materials (b) that were favorable to Vargas and
  (c) that suppression prejudiced Vargas. See Comstock v. Humphries, 786
  F.3d 701, 708 (9th Cir. 2015).

  11.   Suppression.
        Evidence is “suppressed” where the responsible state actor knows or
  possesses material information and fails to disclose it to the criminal de-
  fendant. Comstock v. Humphries, 786 F.3d 701, 709 (9th Cir. 2015).
        To satisfy Brady obligations, responsible state actors “must disclose
  evidence known to the prosecutor as well as evidence ‘known only to the
  police investigators and not to the prosecutor.’” Id. (quoting Stickler v.
  Greene, 527 U.S. 263, 281–82 (1999)).
        In 1995, about three years before Vargas’s arrest, the Supreme
  Court made crystal clear in Kyles v. Whitley, 514 U.S. 419, 438 (1995) that
  responsible state actors must turn over favorable information to the
  defense even when it is the police — and not the prosecutor — who have
  failed to disclose the favorable information. See id. at 437–41.
        Notably, Vargas is not burdened with a “diligence” requirement to
  make out a successful Brady claim. See, e.g., Amado v. Gonzalez, 758 F.3d
  1119, 1135 (9th Cir. 2014). In other words, Brady obligations are “not ex-
  cused by a [criminal] defense counsel’s failure to exercise diligence” re-
  garding “suppressed evidence.” Id. A witness’s availability to the defense
  does not remove the police-prosecution’s duty to disclose exculpatory or
  impeachment evidence. See Benn v. Lambert, 283 F.3d 1040 1061–62 (9th


                                       23
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 90 of 143 Page ID
                                   #:5358

  Cir. 2002). A contrary rule would essentially require the police-prosecu-
  tion team to turn over only the names of witnesses, and nothing else so
  long as the defense had the opportunity to interview those witnesses. Such
  a rule “is not tenable in a system constitutionally bound to accord defend-
  ants due process.” Banks v. Dretke, 540 U.S. 668, 696 (2004).
        Assuming the allegations concerning suppression (i.e., non-disclos-
  ure) in the Second Amended Complaint are true, any rational person
  would conclude that Brady information was suppressed.
        In part, the Second Amended Complaint alleges:
        –      LAPD Officers Quijano, Smith, and McCauley connected eight
               other sexual assaults to the assaults of Edith G. and Teresa R.,
               but failed to disclose those connections even though they had
               combined the assaults into a “Serial Rapist Book.” Vargas’s
               arrest was July 21, 1998, for three sexual assaults that occur-
               red from February 3, 1998, through June 6, 1998. The Serial
               Rapist Book contains eight similar sexual assaults that
               occurred from July 29, 1996, through February 5, 1998.
        –      Assuming the Serial Rapist Book was not disclosed to Vargas,
               defendants suppressed it.
        –      LAPD Officers Quijano, Smith, McCauley, and Tamez conclud-
               ed that the assaults on Karen P., Teresa R., and Edith G. were
               connected as described in paragraph 69 of the Second
               Amended Complaint. Given that conclusion, the Serial Rapist
               Book should have been disclosed to the defense, but Vargas
               alleges it was not.68/
        –      According to the Second Amended Complaint, 20 other sexual
               assaults were committed in the area and investigated by
               LAPD detectives, but investigators did not disclose the
               connections to Vargas. Ten Teardrop Rapist assaults were
               committed before Vargas was convicted, and ten other similar
               LAPD-investigated sexual assaults have now been turned over
               as part of Vargas’s § 1983 lawsuit. (Specifics from the
               discovery documents are not recounted here because a
               watermark on the discovery documents indicates they are
               under a protective order.)


        68/
              Second Amended Complaint ¶¶ 60–61.

                                          24
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 91 of 143 Page ID
                                   #:5359

        Assuming the table that appears at page 19 of the Second Amended
  Complaint is accurate, it represents a compelling Brady violation chron-
  ology.
        First, the “Serial Rapist Book” was possessed by Quijano (and the
  LAPD in general) before Vargas was arrested, and it should have been
  disclosed given its obvious exculpatory nature.
        Second, the Teardrop Rapist evidence was possessed by the LAPD
  (a) before Vargas’s arrest, (b) after Varga’s arrest, but before his convic-
  tion, (c) after his conviction but before it became final, and (d) after his
  conviction became final, but before his stipulated (actual innocence) ex-
  oneration.69/
        In sum, assuming the the Second Amended Complaint’s allegations
  concerning suppression are true, I conclude that the Brady information
  was suppressed.

  12.   Favorable.
        There can be no meaningful dispute that the third-party-culpability
  Brady materials should have been produced to Vargas because they would
  have been favorable to the defense.
        Based on the third-party-culpability nature of almost 400 pages of
  VARGAS-LAPD discovery, I conclude that the materials would have been
  favorable to the defense and that they potentially represent the tip of the
  iceberg.
        The defense would have investigated and requested discovery to see
  who was suspected or convicted of those sexual assaults. Yet discovery
  regarding those assaults was allegedly not produced to Vargas, until this
  lawsuit.70/

  13.  Material.
       Information is material if admitting it at trial would have created a
  “reasonable probability of a different result.” Kyles, 514 U.S. at 434.
       That reasonable probability is shown when the suppressed evidence
  “undermines confidence in the outcome of the trial.’” Id. (quoting United
  States v. Bagley, 473 U.S. 667, 678 (1985)).


        69/
              Second Amended Complaint ¶¶ 82–91.
        70/
              Id.

                                          25
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 92 of 143 Page ID
                                   #:5360

        “Defendants need only show ‘that the favorable evidence could rea-
  sonably be taken to put the whole case in such a different light as to un-
  dermine confidence in the verdict.’” United States v. Jernigan, 492 F.3d
  1050, 1054 n.7 (9th Cir. 2007) (en banc) (quoting Kyles, 514 U.S. at 435).
        Prejudice results if just one juror’s decision might have changed. In
  2009, in Cone v. Bell, the Supreme Court “remand[ed] the case to the
  District Court to determine in the first instance whether there is a reason-
  able probability that the withheld evidence would have altered at least one
  juror’s assessment of the appropriate penalty for Cone’s crimes.” 556 U.S.
  449, 453 (2009) (emphasis added). Cone v. Bell involved the death penalty
  and garnered remand because the lower courts failed to “fully consider[ ]
  whether the suppressed evidence [of Bell’s drug use] might have
  persuaded one or more jurors that Cone’s drug addiction — especially if at-
  tributable to honorable service of his country in Vietnam — was suf-
  ficiently serious to justify a decision to imprison him for life rather than
  sentence him to death.” Id. at 475.
        The Ninth Circuit follows Cone v. Bell. For example, in 2009, in
  United States v. Price, 566 F.3d 900, 914 (9th Cir. 2009) the Ninth Circuit
  reversed based on Brady error. Quoting Cone v. Bell, Price found that
  “[h]ad the evidence of Phillips’ past conduct been disclosed, ‘there is a
  reasonable probability that the withheld evidence would have altered at
  least one juror’s assessment’ regarding Price’s possession of the gun.” Id.
        Thus, “reasonable probability” is a low bar. “A defendant need not
  show that she ‘would more likely than not have received a different ver-
  dict with the [suppressed] evidence.” Id. at 1054 (quoting Kyles, 514 U.S.
  at 434). The suppressed evidence must be analyzed ‘in the context of the
  entire record.” United States v. Agurs, 427 U.S. 97, 112 (1976).

  14.   Right to present a complete defense.
        The Fifth and Sixth Amendments provide criminal defendants with
  the constitutional right to present witnesses and evidence. Moreover,
  evidence rules “may not be applied mechanistically” to preclude the
  defense from compelling a case agent’s testimony at trial regarding his or
  her shoddy, rush-to-judgment, jump-to-conclusions investigation.
        The Sixth Amendment’s Compulsory Process Clause embodies a sub-
  stantive right to present criminal defense evidence to a jury. Pennsylvania
  v. Ritchie, 480 U.S. 39, 56 (1987).


                                       26
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 93 of 143 Page ID
                                   #:5361

        “The right to offer the testimony of witnesses, and to compel their at-
  tendance, if necessary, is in plain terms the right to present a defense, the
  right to present the defendant’s version of the facts as well as the pro-
  secution’s to the jury so it may decide where the truth lies.” Washington
  v. Texas, 388 U.S. 14, 19 (1967). A criminal defendant’s “compulsory
  process right is paramount to all objections and arguments urged against
  it, and cannot be burdened in its exercise by unauthorized and unreason-
  able conditions precedent.” Milton Hirsch “The Voice of Adjuration”: The
  Sixth Amendment Right to Compulsory Process Fifty Years After United
  States ex Rel. Touhy v. Ragen, 30 Fla. St. U. L. Rev. 81, 111 (2002).
        Criminal defendants have “the right to put before a jury evidence
  that might influence the determination of guilt.” Ritchie, 480 U.S. at 56.
        “The defendant’s right to compulsory process is itself designed to vin-
  dicate the principle that the ‘ends of criminal justice would be defeated if
  judgments were to be founded on a partial or speculative presentation of
  the facts.’” Taylor v. Illinois, 484 U.S. 400, 411 (1988) (quoting United
  States v. Nixon, 418 U.S. 683, 709 (1974) (unanimous).
        The Due Process Clause, in turn, creates a substantive limitation on
  excluding criminal defense evidence based on the plain terms of the Com-
  pulsory Process Clause. See Chambers v. Mississippi, 410 U.S. 284,
  298–302 (1973); Rock v. Arkansas, 483 U.S. 44, 51 (1987); Crane v.
  Kentucky, 476 U.S. 683, 690-91 (1986).
        Due process requires “‘a meaningful opportunity to present a com-
  plete defense.’” Crane, 476 U.S. at 690-91 (quoting California v. Trombet-
  ta, 467 U.S. 479, 485 (1984)). See also Trombetta, 467 U.S. at 485 (conclud-
  ing that fundamental fairness requires “that criminal defendants be
  afforded a meaningful opportunity to present a complete defense”).
        Together, the guarantees of the Confrontation, Compulsory Process,
  and Due Process Clauses require that courts conduct a searching substan-
  tive inquiry whenever the government seeks to exclude criminal defense
  evidence because the exclusion of such evidence undermines the central
  truth-seeking function of our criminal justice system. See United States v.
  Nixon, 418 U.S. 683, 709 (1974).
        “It is the manifest duty of the courts to vindicate those guarantees,
  and to accomplish that it is essential that all relevant and admissible evid-
  ence be produced.” Id. at 711.



                                       27
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 94 of 143 Page ID
                                   #:5362

         Excluding reliable defense evidence distorts the record, which risks
  misleading the jury into convicting an innocent person. See Buford v.
  State, 282 S.E.2d 134 (1981) (reversing the conviction where the state
  successfully quashed a subpoena duces tecum based on a violation of 28
  C.F.R. § 16.21).
         As Justice Black explained, a defendant’s “right to his day in court
  [is] basic in our system of jurisprudence [and includes] . . . a right . . . to
  offer testimony . . . .” In re Oliver, 333 U.S. 257, 273 (1948). See also
  Nixon, 418 U.S. at 709 (stating that the availability of compulsory process
  is “imperative to the function of courts”); Rock, 483 U.S. at 55-56
  (concluding that a court can constitutionally enforce a rule restricting the
  right to present criminal defense evidence only if the rule accommodates
  other legitimate interests in the criminal trial process and is not arbitrary
  or disproportionate to the purposes it is designed to serve); Chambers, 410
  U.S. at 294 (noting that the right to call defense witnesses has “long been
  recognized as essential to due process”); Webb v. Texas, 409 U.S. 95, 98
  (1972) (per curium) (reversing the conviction where the trial judge’s
  admonition about perjury dissuaded a defense witness from testifying in
  violation of the right to present a defense and offer witness testimony);
  Jencks v. United States, 353 U.S. 657, 671 (1957) (“It is unconscionable
  to allow [the government] to undertake prosecution and then invoke it’s
  governmental privileges to deprive the accused of anything which might
  be material to his defense . . .”).
         Under the Supreme Court’s decision in Delaware v. Van Arsdall, 475
  U.S. 673, 680 (1986) a defendant’s constitutional rights are violated when evidence
  is prohibited that might have led a reasonable jury to receive a significantly different
  impression of a witness’s credibility. That is, a Defendant’s rights have been
  violated when he is “prohibited from engaging in otherwise appropriate
  cross-examination … ‘to expose to the jury the facts from which jurors . .
  . could appropriately draw inferences relating to the reliability of the wit-
  ness.’” Id. (quoting Davis v. Alaska, 415 U.S. 308, 318 (1974)). The burden of
  showing a violation is met when a reasonable jury might have received a
  significantly different impression of a witness’s credibility had counsel
  been permitted to pursue his proposed line of cross-examination. Id.




                                            28
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 95 of 143 Page ID
                                   #:5363

  15.   Third-party-culpability evidence is material, powerfully so.
        Evidence of third party culpability is powerful. See, e.g. United
  States v. Vallejo, 237 F.3d 1008, 1022–24 (9th Cir. 2001), amended on
  other grounds, 246 F.3d 1150 (9th Cir. 2001).
        In United States v. Vallejo the Ninth Circuit reversed Vallejo’s
  conviction because the trial court erroneously excluded third-party-
  culpability evidence. Id. at 1024. See also People v. Hall, 41 Cal.3d 826,
  831–34 (1986) (holding that third-party-culpability evidence is treated like
  any other evidence — it is admissible if relevant under Evidence Code
  § 350 and not substantially more prejudicial than probative under § 352).
        In determining that the district court erred, the Ninth Circuit wrote
  “[fundamental standards of relevancy … require admission of testimony
  which tends to prove that a person other than the defendant committed
  the crime that is charged.” Vallejo, 237 F.3d at 1023 (quoting United
  States v. Crosby, 75 F.3d 1343, 1347 (9th Cir. 1996)).
        The Ninth Circuit recognized that the jury would want to know “[i]f
  the defendant didn’t commit the crime then who did?” Vallejo, 237 F.3d at
  1023 (quoting Crosby, 75 F.3d at 1347).
        Without discovery regarding other similar sexual assaults, Vargas’s
  attorney could not even begin to investigate other suspects.
        Notably, the standard for admission of third party culpability is low.
  Even if the defense theory is purely speculative … the evidence would be
  relevant.” Vallejo, 237 F.3d at 1023. The standard for admissibility is
  simply any evidence that would cause a jury to doubt whether the
  defendant committed the charged crime. Id. (quoting 1A John Henry
  Wigmore, Evidence in Trials at Common Law § 139 (Tillers rev. ed 1983)).
  Therefore, Vallejo determined that a defendant should be afforded every
  opportunity to create doubt in the jurors’ minds. Id. Unlike in People v.
  Littleton, 7 Cal.App.4th 906, 911 (1992), Vargas has a solid alibi for crimes
  committed while he was in jail. So, he needn’t solve the other crimes that
  he could not have committed. Moreover, Littleton does not restrict
  impeaching a shoddy investigation. Denial of that opportunity here was
  Brady error.

  16.   The relevance of third-party-culpability evidence here.
        Creating doubt through third-party-culpability evidence is relevant
  here for at least two reasons.


                                       29
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 96 of 143 Page ID
                                   #:5364

        First, the Serial Rapist Book and Teardrop Rapist materials could
  have served as a starting point for investigating third-party-culpability
  evidence to show that a third party was responsible for the charged
  crimes.
        Second, third-party-culprit evidence is also relevant to impeach the
  credibility of the investigating detectives, as the Ninth Circuit found in
  United States v. Crosby, 75 F.3d 1343, 1349 (9th Cir. 1996).
        The lack of investigation is a ripe and fertile ground for cross-exam-
  ination. Questioning a case agent about his or her lack of investigation
  into third-party culpability can be an effective way of undermining the
  government’s case. Id. A common, and often successful trial tactic of
  defense lawyers is to discredit the caliber of the investigation or the deci-
  sion to charge the defendant, as the Ninth Circuit recognized in United
  States v. Howell, 231 F.3d 615, 625 (9th Cir. 2000). And as the Supreme
  Court recognized in Kyles v. Whitley, 514 U.S. 419, 443 (1995) the defend-
  ant must have an opportunity to attack the thoroughness and even good
  faith of the investigation.
        Trial courts should not curtail inquiry into the quality of the govern-
  ment’s investigation, as the Ninth Circuit recognized in 2000, in United
  States v. Sager, 227 F.3d 1138, 1145 (9th Cir. 2000).
        Therefore, Vargas’s attorney could have sought to use the suppres-
  sed evidence to impeach the police-prosecution’s signature-rapist theory,
  and to attack the shoddy investigation tactics and credibility of Quijana
  (and Smith) and other investigating detectives involved in Vargas’s pro-
  secution. For example, the defense could have cross-examined Quijano or
  Smith on each similarity of each sexual assault in the Serial Rapist Book
  to impeach the Smith-Quijano partnership’s myopic investigation, to sow
  seeds of doubt, and to show the artificially narrow grouping of three
  similar sexual assaults.
        The evidence shows that the Teardrop Rapist used either a gun or
  a knife, but the Smith-Quijano partnership team apparently focused on
  the use of knife.
        The following table contains some details, many of which the Smith-
  Quijano partnership team certainly possessed since they possessed the
  Serial Rapist Book. Others they should have had access to since they were
  in the 77th Division. Still others they should have known of since victim
  Karen P. was from the Newton division and the Smith-Quijano
  partnership team included Karen P. in Vargas’s prosecution.
                                       30
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 97 of 143 Page ID
                                   #:5365

     When            What           Who              DR#       Teardrop      Serial            Div.
                                                               Rapist        Rapist
                                                                             Book

   04/20/96    Rape             Maria E        96-03-15096          T              ?        SW

   07/29/96    Rape71/          Luz Q          96-12-24163                        T         77th
               bus stop,
               knife, moved
               victim,
               description

   09/11/96    Rape             Justy C        96-12-28126                        T         77th

   11/02/96    Rape             Yant C         96-03-34417          T              ?

   Mid 1997    assigned to      Det. Smith           —              —             —         77th
               sex crimes

   02/03/97    Rape                            97-03-06865                        T         SW

   06/30/97    Rape             Nikki A        97-02-23753                        T         Rampart

   07/02/97    Rap                             97-13-20235                        T         Newton

   08/03/97    transferred to   Det.           n/a                                T         77th
               77th division    Quijana

   11/12/97    Rape, bus        Tiffany C      97-12-31516                         ?        77th
               stop, knife

   01/01/98    assigned to      Det.                 —              —             —         77th
               sex crimes       Quijana

   __/__/98    Rape                            98-13-00607                        T

   01/24/98    Rape, knife,     Deborah H      98-13-05978                        T         Newton
               moved victim

   02/03/98    Sex Assault      Karen P        98-13-06902          T             T         Newton
               NO teardrop

   02/05/98    Rape,            Monica A       98-12-07797                        T         77th
               teardrop                                                                     Quijano

   04/29/98    Rape, 25-        Dania V        98-06-14590                         ?        Hollywood
               years old,
               knife, bus
               stop



         71/
                  Most pleadings I’ve reviewed in this case use the word “rape” imprecisely as a short-
  hand for sexual assault, attempted sexual assault, or actual rape, so I also use the word “rape” im-
  precisely in this table. But for clarity regarding the true nature of the crimes in this case, the term
  sexual “assault” is used for victims Karen P. and Edith G. since they were not raped.

                                                     31
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 98 of 143 Page ID
                                   #:5366




   05/30/98      Sex Assault      Edith G       98-12-17638   T   T   77th
                 Teardrops

   06/06/98      Rape             Teresa R      98-12-18195   T   T   77th
                 Teardrops                                            Quijano
                 First in
                 Qujano’s SRB

   06/22/98      Rape, 7a.m.,     Shonte S      98-12-19700   T   ?   77th
                 teardrop
                 rapist, moved
                 victim to
                 alley, fled on
                 foot

   07/14/98      Rape             Nancy E       98-02-25430   T   ?

   07/02/98      Arrested         Vargas            —         —   —       —

   07/24/98      Rape, bus                                    T   ?
                 stop,
                 teardrop,
                 knife, moved
                 victim

   09/27/98      assigned to      Det.              —         —   —   77th
                 juvenile 77th    Quijano

   10/17/98      Rape, bus        Ernastine L   98-02-33657       ?   Rampart
                 stop, gun

   11/06/98      Rape, gun        Maria G       98-02-35661       ?   Rampart

   11/14/98      live line-up     Vargas            —         —   —       —
                 Dania V
                 present

   02/13/99      Rape, two        Anaguni N.    99-12-07939   T   ?   77th
                 teardrops,
                 moved victim,
                 gun

   March         transfers        Det. Smith        —         —   —   Moved72/
   1999          from 77th to
                 Hollenbeck
                 division




           72/
                   Smith Depo. at 17, 60, 84.

                                                    32
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 99 of 143 Page ID
                                   #:5367




   05/15/99   attempted        Andrea       99-12-16105   T   ?    77th
              rape, startled
              by noise &
              flees on foot,
              gun, bus stop,
              alley, moved
              victim,
              teardrop;
              “suspect
              description
              and MO are
              nearly
              identical,” to
              2/13/99
              assault

   05/19/99   Smith gave       Det. Smith       —         —   —    had left
              DA lineup                                            77th in
              photos, crime                                        March
              reports, &
              six-pack
              photos from
              Serial Rapist
              Book

   06/99      testified at     Det.             —         —   —
              trial with       Quijano
              Serial Rapist
              Book

   07/22/99   Convicted        Vargas                              Quijano
                                                                   had SRB
                                                                   at trial


        Another (full-page landscape) table is appended to this report, along
  with an abbreviations key. That landscape table summarizes some of the
  common characteristics of the sexual assaults, revealing patterns and
  differences, which could have been used as a tool to debunk the
  prosecution’s theory and thereby sow seeds of reasonable doubt at trial.
  Notably, the tables were created based on incomplete (mostly preliminary)
  investigative reports, not full disclosure.




                                                33
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 100 of 143 Page ID
                                    #:5368

  17.    Material evidence was suppressed.
         Here, as the Ninth Circuit said in Jernigan, “the suppressed evid-
  ence substantially erodes the already questionable value of the eyewitness
  identifications.”73/ That is, viewed in the context of all the documents listed
  above under Paragraph 4, I conclude that the suppressed evidence is “mat-
  erial” since there is more than a reasonable probability that admitting the
  suppressed evidence at trial would have undermined confidence in the
  verdict by debunking the police-prosecutor’s signature-rapist theory,
  which myopically and unjustly focused exclusively on Vargas.
         Reviewing closing arguments from the trial shows that the entire
  prosecution case rested on the similarity of the sexual assaults and on
  faulty eyewitness identifications. No physical evidence inculpated Vargas,
  who presented alibi evidence and evidence that he had a mustache during
  the time of the assaults, which supported his actual-innocence defense at
  trial since all three victims described the assailant as clean shaven.
         Jernigan is illustrative. There, the Ninth Circuit recognized the per-
  suasive power of third-party-culpability evidence. That power is enhanced
  in a case like Vargas’s, which is founded on faulty eyewitness identifica-
  tions and no physical evidence connecting Vargas to the crimes. Jernigan,
  492 F.3d at 1054–55. In Jernigan, as here, police suppressed third-party-
  culpability evidence. The en banc court found that suppression unconstitu-
  tional: “Withholding knowledge of a second suspect conflicts with the
  Supreme Court’s directive that ‘the criminal trial, as distinct from the pro-
  secutor’s private deliberations, [be preserved] as the chosen forum for
  ascertaining the truth about criminal accusations.’” Id. at 1056 (quoting
  Kyles, 514 U.S. at 1057).
         In addition to Jernigan, I find further support for this “materiality”
  conclusion in Kyles, 514 U.S. at 444–45, and the 2015 Ninth Circuit
  opinion in Carrillo v. County of Los Angeles, Carrillo v. County of Los
  Angeles, 798 F.3d 1210, 1226 (9th Cir. 2015), both of which show that
  evidence that undermines credibility of confident eyewitness testimony is
  “material.”
         And I further conclude that two findings from Carrillo hold true
  here.



        73/
              Jernigan, 492 F.3d at 1054.

                                            34
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 101 of 143 Page ID
                                    #:5369

        First, “the law at the time of the investigations clearly established
  that police officers had to disclose material, exculpatory evidence under
  Brady.” Id. at 1213.
        Second, “any reasonable officer would have understood that Brady
  required the disclosure of the specific evidence allegedly withheld.” Id.
  Carrillo recognized: “Any reasonable police officer in 1984 would have
  understood that evidence potentially inculpating another person fell with-
  in Brady’s scope.” Id. at 1226.
        Here, the Brady materials would have empowered defense counsel
  with the ability to attack, if not wholly decimate, the prosecution’s theory
  that the three sexual assaults were so similar that one perpetrator — Var-
  gas — was the culprit for all three. If the suppressed third-party-culp-
  ability evidence had been disclosed to the defense, there is more than a
  reasonable probability the verdict would have been undermined because
  such evidence would have been admitted in state court to debunk the
  police-prosecutor’s signature-rapist theory. See People v. Andrade, 238
  Cal.App.4th 1274, 1289 (2015); People v. Suff, 85 Cal.4th 1013, 1063
  (2014).
        The suppressed evidence would have undermined the jury’s confid-
  ence in the quality of the investigation. Vargas could have revealed fund-
  amental flaws in the detective’s narrowly focused determination that
  Vargas was on the hook for three sexual assaults, but not similar assaults.
        As the Supreme Court recognized in Kyles,74/ evidence’s probative
  force depends on how the police obtain it.75/ “Indications of conscientious
  police work will enhance probative force….”76/ But, “slovenly work will
  diminish it.”77/
        Here, the Smith-Quijano partnership team apparently reduced its
  sample size of cases based on selective similarities. For example, the three
  charged cases all had knives, so the Smith-Quijano partnership team
  focused on them even though the Teardrop Rapist used a handgun or a
  knife. And the Smith-Quijano partnership team apparently discounted the


         74/
                  514 U.S. 446 n. 15.
         75/
                  Id.
         76/
                  Id.
         77/
                  Id. see also id. at 442 n. 13 (discussing the utility of attacking police investigations
  as “shoddy”).

                                                    35
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 102 of 143 Page ID
                                    #:5370

  fact that Karen P. did not see a teardrop or teardrops on her assailant’s
  face. Further, the Smith-Quijano partnership’s team discounted the fact
  that Teresa R. described her assailant as having two teardrops under his
  left eye.
        Accordingly, I conclude that the third-party-culpability evidence that
  was allegedly suppressed rather than disclosed to Vargas was material.
  And, failing to disclose it prejudiced Vargas, resulting in his wrongful
  conviction.




                                       36
                       Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 103 of 143 Page ID
                                                           #:5371


Column Heading                                               Table Content Abbreviation Key
Abbreviation Key

Date . . . . . . . . . . . . . . . . . . . . . . Date    º   MMDDYY + Weekday (eg. 060998 M) (M, Tu, W, Th, F, Sa, Su)

Time . . . . . . . . . . . . . . . . . . . . . Time      º   Military Time (eg. 1400 = 2 PM)

Victim . . . . . . . . . . . . . . . . . . . Victim      º   First name & Last Initial (e.g., Maria E)

Vic Desc =. . . . . Victim Description                   º   F = Female, H = Hispanic, BLK = Black, BWN = Brown

Div = . . . . . . . . . . . . . . . . . . Division       º   77 = 77th, RAM = Rampart, NEW = Newton, HY = Hollywood

E= . . . . . . . . . . . . . . . . . . . . . . . Event   º   R = Rape; SA = Sexual Assault

W = . . . . . . . . . . . . . . . . . . . Weapon         º   G = Gun, BG = blue steel gun; K = Knife

M = . . . . . . . . . . . . . Moved Victim               º   T = Yes

BS = . . . . . . . . . . . . . . . . . . Bus Stop        º   T = Yes

B =. . . . . . . . . . . . . . . . . . . . . . Beanie    º   T = Yes

SD = . . . . . . . . . Suspect Description               º   M = Male, H = Hispanic, BLK = Black, BWN = Brown Gry = Gray HZL

HWA = . . . . . . . . Height Weight Age                  º   5'6" 150 40

FH = . . . . . . . . . . . . . . . . Facial Hair         º   CS = Clean Shaven, MS = Mustache

TT = . . . . . . . . . . . . Teardrop Tattoo             º   1R = 1 Teardrop Right, 1L = 1 Teardrop Left, 2R = 2 Teardrops Right, 2L = 2 Teardrops Left, 1U = Teardrop
                                                             Unknown location, 2U = 2 Teardrops Unknown location

DR = . . . . . . . . . . . . . . . . . . . . Report      º   DR report number (eg. 960315096)
             Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 104 of 143 Page ID
                                                 #:5372



Date        Time       Victim    Vic Desc   Div   E    W    M   BS   B        SD                 HWA              FH   TT       DR

042096 Sa   0600   Maria E       —          SW    SA   K    T   T        M H BWN BWN     5'6"140-150              —    —    960315096

072996 M    0630   Luz Q         F H 26     77    SA   K    T   T        M H BWN BWN     UK 140-150 25-30         —    1L   961224163

091196 W    0715   Justy C       F H 20     77    SA   BG   T            M H BWN HZL     5'0" 130 35-40           —    2L   961228126

110296 M           Yanet C       —          —     —    —    —   —    — —                 —                        —    —    960334417

020397 M    0745   —             F BLK 14   SW    SA   K    T            M H BLK         5'6" 140 30-35           —    1L   970306865

063097 M           Nikki A       F H 19     RAM   SA        T            Group assault   Group assault            —    2U   970223753

070297 W    0630   —             —          NEW   R                      Group assault   Group assault            MS   2L   971320235

111297 W    0605   Tiffany C     F BLK 15   77    SA   K    T   T        M H BWN GRY     5'8"-10" 180-190 33-38   —    1L   971231516

— ‘98       —      —             —          —     —    —    —            MH              —                        —    1U   981300607

012498 Sa   0700   Debora H      F H 24     NEW   R    K    T   T    T   M H BWN         5'10" 140 25             CS   2L   981305978

020398 Tu   0600   Karen P       FH         NEW   SA   K    T   T    T   M H BLK BWN     5'10" 160 25-30          CS   No   981306902

020598 Th   —      Monica A      F H 17     77    R    BG                Group assault   Group assault            —    —    981207797

042998 W    0230   Dania V       F H 21     HY    SA   K        T        M H BWN BWN     5' 2" 130 25             —    —    980614590

053098 Sa   0635   Edith G       —          77    SA   K    T   T    T   MH              5'5" 140 25-30           —    2L   981217638

060698 Sa   0628   Teresa R      15         77    R    K    T   T    T   M H BWN         5'6"-8" 180 35-40        —    2L   981218195

062298 M    0700   Shonte S      F BLK 17   77    R    G    T        T   M H BLK         5'2" 120 26-34           MS   No   981219700

071498 F    0600   Nancy E       F H 24     77    SA   K    T   T    T   M H BLK BWN     5'7" 140 35-40           MS   1U   980225430

072498 Sa   —      —             —          —     —    —    —   —    — —                 —                        —    —    —

101798 Sa   0620   Ernastine L   F H 23     —     SA   BG       T    T   M H BLK BWN     5'6"-7" 150-160 25-30    —    —    980233657

110698 F    0605   Maria G       F H 29     RAM   SA   BG                M H BLK BWN     5'10" 160 30-35          —    —    980235661

021399 Sa   0745   Anaguni N     F H 19     77    SA   BG   T            M H UK BWN      5'6" 140 30-35           —    2L   991207939

051599 Sa   0615   Andrea L      —          77    SA   BG   T   T        M H BWN BWN     5'6"-5'10" 160 30s       —    1R   991216105
Case 2:16-cv-08684-SVW-AFM Document 193-1 Filed 05/13/19 Page 105 of 143 Page ID
                                    #:5373



                              EXHIBIT 3
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                              DocumentID: 193-1
                                          10980005,
                                                FiledDktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      1061ofof143
                                                                               38 Page ID
                                         #:5374




                                   FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT


                   SUSAN MELLEN; JULIE CARROLL;             No. 17-55116
                   JESSICA CURCIO; DONALD BESCH,
                                 Plaintiffs-Appellants,        D.C. No.
                                                            2:15-cv-03006-
                                    v.                         GW-AJW

                   MARCELLA WINN,
                               Defendant-Appellee.            OPINION



                         Appeal from the United States District Court
                            for the Central District of California
                          George H. Wu, District Judge, Presiding

                            Argued and Submitted May 18, 2018
                                   Pasadena, California

                                    Filed August 17, 2018

                    Before: Kim McLane Wardlaw, Jacqueline H. Nguyen,
                             and John B. Owens, Circuit Judges.

                                 Opinion by Judge Wardlaw
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                              DocumentID: 193-1
                                          10980005,
                                                FiledDktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      1072ofof143
                                                                               38 Page ID
                                         #:5375




                   2                       MELLEN V. WINN

                                             SUMMARY *


                                 Civil Rights / Qualified Immunity

                      The panel reversed the district court’s summary
                   judgment in favor of Detective Marcella Winn on qualified
                   immunity grounds in a 42 U.S.C. § 1983 action.

                       Plaintiff Susan Mellen was wrongly imprisoned for
                   seventeen years before securing habeas relief in October
                   2014, and she and her children brought this civil rights action
                   against Detective Winn based on her failure to disclose
                   evidence.

                       The panel held that the record demonstrated as a matter
                   of law that Detective Winn withheld material impeachment
                   evidence under Brady v. Maryland, 373 U.S. 83 (1963), and
                   Giglio v. United States, 405 U.S. 150 (1972), and raised a
                   genuine issue of material fact as to whether Detective Winn
                   acted with deliberate indifference or reckless disregard for
                   plaintiff’s due process rights.

                       The panel held that the law at the time of 1997–98
                   investigation clearly established that police officers
                   investigating a criminal case were required to disclose
                   material, impeachment evidence to the defense.

                       The panel concluded that the district court abused its
                   discretion by striking the declaration of Mellen’s police
                   practices expert, Roger Clark.

                       *
                         This summary constitutes no part of the opinion of the court. It
                   has been prepared by court staff for the convenience of the reader.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                              DocumentID: 193-1
                                          10980005,
                                                FiledDktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      1083ofof143
                                                                               38 Page ID
                                         #:5376




                                           MELLEN V. WINN                            3

                      The panel reversed summary judgment on qualified
                   immunity grounds and the order striking Clark’s declaration,
                   and remanded to the district court for further proceedings.


                                              COUNSEL

                   Anna Benvenutti Hoffmann (argued), Rick Sawyer, and
                   Nick Brustin, Neufeld Scheck & Brustin LLP, New York,
                   New York; Deirdre Lynn O’Connor, Seamus Law APC,
                   Torrance, California; for Plaintiffs-Appellants.

                   Calvin House (argued), Gutierrez Preciado & House LLP,
                   Pasadena, California; Laura E. Inlow, Collinson Law,
                   Torrance, California; for Defendant-Appellee.


                                              OPINION

                   WARDLAW, Circuit Judge:

                       Susan Mellen was wrongly imprisoned for seventeen
                   years before securing habeas relief in October 2014. After
                   release from prison, Mellen and her three children, Julie
                   Carroll, Jessica Curcio, and Donald Besch, brought suit
                   under 42 U.S.C. § 1983 against Detective Marcella Winn,1
                   arguing that Detective Winn failed to disclose evidence that
                   would have cast serious doubt on the testimony of June Patti,

                       1
                         Mellen’s complaint also named the City of Los Angeles and
                   Richard Hoffman, Detective Winn’s supervisor, as defendants. Mellen
                   voluntarily dismissed Hoffman from this case on March 23, 2016, and
                   she voluntarily dismissed the City and her claims under Monell v.
                   Department of Social Services, 436 U.S. 658, 690 (1978), on April 1,
                   2016.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                              DocumentID: 193-1
                                          10980005,
                                                FiledDktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      1094ofof143
                                                                               38 Page ID
                                         #:5377




                   4                     MELLEN V. WINN

                   the star prosecution witness in Mellen’s trial. Detective
                   Winn asserted qualified immunity, arguing there was no
                   genuine dispute of material fact as to whether the withheld
                   evidence was material or as to whether Detective Winn acted
                   with deliberate indifference or reckless disregard for
                   Mellen’s due process rights, and that the law at the time of
                   the investigation did not clearly establish that police officers
                   were required to disclose material, impeachment evidence.
                   The district court granted summary judgment in Detective
                   Winn’s favor.

                       We conclude, first, that the record demonstrates as a
                   matter of law that Detective Winn withheld material
                   impeachment evidence under Brady v. Maryland, 373 U.S.
                   83 (1963), and Giglio v. United States, 405 U.S. 150 (1972)
                   (extending Brady to impeachment evidence), and raises a
                   genuine issue of material fact as to whether Detective Winn
                   acted with deliberate indifference or reckless disregard for
                   Mellen’s due process rights. Second, we conclude that the
                   law at the time of the 1997–98 investigation clearly
                   established that police officers investigating a criminal case
                   were required to disclose material, impeachment evidence to
                   the defense. Finally, we conclude that the district court
                   abused its discretion by striking the declaration of Mellen’s
                   police practices expert, Roger Clark. We reverse the grant
                   of summary judgment on qualified immunity grounds and
                   the order striking Clark’s declaration, and remand to the
                   district court for further proceedings consistent with this
                   opinion.

                                                  I.

                       Susan Mellen was convicted of first-degree murder in
                   June 1998, based largely on the testimony of June Patti
                   (Patti). Mellen contends that Detective Winn wrongfully
                   withheld a statement that June Patti’s sister, Laura Patti
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                              DocumentID: 193-1
                                          10980005,
                                                FiledDktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      1105ofof143
                                                                               38 Page ID
                                         #:5378




                                              MELLEN V. WINN                                   5

                   (Laura), made to Detective Winn before trial. Laura, who
                   was a Torrance police officer at the time of the investigation,
                   told Detective Winn that her sister, June Patti, was “the
                   biggest liar” that she had “ever met” in her life and that she
                   did not “believe anything [Patti] says.”

                       Laura said that she based this conclusion on her personal
                   experiences with her sister, who, since the age of four or five,
                   “had a habit of not telling the truth.” Laura also explained
                   that her sister had filed more than twenty complaints against
                   Laura with the Torrance Police Department, all
                   unsubstantiated, and that Patti “constant[ly]” lied to Laura’s
                   colleagues. At her deposition, Laura also said that she
                   believed that Patti had been a “certified informant” with the
                   Torrance Police Department in the early 1990s.

                       Laura stated that her conversation with Detective Winn
                   was brief, and Detective Winn did not inquire into why
                   Laura believed her sister was a liar. But it turned out that
                   Laura was right about her sister. Patti was deemed an
                   “unreliable informant” by the Torrance Police Department
                   five years before Mellen’s trial. And in a fourteen-year span
                   between 1988 and 2002, Patti had more than 800 contacts
                   with law enforcement, where she was known to exaggerate
                   or outright lie to police officers to protect or advance her own
                   interests.

                       Although the revelations about Patti proved the loose
                   thread that unraveled Mellen’s wrongful conviction,
                   Detective Winn contends that no reasonable officer would
                   have understood that Brady/Giglio required the disclosure of
                   Laura’s statements. 2 Because the Supreme Court has

                       2
                          Detective Winn now also disputes that she ever spoke with Laura
                   Patti about her sister. She argues, in the alternative, that if the statements
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                              DocumentID: 193-1
                                          10980005,
                                                FiledDktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      1116ofof143
                                                                               38 Page ID
                                         #:5379




                   6                       MELLEN V. WINN

                   instructed that Brady/Giglio requires a “fact-intensive”
                   inquiry into whether “there is a reasonable probability that,
                   had the evidence been disclosed, the result of the proceeding
                   would have been different,” Turner v. United States, 137 S.
                   Ct. 1885, 1888, 1893 (2017) (citations omitted), we turn to a
                   close examination of the investigation and the trial that
                   resulted in Mellen’s wrongful conviction.

                                         A. The Investigation

                       Rick Daly’s body was found burned near a dumpster in
                   San Pedro, California, on July 21, 1997. After two weeks
                   while police officers struggled to identify the body, calls
                   flooded into the Los Angeles Police Department’s (LAPD)
                   South Bureau Homicide Unit, and filtered to Detective
                   Winn, who had taken responsibility for the case. The first
                   tips would later prove the most accurate: a caller told
                   detectives that Daly was killed by three members of
                   “Lawndale 13,” a gang that congregated around the “Mellen
                   Patch,” a duplex in Torrance, California, owned by members
                   of the Mellen family and frequented by methamphetamine
                   users. Detectives also heard that Daly was killed in the back
                   house of the Mellen Patch, where Susan Mellen had lived
                   before February 1997, 3 and that Daly’s body was transported
                   in Scott “Skip” Kimball’s car to San Pedro where the three
                   men set Daly on fire.

                      On August 12, 1997, Detective Winn prepared a search
                   warrant for the Mellen Patch and arrest warrants for Lester

                   were made, she would have communicated them to the prosecutor,
                   undermining her argument that no reasonable officer would have known
                   she was required to do so.
                       3
                         Mellen moved out of her family home at the Mellen Patch to live
                   with her boyfriend, Thomas Schenkelberg, and her two children.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                              DocumentID: 193-1
                                          10980005,
                                                FiledDktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      1127ofof143
                                                                               38 Page ID
                                         #:5380




                                           MELLEN V. WINN                            7

                   “Wicked” Monllor, Chad “Ghost” Landrum, and Santo
                   “Payaso” Alvarez, the three men identified in the caller’s tip
                   and corroborating reports. The LAPD executed the search
                   warrant at the Mellen Patch early in the morning the next
                   day. The warrant yielded several potential witnesses and
                   residents of the Mellen Patch, including Monllor’s mother
                   and sister, Mellen’s sister-in-law, niece, and nephew, and
                   two other people from the neighborhood. Detective Winn
                   later learned that Monllor, Landrum, and Alvarez were in
                   custody on unrelated charges. Detective Winn had also
                   earlier spoken with Scott Kimball, who was also in jail on
                   unrelated charges, and who told Detective Winn that he had
                   lent his car to his friends on the night of the murder.

                        The evening after the LAPD executed the search warrant
                   at the Mellen Patch, June Patti contacted Detective Winn for
                   the first time, leaving a voicemail message that indicated that
                   Patti had information about the Daly murder. The next
                   morning, Patti appeared at Monllor’s arraignment, along
                   with Monllor’s mother. And two days after Monllor’s
                   arraignment, Patti directed Detective Winn’s attention to
                   Susan Mellen, Daly’s ex-girlfriend, and a long-time Mellen
                   Patch resident. 4

                       Patti gave her first oral statement to Detective Winn on
                   August 15, 1997. At the time, she told Detective Winn that,
                   on the same night that the LAPD executed the arrest warrant
                   at the Mellen Patch, Patti called Mellen and Mellen’s


                        4
                          Detective Winn interviewed a second witness, Cynthia Sanchez,
                   who also implicated Mellen, but Sanchez told Detective Winn that she
                   had learned what she knew from June Patti. Sanchez also stated that
                   Monllor’s mother had asked about whether bleach would “remove blood
                   from linoleum,” and had cleaned the back of the house—leads that
                   officers did not follow.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                              DocumentID: 193-1
                                          10980005,
                                                FiledDktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      1138ofof143
                                                                               38 Page ID
                                         #:5381




                   8                         MELLEN V. WINN

                   boyfriend, Tom Schenkelberg (Tom), to buy “speed.”
                   Because Patti was purportedly a paralegal at the courthouse
                   (she was not), and came from a family of police officers,
                   Mellen asked to meet Patti at the motel where Patti was
                   staying to talk about the Daly murder.

                       It was at the Travelodge motel that Mellen allegedly
                   confessed her involvement in Daly’s murder to Patti. Patti
                   said that Mellen told her that she and Tom, with help from
                   Chad Landrum, killed Daly because Daly “kept going in
                   [Mellen’s mother’s house] and stealing all her things, their
                   speed, their pips [sic].” Patti said that Mellen had told her
                   that Tom and Landrum kicked Daly and taped his mouth
                   shut, that Landrum pulled out a knife and threatened to stab
                   Daly, and that Tom and Landrum set fire to Daly in Mellen’s
                   mother’s house. 5 Mellen allegedly told Patti that she pulled
                   back Daly’s head with his bandana, kicked Daly, and got
                   high while Tom and Landrum beat Daly. Patti also said that
                   a fourth, unnamed person came over from next door to tell
                   Mellen, Tom, and Landrum to be quiet, and that this person
                   was already in custody. 6 Patti said that Mellen and Landrum
                   put Daly in the back of Mellen’s car and “dropped him off”
                   in San Pedro because “Tom didn’t want to go.”




                       5
                         Patti also told Detective Winn that Tom and Landrum set fire to
                   the back house of the Mellen Patch that night. In fact, however, the back
                   house was not burned until ten days after police discovered Daly’s body.
                       6
                         Patti ended her oral statement to Detective Winn by stating that she
                   had previously helped a Lomita detective named “Marshall” arrest
                   someone named “Trigger” for murder. Neither this statement nor Patti’s
                   role as a paid informant was investigated.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                              DocumentID: 193-1
                                          10980005,
                                                FiledDktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      1149ofof143
                                                                               38 Page ID
                                         #:5382




                                             MELLEN V. WINN                                 9

                       At the end of the August 15, 1997 recorded oral
                   statement, 7 Detective Winn prepared a written statement for
                   Patti’s signature. The written statement adds more detail to
                   Patti’s oral statement, detail that Detective Winn was aware
                   of from the police investigation thus far. Notably, the
                   written statement mentioned that the fourth, unnamed person
                   acted as a lookout for Mellen, Tom, and Landrum. Patti’s
                   written statement also added that Landrum set Daly on fire
                   again in San Pedro, and that Patti and Tom had left Daly’s
                   body near a trash can in an alley with a chain link fence
                   because “only Mexicans live there and they won[’]t say
                   anything”—details that did not come from Patti’s oral
                   statement. The written statement also added that Mellen and
                   Landrum dumped the body in San Pedro around “8:30 or
                   9:00 P.M.,” when Patti previously told Detective Winn only
                   that Landrum and Tom started beating Daly “during the
                   daytime.”

                       Relying on Patti’s written statement, Detective Winn
                   presented the case against Mellen to district attorney Steven
                   Schreiner, who, in turn, filed one count of first-degree
                   murder against Mellen. 8 Mellen was arrested on August 25,
                   1997, and in an interview with Detective Winn, insisted that
                   she had nothing to do with Daly’s murder. Mellen told
                   Detective Winn that she and Cory Valdez, Daly’s then-
                   girlfriend, had learned from a woman named Ginger

                       7
                          The transcript of Patti’s oral statement is undated. It is therefore
                   unclear whether Patti’s defense counsel had the benefit of the transcript
                   at Patti’s criminal trial or whether Patti’s habeas counsel transcribed the
                   oral statement as part of the habeas proceedings.

                       8
                         The district attorney’s office filed separate murder charges against
                   Landrum and Monllor, but never filed charges against Tom or Alvarez.
                   In fact, Alvarez told Innocence Matters investigators that he was never
                   even questioned about the Daly murder.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      11510ofof143
                                                                                38 Page ID
                                          #:5383




                   10                    MELLEN V. WINN

                   Wilborn that Landrum, Monllor, and Alvarez had murdered
                   Daly, and had wrapped his body in a blanket to transport him
                   to San Pedro. Mellen also told Detective Winn that she had
                   returned to the Mellen Patch with her children on the evening
                   of the murder, but that she had stayed in the area for only ten
                   to fifteen minutes. Mellen said that while she was there, she
                   saw Daly alive, and he must have been murdered after she
                   left. Detective Winn told Mellen that she did not believe her.

                       The preliminary hearing in Mellen’s criminal case,
                   where she was charged alongside co-defendants Monllor and
                   Landrum, took place on November 13, 1997. Mellen was
                   represented by Lewis Notrica, a private family law attorney
                   whom Mellen had previously asked to handle her divorce.
                   The government was represented by Valerie Rose, a deputy
                   district attorney who had prosecuted cases since 1991.

                       Patti testified at the preliminary hearing. She again said
                   that Mellen had confessed her involvement in Daly’s murder
                   to Patti at the Travelodge motel, reiterating that Mellen and
                   Tom recruited Landrum from next door to beat up Daly for
                   stealing Mellen’s things. This time, however, when defense
                   counsel questioned Patti about the involvement of a fourth
                   person, Patti insisted that the fourth person had only banged
                   on the window and said “shut the fuck up,” but otherwise
                   had nothing to do with the murder. When defense counsel
                   pressed Patti about the inconsistencies between her written
                   statement and her preliminary hearing testimony as to this
                   fourth person, Patti said that Detective Winn made up the
                   details of the story. Patti testified that she told Detective
                   Winn that she was “not signing” the written statement
                   because Detective Winn “wrote something to the [effect]
                   that the person in jail was a lookout” when that was not true.
                   Patti also testified that Detective Winn told her that “the
                   person was in jail and she wanted him to be blamed for it,
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      11611ofof143
                                                                                38 Page ID
                                          #:5384




                                         MELLEN V. WINN                        11

                   and he didn’t do it, and he wasn’t around when it happened.”
                   Patti said that Detective Winn was “pissed off” when Patti
                   told her “four or five times” that the written statement did
                   not reflect what Mellen had said, but Patti ultimately signed
                   it because she was pressed to get to the airport.

                       This is the most notable inconsistency between Patti’s
                   earlier oral and written statements and her preliminary
                   hearing testimony, but there are others. In her oral
                   statement, Patti said that she called Mellen to buy speed, and
                   that the “motel receipt” would show the phone number to
                   which the call had been placed. Patti initially testified that
                   she had “dial privileges” from her room, but when pressed
                   by Mellen’s counsel about how she paid for the phone call,
                   Patti changed her story: “Actually,” she testified, “we didn’t
                   call from the room. We called from downstairs at the pay
                   phone, because it was a pager, and my dad paid for the calls
                   and I didn’t want him to find out I was paging people for
                   speed.” And for the first time at the preliminary hearing,
                   Patti testified that she was on speed the night that she talked
                   to Mellen at the hotel. Patti’s preliminary hearing testimony
                   did not mention whether anyone else had been present with
                   her at the hotel, whether Daly’s attackers had used a hammer
                   or a knife, or any other detail about how they had allegedly
                   kept Daly quiet or transported his body to San Pedro.

                                       B. Pre-Trial Matters

                      As Mellen’s case approached trial in May 1998, several
                   events, in addition to the alleged telephone call between
                   Laura Patti and Detective Winn, shed further light on Patti’s
                   unreliability as the star government witness.

                      In a letter dated February 25, 1998, Patti wrote to District
                   Attorney Rose explaining that she could not return to
                   California to testify at Mellen’s murder trial because Patti’s
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      11712ofof143
                                                                                38 Page ID
                                          #:5385




                   12                     MELLEN V. WINN

                   sister, Laura, had threatened to arrest her. Patti sent the letter
                   to the prosecutor while living with her boyfriend in
                   Washington State. In the letter, Patti said that she was
                   writing to notify District Attorney Rose that she had
                   outstanding warrants for traffic tickets and for an incident
                   where she used her “sister Serina Patti [sic] name after [she]
                   hit a women’s car in a [sic] accident.” Patti said that her
                   sister, Laura, a Torrance police officer, had warned Patti that
                   if she returned to California she would be arrested on those
                   warrants. Patti also recounted numerous incidents where she
                   had lied to police to evade arrest warrants, had impersonated
                   her sister, Serina Patti, and had otherwise interacted with law
                   enforcement. She asked the district attorney to “contact the
                   Torrance D.A.” to get the ticket “dismissed in the interest of
                   justice.”

                       The district court found that Patti’s February 1998 letter
                   was placed in the “murder book,” a dossier that was
                   supposed to contain all of the investigatory information
                   about the Daly murder and which was turned over to defense
                   counsel on October 1, 1997. But the record demonstrates
                   that the district attorney’s office received Patti’s letter after
                   the murder book had already been turned over to the defense,
                   and it is not clear from the record that defense counsel had
                   access to the letter. District Attorney Rose’s own declaration
                   suggests that she would not have turned over the letter
                   because she was “unaware of any legal authority which
                   provided that sibling rivalry . . . was Brady evidence.”

                        Rose replied to Patti’s letter on April 16, 1998, two and
                   a half weeks before Mellen’s criminal trial would start on
                   May 4, 1998, in a letter intended “to memorialize [a]
                   telephone conversation regarding [Patti’s February 1998]
                   letter.” It advised “[n]either your sister nor any other officer
                   can serve you or arrest you for anything that happened in this
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      11813ofof143
                                                                                38 Page ID
                                          #:5386




                                          MELLEN V. WINN                           13

                   state prior to the date that you came into . . . the state in order
                   to comply with the subpoena.” The letter then concluded, “I
                   will send a copy of this letter to your sister, as well as to the
                   defense attorneys on the criminal case of People v. Monllor,
                   Mellen & Landrum.”

                       Patti’s credibility was also at issue in a hearing on the
                   morning before trial, where the parties argued pending
                   motions in limine. District Attorney Rose asserted that it
                   would be inappropriate “to ask about [Patti’s] arrests and a
                   misdemeanor.”         Patti had two prior misdemeanor
                   convictions for forgery and for harassment of her sister
                   Laura, and Patti had numerous prior arrests for drug-related
                   charges.     The trial court opined that Patti’s prior
                   “misdemeanor conviction[s]” and arrests were “not
                   admissible,” and Notrica, Mellen’s defense counsel, replied
                   “I [have] no quarrel with that.”

                        Rose then discussed Patti’s testimony that she had
                   stabbed Mellen’s prior boyfriend because he had grabbed her
                   breast, and an allegation that Patti had stolen Mellen’s
                   brother’s vehicle because Mellen’s brother killed one of
                   Patti’s dogs. As to the first incident, Notrica replied, “I don’t
                   even know where I got the information.” When the trial
                   court asked whether Notrica intended to use the information
                   at trial, he said “no.” As to the second incident, Notrica said,
                   “I don’t have [Mellen’s brother] under subpoena,” so
                   “[testimony about] it is not going to happen.”

                       The parties also discussed whether Patti was a paid
                   informant. Notrica had suggested to the district attorney that
                   Patti might be a paid informant because she “appears to have
                   a lot of arrests, but no convictions.” In reply, district
                   attorney Rose said that she had “no knowledge of such,” and
                   she argued that raising Patti’s potential role as a paid
                   informant would be “inappropriate” at trial. At the time,
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      11914ofof143
                                                                                38 Page ID
                                          #:5387




                   14                    MELLEN V. WINN

                   Patti had, in fact, enrolled as a paid informant with the El
                   Segundo and Redondo Beach police departments, and the
                   Torrance Police Department deemed Patti an “unreliable
                   informant” in 1993 for providing exaggerated and untruthful
                   information to law-enforcement officers.         The court,
                   however, agreed with the prosecutor, concluding that
                   “absent some good faith basis,” it would not be
                   “appropriate” for the defense to ask whether Patti had
                   worked as a paid informant. The case then proceeded to trial.

                                            C. The Trial

                       Opening statements began on May 4, 1998. There, the
                   prosecution offered its theory of the case, which relied
                   entirely on June Patti’s preliminary hearing testimony. The
                   prosecution suggested that, on the night of Daly’s murder,
                   Mellen instructed Tom and Landrum to kill Daly, who had
                   previously dated Mellen, because Daly had stolen from
                   Mellen’s mother’s house. The district attorney stated that
                   Mellen and Tom had returned to Mellen’s mother’s
                   abandoned house on the night of the murder and found Daly
                   sleeping there. This allegedly made Tom angry and led him
                   to convince a neighbor, Landrum, to help beat up Daly in
                   exchange for a “quarter ounce of speed.” The district
                   attorney told the jury that Mellen gagged and kicked Daly,
                   and, after he was set on fire, drove his body to San Pedro and
                   dumped it in an alley.

                       Patti took the witness stand on May 6, 1998. At trial,
                   Patti changed her testimony significantly from her
                   preliminary hearing testimony, offering an entirely new
                   motive for Daly’s murder and details that she had never
                   before offered to anyone. Patti testified that, on that night at
                   the Travelodge motel, Mellen confessed that she had been
                   giving oral sex to Daly when Tom “kind of caught her with
                   her pants down.” Patti testified that Daly and Mellen had a
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      12015ofof143
                                                                                38 Page ID
                                          #:5388




                                          MELLEN V. WINN                         15

                   child together and that Mellen “loved” Daly even though
                   Daly had been stealing from Mellen, and Mellen had started
                   a new relationship with Tom. She testified that Tom became
                   angry when he figured out what had happened, and started
                   beating Daly on the head with a hammer that Tom had taken
                   from Daly’s bicycle.

                       Patti then testified that “somebody from next-door”
                   (Landrum) came over to help Tom beat up Daly. Tom
                   allegedly convinced Landrum to help him beat up Daly and
                   Mellen in exchange for “a quarter ounce of dope.” Patti
                   testified that Tom left, and Landrum continued to beat up
                   Daly. When Tom returned, Mellen gagged Daly with his
                   own bandana by stuffing it down his throat and supergluing
                   and taping his mouth shut. Patti said that, after hearing
                   Mellen’s confession, she avowed to tell her sister, who was
                   a Torrance police officer.

                       At the end of Patti’s direct examination and, evidently
                   recognizing that Patti’s testimony contradicted much of her
                   prior testimony—and the prosecution’s opening statement—
                   Rose prompted Patti to admit that she had not told the whole
                   truth at the preliminary hearing. Patti said that she lied at the
                   preliminary hearing because, she said, “I don’t want Susie
                   [Mellen] to go to jail.” Patti also admitted that she had never
                   previously told anyone that Mellen had given Daly oral sex
                   on the night of the murder:

                           Q. Did you indicate anything about the
                              motivation behind the killing, Tom
                              walking in on this sexual act?

                           A. Did I tell anybody about that before?
                              Absolutely not. It was something she told
                              me in private.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      12116ofof143
                                                                                38 Page ID
                                          #:5389




                   16                    MELLEN V. WINN

                   The prosecutor later returned to this topic:

                          Q. Why, today, are you telling us this
                             additional information regarding motive,
                             regarding the additional activity?

                          A. Because since I have been here for the last
                             two days, I heard that Susan [Mellen] has
                             had people come and try to lie against my
                             character; and one of her brothers, which
                             I don’t know, said he killed a dog of mine.

                              That is the law. If she is going to lie
                              against me, I am going to tell the truth of
                              what she said.

                   The prosecutor also asked Patti about the super glue, another
                   fact that Patti had never previously disclosed:

                          Q. You had indicated — was there any
                             changes in your testimony regarding the
                             movement of the body or the movement
                             of Rick [Daly] to San Pedro?

                          A. No.

                          Q. Now, you had indicated something about
                             the super glue on the mouth.

                          A. Yes.

                          Q. Was she — did she do that or did
                             [Landrum] do that, or did they both do it
                             together?
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      12217ofof143
                                                                                38 Page ID
                                          #:5390




                                        MELLEN V. WINN                     17

                          A. She did that.

                       After this questioning, Mellen’s counsel cross-examined
                   Patti. Notrica pointed out that Patti’s testimony was
                   inconsistent with her testimony at the preliminary hearing:

                          Q. You have gone out of your way to
                             embellish your testimony, haven’t you?

                          A. No, I have not.

                          Q. Well, you were under oath when you
                             testified in November of 1997, weren’t
                             you?

                          A. I told the truth.   I just didn’t tell the
                             complete truth.

                          Q. You hid some facts from Ms. Mellen, as
                             well as her counsel.

                          A. No, I hid the facts from the police that
                             Ms. Mellen had told me because I didn’t
                             want to crucify her.

                          ...

                          Q. Ms. Patti, you said that Susan [Mellen]
                             and Rick [Daly] were engaged in a sex act
                             in their house when Tom walked in.

                          A. That is what she told me.

                          Q. You never testified to that before, though.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      12318ofof143
                                                                                38 Page ID
                                          #:5391




                   18                    MELLEN V. WINN

                          A. I didn’t want people to know she was a
                             cock-sucker. No, I did not. It was a
                             private conversation between her and I.

                   Notrica also pointed out that Patti had not told the police the
                   fact about the “super glue.” On cross-examination, the
                   defense asked:

                          Q. Are we getting the whole truth today?

                          A. Probably not because I don’t want to
                             crucify her. I told you what you need to
                             know.

                       The day after cross-examination, the prosecution re-
                   opened Patti’s direct examination. Patti then testified that
                   she saw Mellen driving Kimball’s green BMW away from
                   the Travelodge motel on August 13, 1997. She further
                   testified that Mellen had told her that she used Kimball’s car
                   to drive Daly’s body to San Pedro. When the prosecutor
                   asked Patti why she had not offered this testimony the day
                   before during her first direct examination, Patti said, “I
                   wasn’t asked.” During her second cross-examination, Patti
                   admitted that she had “never discussed” Mellen driving
                   Kimball’s car “with anybody until yesterday.”

                       Detective Winn took the stand days after Patti’s
                   testimony. Detective Winn admitted that Patti had not
                   mentioned the “sexual contact” between Mellen and Daly
                   until the other day in court.

                       The only other rebuttal of Patti came from Mellen
                   herself. Mellen testified that Patti was “a lier [sic],” “a
                   snitch,” “a thief,” and “something I would never want to call
                   my friend.” Mellen testified that Patti had called her at
                   2 A.M. one morning at the beginning of August, but that
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      12419ofof143
                                                                                38 Page ID
                                          #:5392




                                         MELLEN V. WINN                       19

                   Mellen had told her “don’t call back here” and had hung up
                   without finding out why Patti had called. Mellen also stated
                   that she never went to the Travelodge motel to meet Patti.

                       At closing argument, defense counsel argued that Patti
                   was a liar and framed the trial as a contest between the
                   credibility of June Patti and Susan Mellen. He said:

                          But what she said was full of misstatements,
                          and she said them under oath. And she was
                          quick to tell this court, this jury, that: when I
                          testified the first time, I didn’t tell the whole
                          truth.

                          Why didn’t she tell the whole truth? Well, I
                          was trying — I felt sorry for Susan. Well,
                          what she said was enough to, quote, hang her
                          anyway. So she came back the second time
                          and the next day which is the third time and
                          embellished her statement.

                          Now, she is telling the whole truth. She had
                          to get everything out. Why couldn’t she get
                          everything out the first time when we had a
                          chance to cross-examine her. I can’t answer
                          that question. I’m just saying I believe she
                          lied for whatever reason and she lied so well
                          that Ms. Mellen was arrested for homicide.

                          ...

                          So the issues are simple.          I submit,
                          respectfully, that it’s between June Patti and
                          Susan Mellen.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      12520ofof143
                                                                                38 Page ID
                                          #:5393




                   20                     MELLEN V. WINN

                       The jury returned a guilty verdict, and the judge
                   sentenced Mellen to life imprisonment without the
                   possibility of parole on June 5, 1998. Speaking at her
                   sentencing hearing, Mellen said, “I don’t understand why
                   I’m being put in the fire, why this woman lied and told the
                   things that she said that are so evil. I’m totally innocent. . . .
                   With God’s hands upon me now, I’m innocent.”

                                      D. Habeas Proceedings

                       Nearly two decades later, Mellen’s case came to the
                   attention of Innocence Matters, a non-profit legal
                   organization whose mission is to secure habeas relief for
                   people with valid innocence claims. As part of its
                   investigation, Innocence Matters spoke with Laura Patti,
                   who told them that she had spoken with Detective Winn in
                   advance of Mellen’s trial and had then shared her belief that
                   her sister was not to be trusted. Laura also admitted that she
                   had never been present for one of her sister’s lies to law
                   enforcement, and had no personal information about whether
                   her sister lied as part of the Daly murder investigation. And
                   she offered her own belief that Detective Winn reasonably
                   relied on June Patti’s statements because, she remembered,
                   Detective Winn had told her that her sister offered details
                   about the murder that were not publicly available. After
                   Innocence Matters contacted her, Laura called Detective
                   Winn to let her know that she had been contacted as part of
                   Mellen’s habeas proceedings.

                       In addition to speaking with Laura Patti, Innocence
                   Matters contacted numerous others close to the
                   investigation, including Chad Landrum and Santo Alvarez,
                   who confessed to the murder and said that Mellen had
                   nothing to do with it. Armed with this information and
                   testimony from other witnesses, Innocence Matters filed a
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      12621ofof143
                                                                                38 Page ID
                                          #:5394




                                         MELLEN V. WINN                         21

                   habeas petition on Mellen’s behalf, which the state court
                   granted in October 2014.

                                                 II.

                      We now review this evidence to determine whether
                   Detective Winn violated Brady/Giglio by failing to disclose
                   Laura’s statements that her sister, June Patti, was “the
                   biggest liar” that she had “ever met,” and that she did not
                   “believe anything [Patti] says.”

                                    A. Brady/Giglio Violation

                       The elements of a civil Brady/Giglio claim against a
                   police officer are: (1) the officer suppressed evidence that
                   was favorable to the accused from the prosecutor and the
                   defense, (2) the suppression harmed the accused, and (3) the
                   officer “acted with deliberate indifference to or reckless
                   disregard for an accused’s rights or for the truth in
                   withholding evidence from prosecutors.” Tennison v. City
                   & Cty. of San Francisco, 570 F.3d 1078, 1087, 1089 (9th
                   Cir. 2009). Although Detective Winn now disputes that she
                   spoke with Laura Patti before Mellen’s trial, she concedes
                   that, if the conversation took place, Laura’s statements were
                   favorable to Mellen, and were never shared with the
                   prosecutor or the defense. The only questions the parties
                   debate are whether Laura’s statements were material and
                   whether Detective Winn was deliberately indifferent not to
                   disclose them. See Youngblood v. West Virginia, 547 U.S.
                   867, 869–70 (2006) (per curiam) (“Brady suppression
                   occurs when the government fails to turn over even evidence
                   that is known only to police investigators and not to the
                   prosecutor.” (citation and quotation marks omitted)); United
                   States v. Bagley, 473 U.S. 667, 676 (1985) (“Impeachment
                   evidence . . . as well as exculpatory evidence, falls within the
                   Brady rule.”).
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      12722ofof143
                                                                                38 Page ID
                                          #:5395




                   22                       MELLEN V. WINN

                                              1. Materiality

                        We conclude that Laura’s statement was material Brady
                   evidence as a matter of law. Suppressed evidence is material
                   if “the favorable evidence could reasonably be taken to put
                   the whole case in such a different light as to undermine
                   confidence in the verdict.” Kyles v. Whitley, 514 U.S. 419,
                   435 (1995). We have recognized that “[i]mpeachment
                   evidence is especially likely to be material when it impugns
                   the testimony of a witness who is critical to the prosecution’s
                   case.” Silva v. Brown, 416 F.3d 980, 987 (9th Cir. 2005)
                   (collecting cases). Indeed, we have concluded that “[t]he
                   recurrent theme . . . is that where the prosecution fails to
                   disclose evidence . . . that would be valuable in impeaching
                   a witness whose testimony is central to the prosecution’s
                   case, it violates the due process rights of the accused and
                   undermines confidence in the outcome of the trial.” Horton
                   v. Mayle, 408 F.3d 570, 581 (9th Cir. 2005).

                        No one disputes here that June Patti’s testimony was
                   crucial to the district attorney’s prosecution of Mellen for
                   murder. Although the government offered ten witnesses in
                   its case-in-chief, 9 the prosecutor recognized even at the time
                   that “the bulk of the evidence” in the government’s case

                        9
                          The witnesses were (1) Jeremy Duncan, (2) June Patti,
                   (3) Ogbonna Chinwaah, (4) Robert Marti, (5) Kenneth Whitehead,
                   (6) Erin Riley, (7) Robert Monson, (8) Felicia Mena, (9) Talbot Terrell,
                   and (10) Marcella Winn. Chinwaah was a deputy medical examiner in
                   the county coroner’s office; Riley and Monson were criminalists with
                   the LAPD’s serology unit; Duncan, Marti, Whitehead, Terrell, and Winn
                   were homicide detectives and police officers; and Mena testified that on
                   the night of the murder she observed Landrum, accompanied by
                   unknown individuals, drive away from the Mellen Patch in Scott
                   Kimball’s BMW, carrying a heavy load in the trunk, and return about an
                   hour later, without the heavy load, accompanied by one other man.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      12823ofof143
                                                                                38 Page ID
                                          #:5396




                                        MELLEN V. WINN                       23

                   would come from “a conversation between [Mellen] and a
                   People’s witness by the name of June Patti.” The district
                   attorney’s word about the “likely damage” of the suppressed
                   evidence is particularly strong evidence that the testimony
                   was material. Kyles, 514 U.S. at 444; see Silva, 416 F.3d at
                   990 (“The prosecutor’s actions can speak as loud as his
                   words.”). And the prosecutor’s assessment has been
                   confirmed many times over. In habeas proceedings, the state
                   court observed that Patti’s testimony was “the only evidence
                   of Ms. Mellen’s involvement in this crime.” And at oral
                   argument in this appeal, Detective Winn conceded that,
                   without Patti’s trial testimony, there “would not have been a
                   conviction.” Oral Argument at 13:00 (“We’re not disputing
                   the fact that her testimony is probably responsible for the
                   conviction.”).

                        The issue of Patti’s credibility is made all the more
                   important because Patti testified to what amounted to a
                   confession, to which she claimed to be the only witness. As
                   the Supreme Court has noted, “A confession is like no other
                   evidence. Indeed, ‘the defendant’s own confession is
                   probably the most probative and damaging evidence that can
                   be admitted against him.’” Arizona v. Fulminante, 499 U.S.
                   279, 296 (1991) (quoting Bruton v. United States, 391 U.S.
                   123, 139 (1968) (White, J., dissenting)). Patti provided the
                   only “direct” evidence that connected Mellen to the crime.
                   No fingerprints, DNA evidence, or eyewitness testimony
                   placed Mellen at the scene. And because Patti and Mellen
                   were the only people in the room at the time of the alleged
                   confession, the trial turned, as Mellen’s defense counsel put
                   it at closing argument, on a decision between Patti’s word
                   and Mellen’s.

                       Detective Winn nonetheless contends that Laura’s
                   statements were not material because Mellen’s defense
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      12924ofof143
                                                                                38 Page ID
                                          #:5397




                   24                    MELLEN V. WINN

                   counsel had access to other more probative evidence of
                   Patti’s credibility. But we have rejected this argument
                   before. “[T]he government cannot satisfy its Brady
                   obligation to disclose exculpatory evidence by making some
                   evidence available and claiming the rest would be
                   cumulative. Rather, the government is obligated to disclose
                   all material information casting a shadow on a government
                   witness’s credibility.” Carriger v. Stewart, 132 F.3d 463,
                   481–82 (9th Cir. 1997) (en banc) (citation and internal
                   quotation marks omitted) (emphasis in original). “[A]
                   defendant’s conviction in spite of his attempt at impeaching
                   a key government witness demonstrates only the inadequacy
                   of the impeachment material actually presented, not that of
                   the suppressed impeachment material; in light of the failure
                   of the impeachment attempt at trial, the suppressed
                   impeachment material may ‘take[] on an even greater
                   importance.’” Silva, 416 F.3d at 989 (quoting Benn v.
                   Lambert, 283 F.3d 1040, 1055 (9th Cir. 2002)) (alteration in
                   Silva).

                       The undisclosed statements were not cumulative of the
                   other impeachment evidence presented at trial; they were of
                   a different kind. See United States v. Collicott, 92 F.3d 973,
                   980 n.5 (9th Cir. 1996) (listing five types of impeachment
                   evidence); see also Gonzalez v. Wong, 667 F.3d 965, 984
                   (9th Cir. 2011) (“Where the withheld evidence opens up new
                   avenues for impeachment, it can be argued that it is still
                   material.”). The possibility for the defense to use statements
                   from Laura—an immediate family member, a police officer,
                   and a source unaffiliated with the drug culture of which both
                   Mellen and Patti were a part—“would have provided the
                   defense with a new and different ground of impeachment.”
                   Benn, 283 F.3d at 1056.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      13025ofof143
                                                                                38 Page ID
                                          #:5398




                                          MELLEN V. WINN                           25

                       At trial, the best impeachment evidence that the defense
                   could offer were Patti’s own statements that she had lied to
                   law-enforcement officers in the past, but even those
                   statements did not have the same probative value as the
                   possibility of hearing from a law-enforcement officer and
                   Patti’s immediate family member, who grew up with Patti
                   and could testify to a lifetime, and a lifestyle, of habitual lies.
                   The prosecution’s reopening of direct testimony gave Patti
                   the chance to explain away, with success, the inconsistencies
                   in her prior testimony as attempts to protect Mellen’s
                   reputation. And doing so, Patti may have even bolstered her
                   own credibility further by also demonstrating a willingness
                   to admit mistakes. See 3 Christopher B. Mueller & Laird C.
                   Kirkpatrick, Federal Evidence § 6:102 (4th ed. 2018)
                   (explaining how witnesses may repair credibility by
                   explaining prior inconsistent statements). As we have
                   recognized before, “[i]t is one thing for a witness to admit
                   that he could lie; everyone can lie”; it is a different thing
                   altogether when hard evidence, which cannot so easily be
                   explained away, provides proof of past lies, deception, and
                   manipulation. Gonzalez, 667 F.3d at 985.

                       Nor would Laura’s statements have been duplicative of
                   evidence that the defense possessed about Patti’s prior
                   misdemeanor convictions, prior drug use, or rumors that
                   Patti had stolen Mellen’s brother’s car or stabbed Mellen’s
                   ex-boyfriend, all of which the prosecution discussed with
                   defense counsel on the morning of the first day of trial. The
                   defense could not impeach Mellen with her prior
                   misdemeanor convictions because the state trial court
                   determined that the convictions were not admissible
                   impeachment evidence under the California Evidence
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      13126ofof143
                                                                                38 Page ID
                                          #:5399




                   26                       MELLEN V. WINN

                   Code. 10 And we have recognized that evidence of prior drug
                   use is not probative of a witness’s credibility, absent other
                   evidence linking the drug use to a “motivation, bias, or
                   interest in testifying” or indicating that the witness was
                   “intoxicated while testifying.” United States v. Kizer,
                   569 F.2d 504, 505–06 (9th Cir. 1978). Nor were the rumors
                   about Patti’s interactions with Mellen’s close associates
                   probative of Patti’s truthfulness—they reflected Patti’s lack
                   of respect for persons and property, but not Patti’s reputation
                   for lying. At best, the defense could have used Patti’s feud
                   with the Mellens to suggest a motive for Patti to lie against
                   Mellen, but even that evidence would have been of minimal
                   probative value, given that Patti’s fights were limited to
                   incidents involving Mellen’s brother and ex-boyfriend, not
                   Mellen herself. At worst too, the prosecution could have
                   used the rumors to further link Patti and Mellen to each
                   other, and to a drug culture that impugned both women.

                       Although Mellen later learned through her own
                   investigation that Patti had been a paid informant for the El
                   Segundo, Redondo Beach, and Torrance police departments,
                   the prosecutor disclaimed any knowledge of Patti’s role as a
                   paid informant on the first morning of trial, so this evidence
                   was never introduced. We think it likely that the government
                   violated Brady a second time by failing to obtain and review
                   Patti’s status as an informant with other local law-
                   enforcement agencies prior to trial, particularly when Patti
                   was undisputedly the prosecution’s star witness; Patti had

                        10
                            The “Truth in Evidence” amendment to the California
                   Constitution, Cal. Const., art. I, § 28, subd. (d), abrogated the felony-
                   convictions-only rule in criminal cases and gave criminal courts “broad
                   discretion to admit or exclude acts of dishonesty or moral turpitude
                   relevant to impeachment.” See People v. Wheeler, 841 P.2d 938, 939
                   (Cal. 1992). Defense counsel, however, failed to protest on this ground.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      13227ofof143
                                                                                38 Page ID
                                          #:5400




                                         MELLEN V. WINN                        27

                   previously disclosed to Detective Winn that she had helped
                   another detective with a different homicide investigation;
                   and defense counsel specifically questioned whether Patti
                   was a paid informant. See Carriger, 132 F.3d at 479–80
                   (“Because the prosecution is in the unique position to obtain
                   information known to other agents of the government, it may
                   not be excused from disclosing what it does not know but
                   could have learned.”). At a minimum, however, that Patti
                   was a paid informant does not undermine the materiality of
                   Laura’s statements to Detective Winn, which the
                   government also did not make available for Mellen’s
                   defense.

                       The only extrinsic evidence attacking Patti’s character
                   for truthfulness at trial was Mellen’s own testimony that
                   Patti was a liar. But, as the prosecution pointed out at trial,
                   Mellen’s obvious interest in the outcome of her case severely
                   undercut the force of her testimony. See Tennison, 570 F.3d
                   at 1091 (“[T]he availability of particular statements through
                   the defendant himself does not negate the government’s duty
                   to disclose.” (citation omitted)); see also Bailey v. Rae,
                   339 F.3d 1107, 1116 (9th Cir. 2003) (“Independent
                   corroboration of the defense’s theory of the case by a neutral
                   and disinterested witness is not cumulative of testimony by
                   interested witnesses.” (quoting Boss v. Pierce, 263 F.3d 734,
                   735 (7th Cir. 2001)).

                       Had the defense known to call Laura as a witness,
                   Laura’s trial testimony could have highlighted the evidence
                   that demonstrated that Patti was not testifying truthfully.
                   Had Laura testified to Patti’s reputation as a liar, the jury
                   would have had an opportunity to evaluate Patti’s prior
                   inconsistent statements in a different light, and likely would
                   have given those prior inconsistent statements more weight,
                   particularly given Laura’s profession and Laura and Patti’s
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      13328ofof143
                                                                                38 Page ID
                                          #:5401




                   28                   MELLEN V. WINN

                   shared family history. Moreover, as illustrated by Mellen’s
                   habeas proceedings, Laura was the gateway to a whole host
                   of other information about Patti’s unreliability as a paid
                   informant and her many, untruthful contacts with law
                   enforcement. Mellen argued to the district court that, had
                   the defense had the opportunity to question Laura, it might
                   have unraveled earlier that Patti had been an unreliable
                   informant for the Torrance police department, and the
                   defense could have called a number of other witnesses,
                   including Torrance police officers, who would have testified
                   to Patti’s reputation as a liar. The district court dismissed
                   Mellen’s arguments, suggesting that they amounted to no
                   more than a “nursery rhyme” that schoolchildren use to teach
                   themselves that “a kingdom might be lost ‘all for the want of
                   a horseshoe nail.’” We do not find Mellen’s arguments so
                   fanciful, and conclude that the district court was wrong to
                   dismiss them.

                       Detective Winn further contends that because Mellen’s
                   defense counsel knew that Patti had a sister who was a
                   Torrance police officer and had access to much of the other
                   evidence that could have been used to impeach Patti, this
                   case is analogous to Raley v. Ylst, 470 F.3d 792, 804 (9th
                   Cir. 2006), Rhoades v. Henry, 598 F.3d 495, 502 (9th Cir.
                   2010), and Cunningham v. Wong, 704 F.3d 1143, 1154 (9th
                   Cir. 2013), where we concluded that a Brady/Giglio
                   violation could not lie where the accused is aware of the
                   essential facts to be established by the evidence. But Raley,
                   Rhoades, and Cunningham are readily distinguishable. In
                   Raley, the evidence suppressed was the defendant’s own
                   medical records, 470 F.3d at 803–04; in Rhoades, the
                   evidence was the defendant’s own statement that he invoked
                   his right to remain silent, 598 F.3d at 502; and, in
                   Cunningham, the evidence was the victim’s medical records
                   and autopsy report, 704 F.3d at 1154.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      13429ofof143
                                                                                38 Page ID
                                          #:5402




                                         MELLEN V. WINN                        29

                       In each of those cases, we noted that the defendant was
                   aware of the “existence of the records he claims were
                   withheld,” id. (quoting Raley, 470 F.3d at 804), because the
                   defendant either participated personally in the creation of the
                   records or the records were disputed in the case, see id.
                   Thus, it was logical for us to conclude that the defendant
                   “could have sought the documents through discovery.” Id.
                   (quoting Raley, 470 F.3d at 804). But Laura’s statement is
                   different than the evidence withheld in Raley, Rhoades, and
                   Cunningham because the defense did not know that the
                   statement existed. At most, the defense knew that Patti and
                   her sister were feuding; it had no reason to know that the
                   sisters’ feud was fueled by Patti’s reputation as a liar. Based
                   on the limited evidence available to the defense about Patti’s
                   relationship with Laura, it was not reasonable to expect that
                   the defense would have requested to depose Laura or would
                   even have prioritized speaking with her without knowing
                   about the statements that Laura made to Detective Winn.

                       This case is also unlike Turner v. United States, where
                   the Supreme Court last year concluded that the withheld
                   evidence was not Brady evidence because it was “too little,
                   too weak, or too distant from the main evidentiary points.”
                   137 S. Ct. at 1894. Turner involved the brutal rape and
                   murder of Catherine Fuller, in what the government believed
                   had been a group attack. Id. at 1889. The withheld evidence
                   in Turner was a witness’s statement that he had seen two
                   men, James McMillan and Gerald Merkerson, run into the
                   alley where Fuller was murdered and stop near the garage
                   where she had allegedly been raped. Id. at 1891. Turner’s
                   habeas counsel argued that this statement was material
                   because after Fuller’s murder, McMillan assaulted and raped
                   two other women of comparable age in the same
                   neighborhood, and the suppressed statement suggested that
                   McMillan was returning to the scene of the crime to cover
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      13530ofof143
                                                                                38 Page ID
                                          #:5403




                   30                   MELLEN V. WINN

                   his tracks. Id. at 1897 (Kagan, J., dissenting). The Court
                   found the argument unpersuasive, relying on the testimony
                   of seven other government witnesses who affirmed that
                   Fuller had been killed in a group attack, and reasoning that,
                   given the strength of the evidence presented to the jury, the
                   withheld evidence was not sufficient to undermine
                   confidence in the verdict. Id. at 1894.

                       Because the evidence supporting Mellen’s conviction
                   was far less extensive than the seven witnesses that the
                   government presented in Turner, this case is closer to Kyles
                   and Carriger, than it is to Turner. There is no dispute here
                   that Patti was the prosecution’s star witness and the only
                   witness that linked Mellen to Richard Daly’s murder. The
                   LAPD and Los Angeles District Attorney concurred in
                   Mellen’s habeas petition, and Mellen has been exonerated of
                   any involvement in the crime. Kyles considered a similar
                   fact pattern, where the court recognized that “‘the essence of
                   the State’s case’ was the testimony of eyewitnesses,” two in
                   particular whose credibility could have been “substantially
                   reduced or destroyed” by the withheld evidence. 514 U.S.
                   at 441. The facts were even more dramatic in Carriger,
                   where the sole witness to testify to Carriger’s confession was
                   a known habitual liar who himself later confessed to
                   committing the murder for which Carriger was charged.
                   132 F.3d at 466–68. We are therefore convinced that it is
                   Kyles and Carriger, not Turner, that dictate the outcome
                   here.

                       In sum, had the jury learned that Laura Patti—the star
                   witness’s own sister and a law-enforcement officer—
                   believed that June Patti was “the biggest liar” she had ever
                   met, it would have put the government’s critical witness in a
                   new light. Had this evidence been turned over to the defense
                   or pursued by either side, the case may never have even gone
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      13631ofof143
                                                                                38 Page ID
                                          #:5404




                                         MELLEN V. WINN                       31

                   to the jury. Given that the prosecution was so heavily
                   dependent on June Patti’s testimony, we conclude that “there
                   is a reasonable probability that, had the evidence been
                   disclosed to the defense, the result of the proceeding would
                   have been different.” Kyles, 514 U.S. at 433 (citations
                   omitted). Laura’s statements, if made, were undoubtedly
                   material to Mellen’s conviction for murder.

                                    2. Deliberate Indifference

                       We are also convinced that the evidence that Mellen
                   presented at summary judgment raised a genuine dispute of
                   material fact as to whether Detective Winn acted with
                   deliberate indifference to or reckless disregard for Mellen’s
                   rights and to the truth by withholding Laura’s statement from
                   prosecutors. See Tennison, 570 F.3d at 1089; see also Tatum
                   v. Moody, 768 F.3d 806, 821 (9th Cir. 2014) (quoting Gantt
                   v. City of Los Angeles, 717 F.3d 702, 708 (9th Cir. 2013), for
                   the deliberate indifference standard). Whether a defendant
                   acted with deliberate indifference or reckless disregard “is a
                   question of fact subject to demonstration in the usual ways,
                   including inference from circumstantial evidence.” Lemire
                   v. Cal. Dep’t of Corrs. & Rehab., 726 F.3d 1062, 1078 (9th
                   Cir. 2013) (citation omitted). Summary judgment should not
                   have been granted unless the district court concluded that
                   “no reasonable jury viewing the summary judgment record
                   could find by a preponderance of the evidence that the
                   plaintiff is entitled to a favorable verdict.” George v.
                   Edholm, 752 F.3d 1206, 1214 (9th Cir. 2014) (citation and
                   internal quotation marks omitted).

                       The undisputed evidence demonstrates that Detective
                   Winn knew that Patti’s testimony was critical to Mellen’s
                   prosecution. Patti was the only witness to incriminate
                   Mellen in the murder. And, as the lead detective who had
                   taken Patti’s initial oral and written statements, Detective
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      13732ofof143
                                                                                38 Page ID
                                          #:5405




                   32                     MELLEN V. WINN

                   Winn was aware of the subject of Patti’s statements, where
                   Patti claimed to be the only witness to Mellen’s confession.
                   As the lead investigator, Detective Winn also was present
                   during trial, where Patti’s credibility was a central issue;
                   Patti’s many prior inconsistent statements even forced the
                   prosecution to put Detective Winn on the stand to clarify the
                   testimony. So, Detective Winn no doubt knew that Patti’s
                   credibility was of utmost importance.

                       That the withheld statements came from a particularly
                   credible source makes Detective Winn’s failure to disclose
                   them to the prosecutor all the more culpable. Laura Patti was
                   not only an immediate relative who had grown up with June
                   Patti, she was also a law-enforcement officer, aligned with
                   the values of trustworthiness and dependability typically
                   associated with that profession. Because of this, Laura’s
                   statements should have carried even more weight with
                   Detective Winn. From the defense’s perspective then, a
                   juror could reasonably find that Detective Winn was reckless
                   in withholding a fellow law-enforcement officer’s opinion,
                   even if that same juror would conclude that withholding a
                   layperson’s opinion was no more than negligent.

                       Although Detective Winn now disputes that she spoke
                   with Laura Patti before trial, whether this conversation took
                   place should have been a factual question for the jury to
                   resolve at the § 1983 trial; it is not a question that the district
                   court could resolve at summary judgment. If Laura’s
                   statements are to be believed, as they must at summary
                   judgment, then Detective Winn called Laura to investigate
                   Patti’s credibility before trial. Laura stated in her deposition
                   that Detective Winn did not inquire further when Laura told
                   Detective Winn that Patti was a habitual liar, and it is
                   undisputed that Detective Winn never communicated
                   Laura’s statements to the district attorney. A reasonable
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      13833ofof143
                                                                                38 Page ID
                                          #:5406




                                        MELLEN V. WINN                       33

                   juror could conclude from these facts that Detective Winn
                   investigated Patti’s credibility and communicated only
                   evidence that favored the government, while willingly
                   suppressing unfavorable evidence. In fact, Detective Winn’s
                   decision not to inquire further into Laura’s claims is the
                   hallmark of a “deliberate action[] to avoid confirming
                   suspicions”—an action tantamount to knowledge under the
                   law. See United States v. Heredia, 483 F.3d 913, 917 (9th
                   Cir. 2007) (en banc); see also United States v. Jewell,
                   532 F.2d 697, 699–700 (9th Cir. 1976) (en banc). These
                   facts alone, if proven at trial, would have established the
                   mental state necessary to prove a violation of Mellen’s due
                   process rights.

                       But, there is more. At the time of the investigation,
                   Detective Winn was an experienced detective, who had
                   participated in a hundred homicide investigations, and who
                   had the training and experience to know the value of Laura’s
                   statements. Detective Winn testified in deposition that she
                   knew she had an obligation “to report and summarize what
                   each witness said,” and she claimed, based on this
                   obligation, that if “Laura Patti or anybody told me that June
                   Patti was not credible or she was a liar, I would have
                   communicated that to the district attorney’s office.” And
                   Detective Winn’s own assessment was supported at
                   summary judgment by Mellen’s police practices expert,
                   Roger Clark, who explained that, “[a]ny reasonably trained
                   officer or detective would have vetted the credibility of the
                   key witness in this case.” Because Detective Winn
                   acknowledges that she was obligated to disclose Laura’s
                   statements, if made, and Clark’s report would have
                   demonstrated that any reasonable police officer would have
                   done the same, a reasonable jury could conclude that
                   Detective Winn knowingly suppressed the statements to
                   secure a conviction.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      13934ofof143
                                                                                38 Page ID
                                          #:5407




                   34                        MELLEN V. WINN

                       Other evidence suggests that Detective Winn bolstered
                   Patti’s credibility in the early stages of the investigation.
                   The discrepancies between Patti’s oral statement and the
                   written statement prepared by Detective Winn suggest that
                   Detective Winn modified Patti’s written statement to
                   conform to the physical evidence the police had found and
                   to feed Patti information that Patti did not originally offer to
                   investigators. For example, the written statement added that
                   Daly’s body had been set on fire in San Pedro, a fact that the
                   coroner’s report had suggested but that Patti had not
                   mentioned in her initial oral statement. The written
                   statement also added details about when and where the
                   perpetrators left Daly’s body in San Pedro that did not appear
                   in Patti’s oral statement. And, remarkably, even June Patti
                   questioned the credibility of her own written statement when
                   she testified at the preliminary hearing that Detective Winn
                   had forced her to alter the statement to implicate a fourth
                   person. But no one followed up to investigate these claims. 11
                   Detective Winn should have known how important these
                   details were, particularly when she had also collected
                   information from various other sources that indicated three
                   other men had committed the crime.

                      And still other evidence suggests that Detective Winn
                   would have taken any means necessary to secure Mellen’s
                   conviction. Mellen’s evidence suggests that Detective Winn
                   knowingly exceeded the scope of a search warrant for
                   Kimball’s car; suppressed the content of her conversation
                   with another detective, Doral Riggs; spoke with a suspect
                   without counsel present; and failed to investigate other

                        11
                           We also question whether LAPD practices at the time, which
                   allowed detectives to file the written statement in the murder book but to
                   file the tape recording of the oral statement elsewhere, facilitated these
                   discrepancies.
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      14035ofof143
                                                                                38 Page ID
                                          #:5408




                                         MELLEN V. WINN                         35

                   credible witness accounts of Daly’s murder. And Detective
                   Winn’s willingness to ignore Mellen’s requests for counsel
                   during her initial interrogation is indicative of the aggressive
                   police tactics which Detective Winn used to investigate this
                   case.

                       That Laura believed that Detective Winn was justified to
                   proceed with Patti as a witness is beside the point. It is for a
                   jury to determine whether a reasonable officer in Detective
                   Winn’s position acted with deliberate indifference to
                   Mellen’s due process rights, taking into account the
                   seriousness of the charges levied against Mellen, what was
                   known to Detective Winn at the time, and evidence about
                   what a reasonable police officer would do in the same
                   position.

                       We conclude that this evidence raised a genuine dispute
                   of material fact that Detective Winn acted with deliberate
                   indifference or reckless disregard of Mellen’s due process
                   rights when she failed to disclose Laura’s statements about
                   her sister’s reputation for honesty to the prosecutor.

                                   B. Clearly Established Law

                       We next must decide whether it was clearly established,
                   in 1997, that police officers had a duty to disclose material
                   impeachment evidence to prosecutors. This is not an open
                   question in our Circuit.

                       In Carrillo v. County of Los Angeles, we concluded that
                   “[t]he law in 1984 clearly established that police officers
                   were bound to disclose material, exculpatory evidence.”
                   798 F.3d 1210, 1219 (9th Cir. 2015). Carrillo cited
                   approvingly United States v. Butler, 567 F.2d 885 (9th Cir.
                   1978) (per curiam), an even earlier case that concluded that
                   police investigators violate Brady when they fail to disclose
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      14136ofof143
                                                                                38 Page ID
                                          #:5409




                   36                    MELLEN V. WINN

                   material impeachment evidence to prosecutors. Carrillo,
                   798 F.3d at 1220 (citing Butler, 567 F.2d at 891); see also
                   id. at 1222 (“[T]he vast majority of circuits to have
                   considered the question have adopted the view that police
                   officers were bound by Brady.”). In Butler, we observed that
                   “[s]ince the investigative officers are part of the prosecution,
                   the taint on the trial is no less if they, rather than the
                   prosecutor, were guilty of nondisclosure.” 567 F.2d at 891.
                   There, the impeachment evidence was the officers’
                   assurances to the witness that he would be treated favorably
                   by the judge if he testified successfully in the criminal trial—
                   evidence that could have been used to undermine the
                   credibility of the witness’s testimony. Carrillo also relied
                   on Kyles, the case where the Supreme Court expressly
                   extended Brady obligations to police officers. Carrillo,
                   798 F.3d at 1221 (quoting Kyles, 514 U.S. at 438). Kyles,
                   decided in 1995, involved police officers’ suppression of
                   prior inconsistent statements that defense counsel could have
                   used to impeach key eyewitnesses in a homicide trial.
                   514 U.S. at 441–54. We noted in Carrillo that “Kyles itself
                   rejected the state’s argument that ‘it should not be held
                   accountable under Bagley and Brady for evidence known
                   only to police investigators and not to the prosecutor.’”
                   798 F.3d at 1221 (quoting Kyles, 514 U.S. at 438).

                       Detective Winn offers no meaningful way to distinguish
                   Carrillo, Butler, and Kyles, and we agree that these cases are
                   controlling. We therefore reverse the district court’s grant
                   of summary judgment for Detective Winn on Mellen’s
                   § 1983 claim premised on a violation of her due process
                   rights, and we remand for further proceedings.

                                 C. Familial Association Claims

                      The district court also granted summary judgment on
                   Mellen’s children’s claims, which were dependent on
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      14237ofof143
                                                                                38 Page ID
                                          #:5410




                                         MELLEN V. WINN                        37

                   Mellen’s due process claim. Because Mellen’s children’s
                   associational claims rise and fall with Mellen’s due process
                   claim, we must also reverse the grant of summary judgment
                   on these claims and remand for further proceedings. See
                   Crowe v. Cty. of San Diego, 608 F.3d 406, 441–42 (9th Cir.
                   2010) (concluding that unlawful incarceration due to police
                   misconduct qualifies as “[u]nwarranted state interference
                   with the relationship between parent and child” and violates
                   substantive due process (internal quotation marks and
                   citations omitted)).

                                    D. Police Expert Opinion

                        The district court abused its discretion in striking the
                   declaration of police practices expert, Roger Clark. See
                   Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 460
                   (9th Cir. 2014) (en banc) (standard of review). The district
                   court mistakenly concluded that a police practices expert
                   cannot assist the jury in making the legal determination
                   about whether an officer’s conduct was “reasonable.” But
                   Mellen did not offer Clark’s expert declaration for a legal
                   conclusion that Detective Winn’s conduct was
                   unreasonable; rather, she offered the report as circumstantial
                   evidence of Detective Winn’s state of mind and to show that
                   Detective Winn’s failure to disclose Laura’s statement
                   deviated far from the norm of what would be expected of a
                   reasonable police officer in Detective Winn’s position. The
                   report should have been admitted to assist the trier of fact in
                   determining whether Detective Winn’s conduct deviated so
                   far from institutional norms that the jury could conclude that
                   Detective Winn was reckless or deliberately indifferent to
                   Mellen’s constitutional rights.        See United States v.
                   Christian, 749 F.3d 806, 811 (9th Cir. 2014); see also
                   Jimenez v. City of Chicago, 732 F.3d 710, 721–22 (7th Cir.
                   2013) (admitting police practices expert testimony in a
Case 2:16-cv-08684-SVW-AFM
          Case: 17-55116, 08/17/2018,
                               Document
                                      ID: 10980005,
                                          193-1 Filed
                                                    DktEntry:
                                                      05/13/1943-1,
                                                                PagePage
                                                                      14338ofof143
                                                                                38 Page ID
                                          #:5411




                   38                    MELLEN V. WINN

                   § 1983 civil suit as circumstantial evidence of reckless
                   misconduct).

                                                 III.

                       Susan Mellen was convicted for murder based solely on
                   the testimony of June Patti. Mellen’s evidence at summary
                   judgment raises a genuine dispute of material fact as to
                   whether Detective Winn knew that June Patti was a liar, and
                   failed to disclose material, exculpatory, evidence of that fact.
                   Summary judgment should not have been granted on this
                   record. Mellen should have the opportunity to prove, after
                   nearly two decades, whether wrongful conduct played a role
                   in her conviction, and whether she deserves compensation
                   for her wrongful imprisonment.

                        REVERSED and REMANDED.
